Exhibit 10.1

LOGO [g738199g18h03.jpg]

 

 

 

SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

Dated as of April 19, 2019

by and among

PUBLIC STORAGE,

as Borrower,

THE FINANCIAL INSTITUTIONS PARTY HERETO

AND THEIR ASSIGNEES UNDER SECTION 13.5.,

as Lenders,

WELLS FARGO SECURITIES, LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED or its affiliates,

as Joint Lead Arrangers and

Joint Bookrunners,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent,

BANK OF AMERICA, N.A.,

as Syndication Agent,

and

CITIBANK, N.A.,

as Documentation Agent

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article I. Definitions

     1  

Section 1.1. Definitions.

     1  

Section 1.2. General; References to San Francisco Time.

     33  

Section 1.3. Rates.

     34  

Article II. Credit Facilities

     34  

Section 2.1. Revolving Loans.

     34  

Section 2.2. Bid Rate Loans.

     36  

Section 2.3. Letters of Credit.

     40  

Section 2.4. Swingline Loans.

     45  

Section 2.5. Rates and Payment of Interest on Loans.

     47  

Section 2.6. Number of Interest Periods.

     48  

Section 2.7. Repayment of Loans.

     48  

Section 2.8. Prepayments.

     49  

Section 2.9. [Intentionally Omitted].

     49  

Section 2.10. Continuation.

     49  

Section 2.11. Conversion.

     50  

Section 2.12. Notes.

     50  

Section 2.13. Voluntary Reductions of the Commitment.

     51  

Section 2.14. [Intentionally Omitted].

     51  

Section 2.15. [Intentionally Omitted].

     51  

Section 2.16. Expiration or Maturity Date of Letters of Credit Past Termination
of Facility.

     51  

Section 2.17. Increase in Commitments; Additional Term Loans.

     52  

Section 2.18. Amount Limitations.

     53  

Article III. Payments, Fees and Other General Provisions

     53  

Section 3.1. Payments.

     53  

Section 3.2. Pro Rata Treatment.

     53  

Section 3.3. Sharing of Payments, Etc.

     54  

Section 3.4. Several Obligations.

     55  

Section 3.5. Minimum Amounts.

     55  

Section 3.6. Fees.

     55  

Section 3.7. Computations.

     56  

Section 3.8. Usury.

     56  

Section 3.9. Statements of Account.

     56  

Section 3.10. Defaulting Lenders.

     57  

Section 3.11. Taxes.

     60  

Article IV. [Intentionally Omitted].

     64  

Article V. Yield Protection, Etc.

     65  

Section 5.1. Additional Costs; Capital Adequacy.

     65  

Section 5.2. Suspension of LIBOR Loans.

     66  

 

- i -



--------------------------------------------------------------------------------

Section 5.3. Illegality.

     68  

Section 5.4. Compensation.

     68  

Section 5.5. Treatment of Affected Loans.

     69  

Section 5.6. Affected Lenders.

     69  

Section 5.7. Change of Lending Office.

     70  

Section 5.8. Assumptions Concerning Funding of LIBOR Loans.

     70  

Article VI. Conditions Precedent

     70  

Section 6.1. Initial Conditions Precedent.

     70  

Section 6.2. Conditions Precedent to All Loans and Letters of Credit.

     72  

Section 6.3. [Intentionally Omitted].

     73  

Section 6.4. Conditions as Covenants.

     73  

Article VII. Representations and Warranties

     73  

Section 7.1. Representations and Warranties.

     73  

Section 7.2. Survival of Representations and Warranties, Etc.

     79  

Article VIII. Affirmative Covenants

     80  

Section 8.1. Preservation of Existence and Similar Matters.

     80  

Section 8.2. Compliance with Applicable Law.

     80  

Section 8.3. Maintenance of Property.

     80  

Section 8.4. Conduct of Business.

     81  

Section 8.5. Insurance.

     81  

Section 8.6. Payment of Taxes and Claims.

     81  

Section 8.7. Books and Records; Inspections.

     81  

Section 8.8. Use of Proceeds.

     82  

Section 8.9. Environmental Matters.

     82  

Section 8.10. Further Assurances.

     83  

Section 8.11. Exchange Listing.

     83  

Article IX. Information

     83  

Section 9.1. Quarterly Financial Statements.

     83  

Section 9.2. Year-End Statements.

     84  

Section 9.3. Compliance Certificate.

     84  

Section 9.4. Other Information.

     84  

Section 9.5. Electronic Delivery of Certain Information.

     85  

Section 9.6. Public/Private Information.

     86  

Section 9.7. Patriot Act Notice; Compliance.

     87  

Article X. Negative Covenants

     87  

Section 10.1. Financial Covenants.

     87  

Section 10.2. Indebtedness.

     88  

Section 10.3. [Intentionally Omitted].

     88  

Section 10.4. [Intentionally Omitted].

     88  

Section 10.5. Merger, Consolidation, Sales of Assets, Acquisitions and Other
Arrangements.

     88  

Section 10.6. [Intentionally Deleted].

     89  

Section 10.7. Fiscal Year.

     89  

Section 10.8. Modifications of Organizational Documents.

     89  

 

- ii -



--------------------------------------------------------------------------------

Article XI. Default

     89  

Section 11.1. Events of Default.

     89  

Section 11.2. Remedies Upon Event of Default.

     92  

Section 11.3. Remedies Upon Default.

     93  

Section 11.4. Marshaling; Payments Set Aside.

     93  

Section 11.5. Allocation of Proceeds.

     94  

Section 11.6. Letter of Credit Collateral Account.

     95  

Section 11.7. Performance by Agent.

     96  

Section 11.8. Rights Cumulative.

     96  

Article XII. The Agent

     97  

Section 12.1. Authorization and Action.

     97  

Section 12.2. Agent’s Reliance, Etc.

     98  

Section 12.3. Notice of Defaults.

     98  

Section 12.4. Wells Fargo as Lender.

     98  

Section 12.5. Approvals of Lenders.

     99  

Section 12.6. Lender Credit Decision, Etc.

     99  

Section 12.7. Indemnification of Agent.

     100  

Section 12.8. Successor Agent.

     100  

Section 12.9. Titled Agents.

     101  

Section 12.10. Intentionally Omitted.

     101  

Article XIII. Miscellaneous

     101  

Section 13.1. Notices.

     101  

Section 13.2. Expenses.

     103  

Section 13.3. Setoff.

     104  

Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers.

     105  

Section 13.5. Successors and Assigns.

     106  

Section 13.6. Amendments.

     110  

Section 13.7. Nonliability of Agent and Lenders.

     114  

Section 13.8. Confidentiality.

     114  

Section 13.9. Indemnification.

     115  

Section 13.10. Termination; Survival.

     116  

Section 13.11. Severability of Provisions.

     117  

Section 13.12. GOVERNING LAW.

     117  

Section 13.13. Counterparts.

     117  

Section 13.14. Obligations with Respect to Loan Parties.

     117  

Section 13.15. [Intentionally Omitted].

     117  

Section 13.16. Independence of Covenants.

     117  

Section 13.17. Limitation of Liability.

     118  

Section 13.18. Entire Agreement.

     118  

Section 13.19. Construction.

     118  

Section 13.20. Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.

     118  

Section 13.21. Patriot Act.

     119  

Section 13.22. Effect of Existing Credit Agreement.

     119  

 

- iii -



--------------------------------------------------------------------------------

SCHEDULE I    Commitments SCHEDULE 1.1    List of Loan Parties SCHEDULE 2.3(l)
   Existing Letters of Credit SCHEDULE 7.1(b)    Ownership Structure
SCHEDULE 7.1(g)    Existing Indebtedness EXHIBIT A    Form of Assignment and
Acceptance Agreement EXHIBIT B    [Reserved] EXHIBIT C    Form of Notice of
Borrowing EXHIBIT D    Form of Notice of Continuation EXHIBIT E    Form of
Notice of Conversion EXHIBIT F    Form of Notice of Swingline Borrowing EXHIBIT
G    Form of Swingline Note EXHIBIT H    Form of Disbursement Instruction
Agreement EXHIBIT I    Form of Revolving Note EXHIBIT J    Form of Compliance
Certificate EXHIBIT K    Form of Bid Rate Note EXHIBIT L    Form of Bid Rate
Quote Request EXHIBIT M    Form of Bid Rate Quote EXHIBIT N    Form of Bid Rate
Quote Acceptance EXHIBITS O-1 – O-4    Forms of U.S. Tax Compliance EXHIBIT P   
Form of Term Note

 

- iv -



--------------------------------------------------------------------------------

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of April 19, 2019, by
and among PUBLIC STORAGE, a real estate investment trust formed under the laws
of the State of Maryland (the “Borrower”), each of the financial institutions
initially a signatory hereto together with their assignees pursuant to
Section 13.5.(d), each of WELLS FARGO SECURITIES, LLC and MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED or its affiliates, as the Joint Lead Arrangers (the
“Joint Lead Arrangers”) and as the Joint Bookrunners (the “Joint Bookrunners”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the “Agent”),
BANK OF AMERICA, N.A., as Syndication Agent (the “Syndication Agent”) and
CITIBANK, N.A., as Documentation Agent (the “Documentation Agent”).

WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower a revolving credit facility in the initial amount of
$500,000,000 on the terms and conditions contained in that certain Credit
Agreement dated as of March 21, 2012 (as at any time amended and as in effect
immediately prior to the date hereof, the “Existing Credit Agreement”) by and
among the Borrower, the Lenders, the other financial institutions party thereto
and the Agent;

WHEREAS, the Agent and the Lenders desire to amend and restate the terms of the
Existing Credit Agreement and to make available to the Borrower a revolving
credit facility in the initial amount of $500,000,000 which may be increased to
$800,000,000, and which will include a competitive bid loan subfacility, a
$75,000,000 swingline subfacility and a $50,000,000 letter of credit
subfacility, all on the terms and conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated as follows:

ARTICLE I. DEFINITIONS

Section 1.1. Definitions.

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

“Absolute Rate” has the meaning given that term in Section 2.2.(c)(ii)(C).

“Absolute Rate Auction” means a solicitation of Bid Rate Quotes setting forth
Absolute Rates pursuant to Section 2.2.

“Absolute Rate Loan” means a Bid Rate Loan, the interest rate on which is
determined on the basis of an Absolute Rate pursuant to an Absolute Rate
Auction.

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.



--------------------------------------------------------------------------------

“Additional Costs” has the meaning given that term in Section 5.1.

“Additional Term Loans” has the meaning given that term in Section 2.17.

“Adjusted EBITDA” means, with respect to the Borrower for any period, EBITDA of
the Borrower and its Subsidiaries determined on a consolidated basis less the
aggregate of all dividends or distributions paid or accrued by such Persons on
any Preferred Stock of such Persons during such period plus, if during such
period any of PS Business Parks, Inc., PS Business Parks L.P., any Subsidiary of
PS Business Parks, Inc., Shurgard Europe or any Subsidiary of Shurgard Europe is
not a Subsidiary of the Borrower, the amount of dividends or other distributions
actually paid by each of foregoing Persons that is not a Subsidiary to the
Borrower or any of its Subsidiaries during such period.

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Agent in the form delivered by the Agent to
the Lenders from time to time.

“Affected Lender” has the meaning given that term in Section 5.6.

“Affiliate” means any Person (other than the Agent or any Lender) directly or
indirectly controlling, controlled by, or under common control with, the
Borrower. For purposes of this definition, “control” (including with correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the possession directly or indirectly of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities or by contract or otherwise. In no event
shall the Agent or any Lender be deemed to be an Affiliate of the Borrower.

“Agent” means Wells Fargo Bank, National Association, as contractual
representative for the Lenders under the terms of this Agreement, and any of its
successors.

“Agreement Date” means the date as of which this Agreement is dated.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

“Anti-Money Laundering Laws” means all laws, statutes, regulations or obligatory
government orders, decrees, ordinances or rules applicable to the Borrower, its
Subsidiaries or Affiliates related to terrorism financing or money laundering,
including any applicable provision of the Patriot Act and The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act,”
31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

 

- 2 -



--------------------------------------------------------------------------------

“Applicable Facility Fee” means the percentage set forth in the table below
corresponding to the Level at which the “Applicable Margin” is determined in
accordance with the definition thereof:

 

 

Level

   Facility Fee  

1

     0.070 % 

2

     0.100 % 

3

     0.125 % 

4

     0.150 % 

5

     0.200 % 

6

     0.250 % 

Any change in the applicable Level at which the Applicable Margin is determined
shall result in a corresponding and simultaneous change in the Applicable
Facility Fee. The provisions of this definition shall be subject to
Section 2.5.(c).

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of all governmental bodies and all orders and
decrees of all courts, tribunals and arbitrators.

“Applicable Margin” means the percentage set forth below corresponding to the
ratio of Total Indebtedness to Gross Asset Value as determined in accordance
with Section 10.1.(a):

 

Level

  

Ratio of Total Indebtedness to Gross Asset Value

   Applicable Margin
for LIBOR Loans     Applicable Margin
for Base Rate Loans  

1

   Less than or equal to 0.10 to 1.00      0.700 %      0.000 % 

2

   Greater than 0.10 to 1.00 but less than or equal to 0.20 to 1.00      0.750
%      0.000 % 

3

   Greater than 0.20 to 1.00 but less than or equal to 0.25 to 1.00      0.850
%      0.000 % 

4

   Greater than 0.25 to 1.00 but less than or equal to 0.35 to 1.00      0.950
%      0.000 % 

5

   Greater than 0.35 to 1.00 but less than or equal to 0.45 to 1.00      1.150
%      0.150 % 

6

   Greater than 0.45 to 1.00      1.350 %      0.350 % 

The Applicable Margin for Loans shall be determined by the Agent from time to
time, based on the ratio of Total Indebtedness to Gross Asset Value as set forth
in the Compliance Certificate most recently delivered by the Borrower pursuant
to Section 9.3. Any adjustment to the Applicable Margin shall be effective as of
the first day of the calendar month immediately following the month during which
the Borrower delivers to the Agent the applicable Compliance

 

- 3 -



--------------------------------------------------------------------------------

Certificate pursuant to Section 9.3. If the Borrower fails to deliver a
Compliance Certificate pursuant to Section 9.3. and such failure to deliver
continues for more than 15 days after it was due to have been delivered, the
Applicable Margin shall equal the percentages corresponding to Level 6 until the
second Business Day following delivery of the required Compliance Certificate.
Notwithstanding the foregoing, for the period from the Agreement Date through
but excluding the date on which the Agent first determines the Applicable Margin
for Loans as set forth above, the Applicable Margin shall be determined based on
Level 1. Thereafter, such Applicable Margin shall be adjusted from time to time
as set forth in this definition. The provisions of this definition shall be
subject to Section 2.5.(c).

“Assignee” has the meaning given that term in Section 13.5.(d).

“Assignee Lender” has the meaning given that term in Section 2.1.(e).

“Assignment and Acceptance Agreement” means an Assignment and Acceptance
Agreement among a Lender, an Assignee and the Agent, substantially in the form
of Exhibit A.

“Assignor Lender” has the meaning given that term in Section 2.1.(e).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.0%.
Each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable). If the Base rate
determined as provided above would be less than zero, the Base Rate shall be
deemed to be zero).

“Base Rate Loan” means a Revolving Loan bearing interest at a rate based on the
Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

“Bid Rate Borrowing” has the meaning given that term in Section 2.2.(b).

 

- 4 -



--------------------------------------------------------------------------------

“Bid Rate Loan” means a loan made by a Lender under Section 2.2.(f).

“Bid Rate Note” means a promissory note of the Borrower substantially in the
form of Exhibit K, payable to the order of a Lender as originally in effect and
otherwise duly completed.

“Bid Rate Quote” means an offer in accordance with Section 2.2.(c) by a Lender
to make a Bid Rate Loan with one single specified interest rate.

“Bid Rate Quote Request” has the meaning given that term in Section 2.2.(b).

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

“Borrower Information” has the meaning given that term in Section 2.5.(c).

“Business Day” (a) for all purposes other than as set forth in clause (b) below,
any day (other than a Saturday, Sunday or legal holiday) on which banks in San
Francisco, California and New York, New York, are open for the conduct of their
commercial banking business, and (b) with respect to all notices and
determinations in connection with, and payments of principal and interest on,
any LIBOR Loan, or any Base Rate Loan as to which the interest rate is
determined by reference to LIBOR, any day that is a Business Day described in
clause (a) and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market. Unless specifically referenced in this
Agreement as a Business Day, all references to “days” shall be to calendar days.

“Capitalization Rate” means 6.75%.

“Capitalized Lease Obligation” means, subject to Section 1.2., obligations under
a lease that is required to be capitalized for financial reporting purposes in
accordance with GAAP. The amount of a Capitalized Lease Obligation is the
capitalized amount of such obligation determined in accordance with GAAP.

“Capitalized Property Value” means, with respect to any Property, (a) Property
EBITDA with respect to such Property for the four (4) consecutive fiscal
quarters most recently ended divided by (b) the Capitalization Rate.

“Cash Collateralize” means, to pledge and deposit with or deliver to the Agent,
for the benefit of the Agent, the Issuing Banks and the Lenders, as collateral
for Letter of Credit Liabilities or obligations of Lenders to fund
participations in respect of Letter of Credit Liabilities, cash or deposit
account balances or, if the Agent and the applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Agent and the applicable
Issuing Bank. “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

- 5 -



--------------------------------------------------------------------------------

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by an
agency thereof and backed by the full faith and credit of the United States of
America, in each case maturing within one year after the date of acquisition
thereof, (b) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, maturing within one year after the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from S&P and Moody’s (or, if at any time either of the foregoing
shall not be rating such obligations, then from such other nationally recognized
rating services acceptable to the Agent) and not listed for possible down-grade
in Credit Watch published by S&P; (c) commercial paper, other than commercial
paper issued by any Loan Party or any of their respective Affiliates, maturing
no more than one year after the date of creation thereof and, at the time of
acquisition, having a rating of at least A-2 or P-2 from either S&P or Moody’s
(or, if at any time neither S&P nor Moody’s shall be rating such obligations,
then the highest rating from such other nationally recognized rating services
acceptable to the Agent); (d) domestic certificates of deposit, time deposits
and bankers’ acceptances which mature within one year after the date of
acquisition thereof; (e) overnight securities, repurchase agreements, or reverse
repurchase agreements secured by any of the foregoing types of Securities or
debt instruments issued, in each case, by (i) any commercial bank organized
under the laws of the United States of America or any state thereof or the
District of Columbia or Canada having combined capital and surplus of not less
than $250,000,000 or (ii) any Lender; and (f) investments in money market funds
registered under the Investment Company Act of 1940, as amended, which have net
assets of at least $500,000,000 and at least 85% of whose assets consist of
securities and other obligations of the type described in clauses (a) through
(e) above.

“Change of Control” means the occurrence of any of the following events:
(a) during any period of 12 consecutive months ending after the Agreement Date,
individuals who at the beginning of any such 12-month period constituted the
Board of Trustees of the Borrower (together with any new trustees whose election
by such Board or whose nomination for election by the shareholders of the
Borrower was approved by a vote of a majority of the trustees then still in
office who were either trustees at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Trustees of the Borrower then in
office; or (b) any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Exchange Act) other than any Excluded Shareholder, is or
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act, except that a Person will be deemed to have “beneficial ownership”
of all securities that such Person has the right to acquire, whether such right
is exercisable immediately or only after the passage of time), directly or
indirectly, of more than 50.0% of the total voting power of the then outstanding
voting stock of the Borrower.

“Class” means, when used in reference to (a) any Loan, such Loan or the other
Loans made by the Lenders to the Borrower pursuant to Section 2.1., 2.2. or
2.4., or a Loan or Loans of another class established pursuant to Sections 2.17.
or 13.6.(f); (b) any Commitment, such Commitment is a Commitment on the date
hereof or a commitment of another class established pursuant to Sections 2.17.
or 13.6.(f); and (c) any Lender, refers to whether such Lender has a Loan or
Commitment of a particular Class.

 

- 6 -



--------------------------------------------------------------------------------

“Commitment” means, as to each Lender, such Lender’s obligation to make
Revolving Loans pursuant to Section 2.1. and to issue (in the case of an Issuing
Bank) or participate in (in the case of the other Lenders) Letters of Credit
pursuant to Section 2.3.(a) and 2.3.(i) respectively, in an amount up to, but
not exceeding (but in the case of an Issuing Bank, excluding the aggregate
amount of participations in the Letters of Credit held by other Lenders) the
amount set forth for such Lender on Schedule I as such Lender’s “Commitment
Amount” or as set forth in the applicable Assignment and Acceptance Agreement or
an agreement executed by a Person becoming a Lender in accordance with
Section 2.17., as the same may be reduced from time to time pursuant to
Section 2.13. and or otherwise pursuant to the terms of this Agreement or as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 13.5. or increased as appropriate to reflect any
increase effected in accordance with Section 2.17.

“Commitment Percentage” means, with respect to any Lender, the percentage
obtained by dividing (a) the amount of such Lender’s Commitment by (b) the
aggregate amount of Commitments of all the Lenders, or, if the Commitments have
been terminated (whether pursuant to Section 11.2. or otherwise), the percentage
obtained by dividing (i) the aggregate unpaid principal amount of Loans and
Letter of Credit Liabilities owing to such Lender by (ii) the aggregate unpaid
principal amount of all Loans and Letter of Credit Liabilities.

“Compliance Certificate” has the meaning given that term in Section 9.3.

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.10.

“Convert”, “Conversion” and “Converted” each refers to the conversion of a
Revolving Loan of one Type into a Revolving Loan of another Type pursuant to
Section 2.11.

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan and (b) the issuance of a Letter of Credit or the amendment of a Letter
of Credit that extends the maturity, or increases the Stated Amount, of such
Letter of Credit.

“Credit Rating” means the lowest rating or implied rating assigned and published
by a Rating Agency to each series of rated senior unsecured long term
indebtedness of the Borrower.

“Debtor Relief Laws” means the Bankruptcy Code of 1978, as amended, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar Applicable Laws relating to the relief of debtors in the United
States of America or other applicable jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

- 7 -



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 3.10.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Agent, the Swingline Lenders, any Issuing Bank or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swingline Loans) within 2 Business Days of
the date when due, (b) has notified the Borrower, the Agent, any Issuing Bank or
the Swingline Lenders in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within 3
Business Days after written request by the Agent or the Borrower, to confirm in
writing to the Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Agent and the Borrower), or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.10.(f)) upon delivery of written notice
of such determination to the Borrower, each Swingline Lender, the Issuing Banks
and each Lender.

“Derivatives Contract” means any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement. Not in limitation of the
foregoing, the term “Derivatives Contract” includes any and all transactions of
any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, including any such
obligations or liabilities under any such master agreement.

 

- 8 -



--------------------------------------------------------------------------------

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Agent or any Lender).

“Development Property” means a Property currently under development on which the
improvements have not been completed, or a Property where development has been
completed as evidenced by a certificate of occupancy for the entire Property for
the 30 month period following the issuance of such certificate of occupancy
(provided that Borrower may at its option elect to remove a Property from the
category of Development Properties prior to the completion of the 30 month
period, but any such Property may not be reclassified as a Development
Property). The term “Development Property” shall include real property of the
type described in the immediately preceding sentence to be (but not yet)
acquired by the Borrower, any Subsidiary or any Unconsolidated Affiliate upon
completion of construction pursuant to a contract in which the seller of such
real property is required to develop or renovate prior to, and as a condition
precedent to, such acquisition.

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit H to be executed and delivered by the Borrower pursuant to
Section 6.1.(a)(x), as the same may be amended, restated or modified from time
to time with the prior written approval of the Agent.

“Dollars” or “$” means the lawful currency of the United States of America.

“EBITDA” means, with respect to any Person for any period and without
duplication: (a) net earnings (loss) of such Person for such period (including
the Ownership Share in net earnings or net loss of Unconsolidated Affiliates)
excluding the impact of the following amounts with respect to any Person and the
Unconsolidated Affiliates (but only to the extent included in determining net
earnings (loss) for such period): (i) depreciation and amortization expense and
other non-cash charges of such Person for such period; (ii) interest expense of
such Person for such period; (iii) income tax expense of such Person in respect
of such period; (iv) extraordinary, nonrecurring or unusual gains and losses of
such Person for such period, including without limitation, gains and losses from
non-recurring severance payments, early extinguishment or restructuring of debt
(including prepayment premiums), acquisition costs, reorganization costs, from
the sale of assets, write-offs and forgiveness of debt; (v) foreign currency
translation gains or losses, (vi) non-controlling interests, and
(vii) distributions or other allocations of income to holders of Preferred
Stock; minus (b) the Reserve for Replacements, and minus (c) if during such
period any of PS Business Parks, Inc., PS Business Parks L.P., any Subsidiary of
PS Business Parks, Inc., Shurgard Europe or any Subsidiary of Shurgard Europe is
not a Subsidiary of the Borrower, the impact on EBITDA of each of the foregoing
Persons that is not a Subsidiary.

 

- 9 -



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1.(a) shall have
been fulfilled or waived in writing by the Agent.

“Eligible Assignee” means any Person who is: (i) currently a Lender; (ii) a
commercial bank, trust company, insurance company, investment bank or pension
fund organized under the laws of the United States of America, or any state
thereof, or the District of Columbia, and having total assets in excess of
$5,000,000,000; or (iii) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development (“OECD”), or a political subdivision of any such country, and having
total assets in excess of $10,000,000,000, provided that such bank is acting
through a branch or agency located in the United States of America. If such
Person is not currently a Lender, such Person’s senior unsecured long term
indebtedness must be rated BBB or higher by S&P, Baa2 or higher by Moody’s, or
the equivalent or higher of either such rating by another Rating Agency
acceptable to the Agent.

“Eligible Property” means a Property which satisfies all of the following
requirements: (a) such Property is owned in fee simple, or leased under a Ground
Lease, by the Borrower or a Wholly Owned Subsidiary; provided, that if a
Subsidiary does not meet the definition of “Wholly Owned Subsidiary” solely
because such Subsidiary has issued partnership interests that are or will be
convertible at the option of the holder of such partnership interest into the
Equity Interests or Preferred Stock of the Borrower, such Subsidiary shall be
considered a “Wholly Owned Subsidiary” for purposes of this clause (a);
(b) regardless of whether such Property is owned in fee simple or leased under a
Ground Lease by the Borrower or a Wholly Owned Subsidiary, the Borrower has the
right directly, or indirectly through a Subsidiary, to take the following
actions without the need to obtain the consent of any Person: (i) to create
Liens on such Property as security for Indebtedness of the Borrower or such
Subsidiary, as applicable and (ii) to sell, transfer or otherwise dispose of
such Property; (c) neither such Property, nor if such Property is owned or
leased under a Ground Lease by a Subsidiary, any of the Borrower’s direct or
indirect ownership

 

- 10 -



--------------------------------------------------------------------------------

interest in such Subsidiary, is subject to (i) any Lien other than Permitted
Liens (excluding Permitted Liens under clause (f) of the definition thereof) or
(ii) any Negative Pledge except Permitted Negative Pledge Provisions; (d) such
Property is free of all major structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters which,
collectively, are not material to the profitable operation of the Property; and
(e) the Subsidiary which owns or leases such Property is not obligated in
respect of any Recourse Indebtedness.

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health or the environment.

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, disposal or clean-up of Hazardous
Materials including, without limitation, the following: Clean Air Act, 42 U.S.C.
§ 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.;
Solid Waste Disposal Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National
Environmental Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the
Environmental Protection Agency and any applicable rule of common law and any
judicial interpretation thereof relating primarily to the environment or
Hazardous Materials.

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

- 11 -



--------------------------------------------------------------------------------

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the withdrawal of a member of
the ERISA Group from a Plan subject to Section 4063 of ERISA during a plan year
in which it was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) the incurrence by a member of the ERISA Group of
any liability with respect to the withdrawal or partial withdrawal from any
Multiemployer Plan; (d) the incurrence by any member of the ERISA Group of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (e) the institution of proceedings to terminate a Plan or
Multiemployer Plan by the PBGC; (f) the failure by any member of the ERISA Group
to make when due required contributions to a Multiemployer Plan or Plan unless
such failure is cured within 30 days or the filing pursuant to Section 412(c) of
the Internal Revenue Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard; (g) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan
or Multiemployer Plan or the imposition of liability under Section 4069 or
4212(c) of ERISA; (h) the receipt by any member of the ERISA Group of any notice
or the receipt by any Multiemployer Plan from any member of the ERISA Group of
any notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent (within the
meaning of Section 4245 of ERISA), in reorganization (within the meaning of
Section 4241 of ERISA), or in “critical” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under
Title IV of ERISA; or (j) a determination that a Plan is, or is reasonably
expected to be, in “at risk” status (within the meaning of Section 430 of the
Internal Revenue Code or Section 303 of ERISA).

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, together with all rules and regulations issued thereunder.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other

 

- 12 -



--------------------------------------------------------------------------------

Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to an Applicable Law in
effect on the date on which (i) such Lender acquires such interest in such Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 5.6.) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 3.11., amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.11.(g) and (d) any withholding Taxes imposed under FATCA.

“Excluded Shareholder” means (a) any Hughes Family Member and (b) any Person
eligible to file a statement on Schedule 13G pursuant to Rule 13d-1(b)(1) of the
Exchange Act.

“Existing Credit Agreement” has the meaning given that term in the first WHEREAS
clause of this Agreement.

“Existing Letters of Credit” has the meaning given that term in Section 2.3.(l).

“Extended Commitment” means any Class of Commitments the maturity of which shall
have been extended pursuant to Section 13.6.(f).

“Extended Revolving Loans” means any Revolving Loans made pursuant to the
Extended Commitments.

“Extended Term Loans” means any Class of Term Loans the maturity of which shall
have been extended pursuant to Section 13.6.(f).

“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).

“Extension” has the meaning given that term in Section 13.6.(f)(i).

“Extension Amendment” means an amendment to this Agreement (which may, at the
option of the Agent and the Borrower, be in the form an amendment and
restatement of this Agreement) among the Loan Parties, the applicable extending
Lenders, the Agent and, to the extent required by Section 13.6.(f), the Issuing
Banks and/or the Swingline Lenders implementing an Extension in accordance with
Section 13.6.(f).

“Extension Offer” has the meaning given that term in Section 13.6.(f)(i).

“Fair Market Value” means, (a) with respect to a security listed (or an unlisted
convertible security that is convertible into a security listed) on NASDAQ or
have trading privileges on the New York Stock Exchange, the NYSE American, or
another recognized national United States securities exchange, the London Stock
Exchange, Euronext or another recognized European securities exchange, the price
of such security as reported on such exchange or market by any widely recognized
reporting method customarily relied upon by financial institutions and (b) with
respect to any other asset, book value (determined in accordance with GAAP).

 

- 13 -



--------------------------------------------------------------------------------

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to any intergovernmental agreement, treaty or convention owning
Governmental Authorities and implementing such sections of the Internal Revenue
Code.

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
on such day, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to the Agent by federal funds dealers
selected by the Agent on such day on such transaction as determined by the
Agent. If the Federal Funds Rate determined as provided above would be less than
zero, the Federal Funds Rate shall be deemed to be zero.

“Fees” means the fees and commissions provided for or referred to in
Section 3.6. and any other fees payable by the Borrower hereunder or under any
other Loan Document.

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period, plus (b) the
aggregate of all regularly scheduled principal payments on Indebtedness made by
such Person during such period (excluding balloon, bullet or similar payments of
principal due upon the stated maturity of Indebtedness).

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Bank, such Defaulting Lender’s Commitment Percentage of
the outstanding Letter of Credit Liabilities attributable to such Issuing Bank
other than Letter of Credit Liabilities as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to each
Swingline Lender, such Defaulting Lender’s Commitment Percentage of outstanding
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
which are applicable to the circumstances as of the date of determination.

 

- 14 -



--------------------------------------------------------------------------------

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, public or statutory instrumentality,
authority, body, agency, bureau or entity (including, without limitation, the
Federal Deposit Insurance Corporation, the Comptroller of the Currency or the
Federal Reserve Board, any central bank or any comparable authority) or any
arbitrator with authority to bind a party at law.

“Gross Asset Value” means, at a given time, the sum (without duplication) of
(a) Capitalized Property Value attributable to all Properties of the Borrower
and its Subsidiaries determined on a consolidated basis, excluding Capitalized
Property Value attributable to Properties acquired or disposed of by the
Borrower or such Subsidiary during the immediately preceding four consecutive
fiscal quarters of the Borrower and Development Properties, plus (b) all cash
and cash equivalents (excluding tenant deposits and other cash and cash
equivalents the disposition of which is restricted) of the Borrower and its
Subsidiaries at such time, plus (c) the current undepreciated book value of
Development Properties and all Unimproved Land; plus (d) with respect to each
Unconsolidated Affiliate of the Borrower, the Borrower’s respective Ownership
Share of (i) the Capitalized Property Value attributable to Properties of each
such Unconsolidated Affiliate and (ii) the current book values of all real
property of each such Unconsolidated Affiliate upon which construction is in
progress, plus (e) either (i) the purchase price paid by the Borrower or any
Subsidiary (less any amounts paid to the Borrower or such Subsidiary as a
purchase price adjustment, held in escrow, retained as a contingency reserve, or
in connection with other similar arrangements, and without regard to allocations
of property purchase prices pursuant to Statement of Financial Accounting
Standards No. 141 or other provisions of GAAP) for any Property acquired by the
Borrower or such Subsidiary during the immediately preceding four consecutive
fiscal quarters of the Borrower or (ii) at the Borrower’s option with respect to
Properties acquired by the Borrower or such Subsidiary during the immediately
preceding four fiscal quarters of the Borrower (but only so long as the Borrower
or such Subsidiary has owned such Property for at least two fiscal quarters),
the New Property Capitalized Property Value attributable to such Properties,
plus (f) the contractual purchase price of Properties of the Borrower and its
Subsidiaries subject to purchase obligations, repurchase obligations, forward
commitments and unfunded obligations to the extent such obligations and
commitments are included in determinations of Total Indebtedness of the
Borrower, plus (g) the value (determined in accordance with GAAP) of all
promissory notes payable solely to the Borrower or any of its Subsidiaries
(excluding any such note where (i) the obligor is more than 30 days past due
with respect to any payment obligation or is the subject of a bankruptcy
proceeding or other proceeding, event or condition of the types referred to in
Section 11.1.(e) or (f) or (ii) the obligor is an Affiliate of the Borrower
(other than PS Business Parks, Inc., PS Business Parks, L.P., Shurgard Europe,
or a Subsidiary of Shurgard Europe so long as any such note issued by any of
PS Business Parks, Inc., PS Business Parks, L.P., Shurgard Europe or a
Subsidiary of Shurgard Europe matures within six months of issuance), plus
(h) the Fair Market Value of all Marketable Securities owned by the

 

- 15 -



--------------------------------------------------------------------------------

Borrower and its Subsidiaries, plus (i) all other assets of the Borrower and its
Subsidiaries (the value of which is determined in accordance with GAAP but
excluding assets classified as intangible under GAAP). To the extent that more
than 35.0% of Gross Asset Value would be attributable to assets valued under
clauses (c), (g) and (i) above, such excess shall be excluded. In addition, to
the extent more than 10.0% of the Gross Asset Value would be attributable to the
aggregate of (x) the current book value of Unimproved Land and (y) the value
attributable to the assets referenced in clauses (g) and (i) above, such excess
shall be excluded. To the extent that more than 50.0% of Gross Asset Value would
be attributable to assets valued under clause (d) above, such excess shall be
excluded. For the avoidance of doubt, the value of the Equity Interests of
PS Business Parks, Inc., PS Business Parks, L.P., any Subsidiary of PS Business
Parks, Inc., Shurgard Europe, or any Subsidiary of Shurgard Europe owned by the
Borrower and its Subsidiaries that constitute Marketable Securities shall be
determined under clause (a) of the definition of Fair Market Value. The Borrower
shall have the option to include Capitalized Property Value under clause (a)
above from Properties that are otherwise subject to valuation under clause (e)
above; provided, however, that if such election is made, any value attributable
to such Properties under clause (e) above shall be excluded from the
determination of the amount under clause (e).

“Ground Lease” means a ground lease containing terms and conditions customarily
required by mortgagees making a loan secured by the interest of the holder of
the leasehold estate demised pursuant to a ground lease, including without
limitation, the following: (a) a remaining term (including renewal options
exercisable at lessee’s sole option) of 25 years or more from the Agreement Date
or, in the case of a shorter term, the leasehold interest of the Borrower or
applicable Subsidiary therein reverts to a fee interest of the Borrower or such
Subsidiary without requirement that the Borrower or such Subsidiary pay any
consideration for such reversion other than consideration that is nominal or
reasonably estimated by the Borrower to be less than twenty percent (20%) of the
Fair Market Value of such Property, as confirmed by the Agent; (b) the right of
the lessee to mortgage and encumber its interest in the leased property, and to
amend the terms of any such mortgage or encumbrance, in each case, without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage Lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosures, and fails to do so; (d) acceptable transferability of the
lessee’s interest under such lease, including ability to sublease;
(e) acceptable limitations on the use of the leased property; and (f) clearly
determinable rental payment terms which in no event contain profit participation
rights.

“Guaranty”, “Guaranteed” or to “Guarantee” as applied to any obligation means
and includes: (a) a guaranty (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), directly or
indirectly, in any manner, of any part or all of such obligation, or (b) an
agreement, direct or indirect, contingent or otherwise, and whether or not
constituting a guaranty, the practical effect of which is to assure the payment
or performance (or payment of damages in the event of nonperformance) of any
part or all of such obligation whether by: (i) the purchase of securities or
obligations, (ii) the purchase, sale or lease (as lessee or lessor) of property
or the purchase or sale of services primarily for the purpose of enabling the
obligor with respect to such obligation to make any payment or performance (or
payment of damages in

 

- 16 -



--------------------------------------------------------------------------------

the event of nonperformance) of or on account of any part or all of such
obligation, or to assure the owner of such obligation against loss, (iii) the
supplying of funds to or in any other manner investing in the obligor with
respect to such obligation, (iv) repayment of amounts drawn down by
beneficiaries of letters of credit (including Letters of Credit), or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
and (e) electrical equipment which contains any oil or dielectric fluid
containing levels of polychlorinated biphenyls in excess of fifty parts per
million.

“Hughes Family Member” means any of the following: (a) B. Wayne Hughes, his
spouse, his children (natural or adopted) and the children (natural or adopted)
of his children; or (b) any foundation, trust, partnership, corporation or other
Person controlled by any of the individuals referred to in clause (a).

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) to the extent the same would be
recorded as a liability on the balance sheet of such Person in accordance with
GAAP, all obligations of such Person for the deferred purchase price of property
or services (other than trade debt, accruals or bank drafts incurred in the
ordinary course of business); (c) to the extent the same would be recorded as a
liability on the balance sheet of such Person in accordance with GAAP, all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or for services rendered (other than trade debt,
accruals or bank drafts arising in the ordinary course of business);
(d) Capitalized Lease Obligations of such Person; (e) all reimbursement
obligations (contingent or otherwise) of such Person under any letters of credit
or acceptances (whether or not the same have been presented for payment);
(f) all Off Balance Sheet Liabilities of such Person; (g) all obligations of
such Person to purchase, redeem, retire, defease or otherwise make any payment
in respect of any Mandatorily Redeemable Stock issued by such Person or any
other Person, valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; (h) all obligations of such Person
in respect of any purchase obligation, repurchase obligation, takeout commitment
or forward equity commitment, in each case evidenced by a binding agreement
(excluding any such

 

- 17 -



--------------------------------------------------------------------------------

obligation (x) that would not then be required to be reflected as a liability on
a balance sheet of such Person prepared in accordance with GAAP or (y) to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than Mandatorily Redeemable Stock)); (i) net obligations under any
Derivative Contract not entered into as a hedge against interest rate risk in
respect of existing Indebtedness in an amount equal to the Derivatives
Termination Value thereof; and (j) all Indebtedness of other Persons which
(i) such Person has Guaranteed or is otherwise recourse to such Person (except
for Nonrecourse Indebtedness Guarantees) or (ii) is secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) a Lien on any property of such Person, even though such Person
has not assumed or become liable for the payment of such Indebtedness or other
payment obligation (valued, in the case of any such Indebtedness as to which
recourse for the payment thereof is expressly limited to the property or assets
on which such Lien is granted, at the lesser of (A) the stated or determinable
amount of the Indebtedness that is so secured or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof (assuming such
Person is required to perform thereunder) and (B) the Fair Market Value of such
property or assets).

“Indemnified Party” has the meaning given that term in Section 13.9.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

“Indemnity Proceeding” has the meaning given that term in Section 13.9.

“Information Materials” has the meaning given that term in Section 9.6.

“Intellectual Property” has the meaning given that term in Section 7.1.(s).

“Interest Expense” means, with respect to a Person and for any period, (a) all
paid, accrued or capitalized interest expense (including, without limitation,
capitalized interest expense (other than capitalized interest funded from a
construction loan interest reserve account held by another lender and not
included in the calculation of cash for balance sheet reporting purposes) and
interest expense attributable to Capitalized Lease Obligations) of such Person
and in any event shall include all letter of credit fees and all interest
expense with respect to any Indebtedness in respect of which such Person is
wholly or partially liable whether pursuant to any repayment, interest carry,
performance Guarantee or otherwise, plus (b) to the extent not already included
in the foregoing clause (a) such Person’s Ownership Share of all paid, accrued
or capitalized interest expense for such period of Unconsolidated Affiliates of
such Person (other than any such interest expense paid or payable by
Unconsolidated Affiliates to such Person).

“Interest Period” means:

(a)    with respect to any LIBOR Loan, each period commencing on the date such
LIBOR Loan is made or the last day of the next preceding Interest Period for
such Loan, and ending 7 days thereafter (only if such period is available to all
Lenders) or on the numerically corresponding day

 

- 18 -



--------------------------------------------------------------------------------

in the first, second, third or sixth calendar month thereafter, as the Borrower
may select in a Notice of Borrowing, Notice of Continuation or Notice of
Conversion, as the case may be, except that each Interest Period (other than an
Interest Period having a duration of 7 days) that commences on the last Business
Day of a calendar month (or on any day for which there is no numerically
corresponding day in the appropriate subsequent calendar month) shall end on the
last Business Day of the appropriate subsequent calendar month; and

(b)    with respect to each Bid Rate Loan, the period commencing on the date
such Bid Rate Loan is made and ending on any Business Day not less than 7 nor
more than 180 days thereafter, as the Borrower may select as provided in
Section 2.2.(b).

Notwithstanding the foregoing: (i) if any Interest Period for a Revolving Loan
would otherwise end after the Termination Date, such Interest Period shall end
on the Termination Date; and (ii) each Interest Period that would otherwise end
on a day which is not a Business Day shall end on the next succeeding Business
Day (or, if such next succeeding Business Day falls in the next succeeding
calendar month, on the next preceding Business Day).

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, whether by means of
(a) the purchase or other acquisition of any Equity Interest in another Person,
(b) a loan, advance or extension of credit to, capital contribution to, Guaranty
of Indebtedness of, or purchase or other acquisition of any Indebtedness of,
another Person, including any partnership or joint venture interest in such
other Person, or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person that constitute the business
or a division or operating unit of another Person. Any commitment or option to
make an Investment in any other Person shall constitute an Investment. Cash
Equivalents shall not constitute an Investment. Except as expressly provided
otherwise, for purposes of determining compliance with any covenant contained in
a Loan Document, the amount or value of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

“Investment Grade Rating” means a Credit Rating of BBB- or higher by S&P, Baa3
or higher by Moody’s, or the equivalent or higher of either such rating by
another Rating Agency.

“Issuing Bank” means each of Wells Fargo and Bank of America, N.A., in its
capacity as an issuer of Letters of Credit pursuant to Section 2.3., or any
successor issuer of Letters of Credit hereunder.

“L/C Commitment Amount” has the meaning given to that term in Section 2.3.(a).

“Lender” means each financial institution from time to time party hereto as a
“Lender” together with its respective successors and assigns, and, as the
context requires, includes the Swingline Lenders.

 

- 19 -



--------------------------------------------------------------------------------

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender in such Lender’s Administrative Questionnaire or in the applicable
Assignment and Acceptance Agreement, or such other office of such Lender as such
Lender may notify the Agent in writing from time to time.

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

“Letter of Credit Collateral Account” means a special interest bearing deposit
account maintained by the Agent for the benefit of the Agent, the Issuing Banks
and the Lenders and under the sole dominion and control of the Agent.

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, a
Lender (other than a Lender in its capacity as an Issuing Bank of a Letter of
Credit) shall be deemed to hold a Letter of Credit Liability in an amount equal
to its participation interest under Section 2.3.(i) in the related Letter of
Credit, and the Lender that is the Issuing Bank of such Letter of Credit shall
be deemed to hold a Letter of Credit Liability in an amount equal to its
retained interest in such Letter of Credit after giving effect to the
acquisition by the Lenders (other than the Lender that is the Issuing Bank of
such Letter of Credit) of their participation interests under such Section.

“LIBOR” means, subject to implementation of a Replacement Rate in accordance
with Section 5.2(b) , with respect to any LIBOR Loan for any Interest Period,
the rate of interest obtained by dividing (i) the rate of interest per annum
determined on the basis of the rate for deposits in Dollars for a period equal
to the applicable Interest Period as published by ICE Benchmark Administration
Limited, a United Kingdom Company, or a comparable or successor quoting service
reasonably approved by the Agent, at approximately 11:00 a.m., (London time) two
Business Days prior to the first day of the applicable Interest Period by (ii) a
percentage equal to 1 minus the stated maximum rate (stated as a decimal) of all
reserves, if any, required to be maintained with respect to Eurocurrency funding
(currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on LIBOR Loans is determined or any applicable category of
extensions of credit or other assets which includes loans by an office of any
Lender outside of the United States of America). If, for any reason, the rate
referred to in the preceding clause (i) is not so published, then the rate to be
used for such clause (i) shall be determined by the Agent to be the arithmetic
average of the rate per annum at which deposits in Dollars would be offered by
first class banks in the London interbank market to the Agent at approximately
11:00 a.m. (London time) two Business

 

- 20 -



--------------------------------------------------------------------------------

Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period. Any change in the maximum rate or reserves described in
the preceding clause (ii) shall result in a change in LIBOR on the date on which
such change in such maximum rate becomes effective. Notwithstanding the
foregoing, (x) in no event shall LIBOR (including, without limitation, any
Replacement Rate with respect thereto) be less than zero and (y) unless
otherwise specified in any amendment to this Agreement entered into in
accordance with Section 5.2.(b), in the event that a Replacement Rate with
respect to LIBOR is implemented then all references herein to LIBOR shall be
deemed references to such Replacement Rate.

“LIBOR Auction” means a solicitation of Bid Rate Quotes setting forth LIBOR
Margin Loans based on LIBOR pursuant to Section 2.2.

“LIBOR Loan” means a Revolving Loan bearing interest at a rate based on LIBOR.

“LIBOR Margin” has the meaning given that term in Section 2.2.(c)(ii)(D).

“LIBOR Margin Loan” means a Bid Rate Loan the interest rate on which is
determined on the basis of LIBOR pursuant to a LIBOR Auction.

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 8:00 a.m. Pacific time on such day (rather than 11.00 a.m. (London
time) two Business Days prior to the first day of such Interest Period as
otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day). The LIBOR Market Index
Rate shall be determined on a daily basis.

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, pledge,
lien, charge or lease constituting a Capitalized Lease Obligation, conditional
sale or other title retention agreement, or other security title or encumbrance
of any kind in respect of any property of such Person, or upon the income or
profits therefrom; (b) any arrangement, express or implied, under which any
property of such Person is transferred, sequestered or otherwise identified for
the purpose of subjecting the same to the payment of Indebtedness or performance
of any other obligation in priority to the payment of the general, unsecured
creditors of such Person; (c) the filing of any financing statement under the
UCC or its equivalent in any jurisdiction, other than any precautionary filing
not otherwise constituting or giving rise to a Lien, including a financing
statement filed (i) in respect of a lease not constituting Capitalized Lease
Obligations pursuant to Section 9-505 (or a successor provision) of the UCC or
its equivalent as in effect in an applicable jurisdiction or (ii) in connection
with a sale or other disposition of accounts or other assets not prohibited by
this Agreement in a transaction not otherwise constituting or giving rise to a
Lien; and (d) any agreement by such Person to grant, give or otherwise convey
any of the foregoing.

“Loan” means a Revolving Loan, a Term Loan, a Bid Rate Loan or a Swingline Loan.

 

- 21 -



--------------------------------------------------------------------------------

“Loan Document” means this Agreement, each Note, each Letter of Credit Document
and each other document or instrument now or hereafter executed and delivered by
a Loan Party in connection with, pursuant to or relating to this Agreement.

“Loan Party” means each of the Borrower, each other Person who guarantees all or
a portion of the Obligations and/or who pledges any collateral to secure all or
a portion of the Obligations. Schedule 1.1. sets forth the Loan Parties in
addition to the Borrower as of the Agreement Date.

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable (except as a result of a change of
control or asset sale so long as any rights of the holder thereof upon the
occurrence of any such event shall be subject to the prior payment in full of
the Obligations and the termination of the Commitments and the termination or
Cash Collateralization of all outstanding Letters of Credit), pursuant to a
sinking fund obligation or otherwise (other than an Equity Interest to the
extent redeemable in exchange for common stock or other equivalent common Equity
Interests at the option of the issuer of such Equity Interest), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in the
case of each of clauses (a) through (c), on or prior to the latest Termination
Date.

“Marketable Securities” means: (a) common or preferred Equity Interests of
Persons located in, and formed under the laws of, any State of the United States
or America or the District of Columbia, which Equity Interests are subject to
price quotations (quoted at least daily) on The NASDAQ Stock Market’s National
Market System or have trading privileges on the New York Stock Exchange, the
NYSE American or another recognized national United States securities exchange,
the London Stock Exchange, Euronext or another recognized European securities
exchange; (b) convertible securities which can be converted at any time into
common or preferred Equity Interests of the type described in the immediately
preceding clause (a); (c) securities evidencing Indebtedness issued by Persons
located in, and formed under the laws of, any State of the United States or
America or the District of Columbia, which Persons have a Credit Rating of BBB-
or Baa3 or better and (d) the Equity Interests of Shurgard Group to the extent
such Equity Interests are subject to price quotations on an exchange referenced
in clause (a) above.

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the
Borrower and its Subsidiaries taken as a whole, (b) the ability of the Borrower
and the other Loan Parties, taken as a whole, to perform their obligations under
the Loan Documents, (c) the validity or enforceability of any of the Loan
Documents, and (d) the rights and remedies of the Lenders, the Issuing Banks and
the Agent under any of the Loan Documents.

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Borrower, any Subsidiary or
any other Loan Party is a party as to which the breach, nonperformance,
cancellation or failure to renew by any party thereto could have a Material
Adverse Effect.

 

- 22 -



--------------------------------------------------------------------------------

“Material Subsidiary” means any Subsidiary to which $1,000,000,000 or more of
Gross Asset Value is attributable on an individual basis.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document) which prohibits
or purports to prohibit the creation of any Lien on such asset as security for
Indebtedness of the Person owning such asset or any other Person; provided,
however, that an agreement that conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a Negative Pledge.

“New Property Capitalized Property Value” means, with respect to any Property
which has been owned by the Borrower or a Subsidiary for less than four
consecutive fiscal quarters but for more than two full consecutive fiscal
quarters, (a) Property EBITDA with respect to such Property for the number of
full fiscal quarters most recently ended for which the Borrower or such
Subsidiary has owned such Property, annualized, divided by (b) the
Capitalization Rate.

“Non-Domestic Property” means a Property located outside a state of the United
States of America or the District of Columbia.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, prohibited transfers, failure to
pay taxes, non-compliance with “separateness covenants,” environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to nonrecourse liability that are either customary
in non-recourse financings for real estate or are approved by the Agent) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

“Nonrecourse Indebtedness Guarantees” means Guarantees in respect of Nonrecourse
Indebtedness where liability of the guarantor is limited to customary exceptions
for fraud, misapplication of funds, environmental indemnities, prohibited
transfers, failure to pay taxes, non-compliance with “separateness covenants,”
voluntary bankruptcy, collusive involuntary bankruptcy and other exceptions to
nonrecourse liability that are either customary in non-recourse financings for
real estate or are approved by the Agent.

 

- 23 -



--------------------------------------------------------------------------------

“Note” means a Revolving Note, a Bid Rate Note or a Swingline Note.

“Notice of Borrowing” means a notice in the form of Exhibit C to be delivered to
the Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for a
borrowing of Revolving Loans.

“Notice of Continuation” means a notice in the form of Exhibit D to be delivered
to the Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Continuation of a LIBOR Loan.

“Notice of Conversion” means a notice in the form of Exhibit E to be delivered
to the Agent pursuant to Section 2.11. evidencing the Borrower’s request for the
Conversion of a Revolving Loan from one Type to another Type.

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit F to be delivered to the Swingline Lenders pursuant to Section 2.4.(b)
evidencing the Borrower’s request for a Swingline Loan.

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower or any of the other Loan Parties owing to the Agent, any Issuing
Bank or any Lender of every kind, nature and description, under or in respect of
this Agreement or any of the other Loan Documents, including, without
limitation, the Fees and indemnification obligations, whether direct or
indirect, absolute or contingent, due or not due, contractual or tortious,
liquidated or unliquidated, and whether or not evidenced by any promissory note.

“Occupancy Rate” means, with respect to a Property at any time, the ratio,
expressed as a percentage, of (a) the net rentable square footage of such
Property actually occupied by tenants paying rent pursuant to binding leases as
to which no default exists to (b) the aggregate net rentable square footage of
such Property.

“Off Balance Sheet Liabilities” means, with respect to any Person, (a) any
repurchase obligation or liability, contingent or otherwise, of such Person with
respect to any accounts or notes receivable sold, transferred or otherwise
disposed of by such Person, (b) any repurchase obligation or liability,
contingent or otherwise, of such Person with respect to property or assets
leased by such Person as lessee and (c) all obligations, contingent or
otherwise, of such Person under any synthetic lease, tax retention operating
lease, off balance sheet loan or similar off balance sheet financing if the
transaction giving rise to such obligation (i) is considered indebtedness for
borrowed money for tax purposes but is classified as an operating lease or
(ii) does not (and is not required to pursuant to GAAP) appear as a liability on
the balance sheet of such Person.

 

- 24 -



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.6.).

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) subject to compliance with Section 9.4.(l), such Person’s
relative direct and indirect economic interest (calculated as a percentage) in
such Subsidiary or Unconsolidated Affiliate determined in accordance with the
applicable provisions of the declaration of trust, articles or certificate of
incorporation, articles of organization, partnership agreement, joint venture
agreement or other applicable organizational document of such Subsidiary or
Unconsolidated Affiliate.

“Participant” has the meaning given that term in Section 13.5. (c).

“Participant Register” has the meaning given that term in Section 13.5. (c).

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

“Permitted Liens” means, with respect to any asset or property of a Person,
(a) Liens securing taxes, assessments and other charges or levies imposed by any
Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws) or the claims of
materialmen, mechanics, carriers, warehousemen or landlords for labor,
materials, supplies or rentals incurred in the ordinary course of business,
which in each case are not at the time required to be paid or discharged under
Section 8.6.; (b) Liens consisting of deposits or pledges made, in the ordinary
course of business, in connection with, or to secure payment of, obligations
under workmen’s compensation, unemployment insurance or similar Applicable Laws;
(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
use thereof in the business of such Person; (d) the rights of tenants under
leases or subleases not interfering with the ordinary conduct of business of
such Person; (e) Liens in favor of the Agent for the benefit of the Issuing
Banks and the Lenders; (f) Liens in favor of the Borrower or any other Wholly
Owned Subsidiary securing Indebtedness owing by a Subsidiary to the Borrower or
such Wholly Owned Subsidiary; and (g) to the extent constituting a Lien, any
Permitted Negative Pledge Provision of the type described in clauses (b) and (c)
of the definition thereof.

 

- 25 -



--------------------------------------------------------------------------------

“Permitted Negative Pledge Provision” means a Negative Pledge contained in any
agreement (a) evidencing unsecured Indebtedness which contains restrictions on
encumbering assets that are substantially the same as the corresponding
restrictions contained in the Loan Documents, (b) related to assets or equity
interests to be sold where such Negative Pledge relates only to such assets
pending such sale or (c) Permitted Transfer Restrictions.

“Permitted Transfer Restrictions” means reasonable and customary restrictions on
transfer, mortgage liens, pledges and changes in beneficial ownership arising
under management agreements and Ground Leases entered into in the ordinary
course of business (including in connection with any acquisition or development
of any applicable Property, without regard to the transaction value), including
rights of first offer or refusal arising under such agreements and leases, in
each case, that limit, but do not prohibit, sale or mortgage transactions.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or unincorporated organization, or a government or
any agency or political subdivision thereof.

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent 2.0% per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Loans that are Base Rate Loans plus two percent (2.0%).

“Preferred Stock” means, with respect to any Person, shares of capital stock of,
or other equity interests in, such Person which are entitled to preference or
priority over any other capital stock of, or other equity interest in, such
Person in respect of the payment of dividends or distributions, or distribution
of assets upon liquidation or both.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Agent as its prime
rate. Each change in the Prime Rate shall be effective as of the opening of
business on the day such change in such prime rate occurs. The parties hereto
acknowledge that the rate announced publicly by the Lender acting as Agent as
its prime rate is an index or base rate and shall not necessarily be its lowest
or best rate charged to its customers or other banks.

 

- 26 -



--------------------------------------------------------------------------------

“Property” means a parcel (or group of related parcels) of real property
developed (or to be developed) for use as storage facility either as a
mini-warehouse or combination mini-warehouse and central warehouse for container
storage.

“Property EBITDA” means, with respect to a Property and for any period,
(a) revenues received in the ordinary course from the operation of such Property
(excluding pre-paid rents and revenues and security deposits except to the
extent applied in satisfaction of tenants’ obligations for rent) minus (b) all
expenses paid or accrued by the Borrower or a Subsidiary related to the
ownership, operation or maintenance of such Property, including but not limited
to taxes, assessments and other similar charges, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses and on site marketing
expenses for such Property as of the end of such period.

“PS Business Park Group” means PS Business Parks, Inc., a California
corporation, PS Business Parks L.P., a California limited partnership and any
Subsidiary of PS Business Parks, Inc. or PS Business Parks L.P.

“Public Lender” has the meaning given that term in Section 9.6.

“Qualified Plan” means a Benefit Arrangement that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

“Rating Agency” means S&P, Moody’s or Fitch, Inc. Other nationally recognized
securities rating agencies selected by the Borrower shall be “Rating Agencies”
only upon written approval by the Agent.

“Recipient” means (a) the Agent, (b) any Lender and (c) any Issuing Bank, as
applicable.

“Recourse Indebtedness” means, with respect to a Person, all Indebtedness of
such Person that is not Nonrecourse Indebtedness.

“Register” has the meaning given that term in Section 13.5.(e).

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary: (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.

 

- 27 -



--------------------------------------------------------------------------------

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse an Issuing Bank for any drawing honored
by such Issuing Bank under a Letter of Credit.

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, trustees, officers, employees,
agents, counsel, other advisors and representatives of such Person and of such
Person’s Affiliates.

“Replacement Rate” has the meaning assigned thereto in Section 5.2.(b).

“Requisite Lenders” means, as of any date, Lenders (which must include the
Lender then acting as Agent) whose combined Commitment Percentages equal or
exceed 51%, provided that (a) in determining such percentage at any given time,
all then existing Defaulting Lenders will be disregarded and excluded and (b) at
all times when two or more Lenders (excluding Defaulting Lenders) are party to
this Agreement, the term “Requisite Lenders” shall in no event mean less than
two Lenders.

“Reserve for Replacements” means, for any period and with respect to any
Property, an amount equal to (a) the aggregate net rentable square footage of
all completed space of such Property times (b) $0.10 times (c) the number of
days such Property was operated in such period divided by (d) 365. If the term
Reserve for Replacements is used without reference to any specific Property,
then it shall be determined on an aggregate basis with respect to all Properties
and the applicable Ownership Shares with respect to all Properties of all
Unconsolidated Affiliates.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in Letter of Credit Liabilities and Swingline Loans at
such time.

“Revolving Lender” means a Lender in its capacity as the holder of a Commitment,
or if the Commitments have terminated, in its capacity as the holder of any
Revolving Loans.

“Revolving Loan” means a loan made by a Lender to the Borrower pursuant to
Section 2.1.(a).

“Revolving Note” has the meaning given that term in Section 2.12.

“Sanctioned Country” means, at any time, a country, region or territory which
is, or whose government is, the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United

 

- 28 -



--------------------------------------------------------------------------------

Nations Security Council, the European Union, any member state of the European
Union or Her Majesty’s Treasury, (b) Persons, countries or territories that are
the target of any territorial or country-based Sanctions program, (c) an agency
of the government of a Sanctioned County, and (d) any Person that is a target of
Sanctions due to their ownership or control by any Person or agency described in
any of the preceding clauses (a) through (c).

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, the European Union, any member state of the
European Union or Her Majesty’s Treasury.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Indebtedness” means, with respect to any Person, (a) all Indebtedness
of such Person that is secured in any manner by any Lien on any property plus
(b) such Person’s Ownership Share of the Secured Indebtedness of any of such
Person’s Unconsolidated Affiliates; provided, however, that any Indebtedness
that is secured only by a pledge of Equity Interests shall not be deemed to be
Secured Indebtedness.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

“Shurgard Europe” means Shurgard European Holdings LLC.

“Shurgard Group” means Shurgard Europe, Shurgard German Holdings LLC, a Delaware
limited liability company, Shurgard Self Storage SA and any Subsidiary of
Shurgard Europe, Shurgard German Holdings LLC or Shurgard Self Storage SA.

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets on a going concern basis (excluding any
Indebtedness due from any Affiliate of such Person that does not have an
Investment Grade Rating and the accounts of which are not consolidated with such
Person) are each in excess of the fair valuation of its total liabilities
(including all contingent liabilities); (b) such Person is able to pay its debts
or other obligations in the ordinary course as they mature; and (c) such Person
has capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

- 29 -



--------------------------------------------------------------------------------

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the securities
or other ownership interests having by the terms thereof ordinary voting power
to elect a majority of the Board of Trustees or other persons performing similar
functions of such corporation, partnership, limited liability company or other
entity (without regard to the occurrence of any contingency) is at the time
directly or indirectly owned or controlled by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person. Notwithstanding the foregoing, no member of the Shurgard Group or
the PS Business Park Group shall at any time constitute or be considered to be a
Subsidiary of the Borrower for any purpose of this Agreement so long as (a) any
class of Equity Interests of the applicable holding company of the Shurgard
Group or the PS Business Park Group, as applicable, is publicly traded and
(b) such holding company is not a Wholly Owned Subsidiary of the Borrower.

“Substantial Amount” means, at the time of determination thereof, an amount in
excess of 30.0% of total assets (exclusive of depreciation) at such time of the
Borrower and its Subsidiaries determined on a consolidated basis.

“Swingline Availability” has the meaning given that term in Section 2.4.

“Swingline Commitment” means each Swingline Lender’s obligation to make
Swingline Loans pursuant to Section 2.4. in an amount up to, but not exceeding,
the amount set forth in the first sentence of Section 2.4.(a), as such amount
may be reduced from time to time in accordance with the terms hereof.

“Swingline Lender” means each of Wells Fargo and Bank of America, N.A., in each
case together with its respective successors and assigns, or any of them as the
context may require.

“Swingline Loan” means a loan made by a Swingline Lender to the Borrower
pursuant to Section 2.4.(a).

“Swingline Note” means a promissory note of the Borrower substantially in the
form of Exhibit G, payable to the order of each Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

“Swingline Termination Date” means the date which is 7 Business Days prior to
the Termination Date.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means a loan made by a Term Loan Lender to the Borrower pursuant to
Section 2.17.

“Term Loan Lender” means a Lender holding any Term Loan.

“Term Note” shall mean a promissory note made by the Borrower in favor of a Term
Lender evidencing the Term Loans, substantially in the form of Exhibit P.

 

- 30 -



--------------------------------------------------------------------------------

“Termination Date” means (a) with respect to the Revolving Loans and the
Commitments, April 19, 2024 and (b) with respect to any Class of Term Loans, the
“Termination Date” specified for such Class of Term Loans in the Loan Documents
establishing such Class of Term Loans.

“Total Indebtedness” means, at any time of determination and without
duplication, (a) the Indebtedness of the Borrower and its Subsidiaries on a
consolidated basis plus (b) the Borrower’s Ownership Share of the Indebtedness
of the Borrower’s Unconsolidated Affiliates.

“Type” with respect to any Revolving Loan or Term Loan, refers to whether such
Loan is a LIBOR Loan or a Base Rate Loan, or in the case of a Bid Rate Loan
only, an Absolute Rate Loan or a LIBOR Margin Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“Unconsolidated Affiliate” shall mean, with respect to any Person, any other
Person (other than PS Business Parks, Inc., PS Business Parks L.P., Subsidiaries
of PS Business Parks, Inc., Shurgard Europe and Subsidiaries of Shurgard Europe)
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

“Unencumbered Asset” means a promissory note or a Marketable Security which
satisfies all of the following requirements: (a) such property is wholly owned
by the Borrower or a Wholly Owned Subsidiary provided, that if a Subsidiary does
not meet the definition of “Wholly Owned Subsidiary” solely because such
Subsidiary has issued partnership interests that are or will be convertible at
the option of the holder of such partnership interest into the Equity Interests
or Preferred Stock of the Borrower, such Subsidiary shall be considered a
“Wholly Owned Subsidiary” for purposes of this clause (a); and (b) neither such
property, nor if such asset is owned by a Subsidiary, any of the Borrower’s
direct or indirect ownership interest in such Subsidiary, is subject to (i) any
Lien other than Permitted Liens of the types described in clauses (a), (b), and
(e) of the definition thereof or (ii) any Negative Pledge (other than Permitted
Negative Pledge Provisions of the types described in clauses (a) and (b) of the
definition thereof).

“Unencumbered Asset Value” means, at a given time, the sum (without duplication)
of (a) Capitalized Property Value for all Eligible Properties, excluding
Capitalized Property Value attributable to Properties acquired by the Borrower
or such Subsidiary during the immediately preceding four consecutive fiscal
quarters of the Borrower and Development Properties, plus (b) all cash and cash
equivalents (excluding tenant deposits and other cash and cash equivalents the
disposition of which is restricted) of the Borrower or any Wholly Owned
Subsidiary so long as such cash and cash equivalents are not subject to any
Liens (other than Permitted Liens of the types described in clauses (a), (b),
and (e) of the definition thereof) or to any Negative Pledge (other than
Permitted Negative Pledge Provisions of the types described in clauses (a) and
(b) thereof), plus (c) the current book value of Development Properties and all
Unimproved Land that, in each case, constitute Eligible Properties, plus
(d) either (i) the purchase price paid by the Borrower or any Subsidiary (less
any amounts paid to the Borrower or such Subsidiary as a purchase price

 

- 31 -



--------------------------------------------------------------------------------

adjustment, held in escrow, retained as a contingency reserve, or in connection
with other similar arrangements, and without regard to allocations of property
purchase prices pursuant to Statement of Financial Accounting Standards No. 141
or other provisions of GAAP) for any Eligible Property acquired by the Borrower
or such Subsidiary during the immediately preceding four consecutive fiscal
quarters of the Borrower, or (ii) at the Borrower’s option with respect to
Eligible Properties acquired by the Borrower or such Subsidiary during the
immediately preceding four fiscal quarters of the Borrower (but only so long as
the Borrower or such Subsidiary has owned such Eligible Property for at least
two fiscal quarters), the New Property Capitalized Property value attributable
to such Eligible Property, plus (e) the contractual purchase price of Eligible
Properties of the Borrower and its Subsidiaries subject to purchase obligations,
repurchase obligations, forward commitments and unfunded obligations to the
extent such obligations and commitments are included in determinations of
Unsecured Indebtedness of the Borrower and its Subsidiaries, plus (f) the value
(determined in accordance with GAAP) of all promissory notes that are also
Unencumbered Assets and payable solely to the Borrower or any of its Wholly
Owned Subsidiaries (excluding any such note where (i) the obligor is more than
30 days past due with respect to any payment obligation or is the subject of a
bankruptcy proceeding or other proceeding, event or condition of the types
referred to in Section 11.1.(e) or (f) or (ii) the obligor is an Affiliate of
the Borrower (other than PS Business Parks, Inc., PS Business Parks, L.P.,
Shurgard Europe or a Subsidiary of Shurgard Europe, so long as any such note
issued by any of PS Business Parks, Inc., PS Business Parks, L.P., Shurgard
Europe or a Subsidiary of Shurgard Europe matures within six months of
issuance), plus (g) the Fair Market Value of all Marketable Securities that are
also Unencumbered Assets. To the extent that the amount of Unencumbered Asset
Value attributable to Properties leased pursuant to Ground Leases would
constitute more than 10.0% of Unencumbered Asset Value, such excess shall be
excluded. To the extent that the amount of Unencumbered Asset Value attributable
to Non-Domestic Properties would constitute more than 10.0% of Unencumbered
Asset Value, such excess shall be excluded. To the extent that the amount of
Unencumbered Asset Value attributable to (x) the current book value of
Unimproved Land and (y) the value attributable to the assets referenced in
clause (f) above, would exceed 10.0% of Unencumbered Asset Value, such excess
shall be excluded. For the avoidance of doubt, the value of the Equity Interests
of PS Business Parks, Inc., PS Business Parks, L.P., any Subsidiary of
PS Business Parks, Inc., Shurgard Europe, or any Subsidiary of Shurgard Europe
owned by the Borrower and its Subsidiaries that constitute Marketable Securities
shall be determined under clause (a) of the definition of Fair Market Value. The
Borrower shall have the option to include Capitalized Property Value under
clause (a) above from Properties that are otherwise subject to valuation under
clause (d) above; provided, however, that if such election is made, any value
attributable to such Properties under clause (d) above shall be excluded from
the determination of the amount under clause (d). Further, no Property or any of
the other assets described in clauses (a) through (g) owned or held (or in the
case of any Eligible Property subject to a Ground Lease, leased) by a Subsidiary
shall be included in the calculation of Unencumbered Asset Value, if such
Subsidiary has incurred, acquired or suffered to exist any Recourse
Indebtedness.

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

- 32 -



--------------------------------------------------------------------------------

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

“Unsecured Indebtedness” means, with respect to any Person as of a given date,
Indebtedness of such Person that is not Secured Indebtedness; provided, however,
that any Indebtedness that is secured only by a pledge of Equity Interests shall
be deemed to be Unsecured Indebtedness.

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and permitted assigns.

“Wholly Owned Subsidiary” means any Subsidiary of a Person which all of the
equity securities or other ownership interests (other than, in the case of a
corporation, directors’ qualifying shares or, in the case of a trust, trustees’
qualifying shares) are at the time directly or indirectly owned or controlled by
such Person or one or more other Subsidiaries of such Person or by such Person
and one or more other Subsidiaries of such Person. In the case of the Borrower,
the term “Wholly Owned Subsidiary” shall also include any Subsidiary of the
Borrower (a) of which the Borrower owns or controls, directly, or indirectly
through one or more other Subsidiaries, at least 95% of the equity securities or
other ownership interests of such Subsidiary and (b) the remaining the equity
securities or other ownership interests of such Subsidiary are owned by Hughes
Family Members.

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Agent, as applicable.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.2. General; References to San Francisco Time.

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP from time to time; provided
that, if at any time any change in GAAP would impact the calculation of any
financial covenant or other requirements set forth in any Loan Document, and
either the Borrower or the Requisite Lenders shall so request, the Agent, the
Lenders and the Borrower shall negotiate in good faith to amend such financial
covenant or other requirements to preserve the original intent thereof in light
of such change in GAAP (any such amendment subject to the approval of the
Requisite Lenders pursuant to Section 13.6.); provided further that, until so
amended, such financial covenant or other requirements shall continue to be
computed in accordance with GAAP prior to such change therein. Notwithstanding
the preceding sentence, the calculation of Indebtedness (x) shall not include
any fair value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly

 

- 33 -



--------------------------------------------------------------------------------

known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other standards of the Financial Accounting Standards Board
allowing entities to elect fair value option for financial liabilities and
(y) shall be calculated without giving effect to Accounting Standards
Codification 842 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) (and related
interpretations) to the extent any lease (or similar arrangement conveying the
right to use) would be required to be treated as a capital lease thereunder
where such lease (or similar arrangement) would have been treated as an
operating lease under GAAP as in effect immediately prior to the effectiveness
of the Accounting Standards Codification 842; provided, however, that upon the
reasonable request of the Agent or any Lender the Borrower shall provide to the
Agent and the Lenders financial statements and other documents setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to any such adoption of changes in, or the application of,
GAAP. References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. References in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent permitted hereby and in effect at any given
time. Wherever from the context it appears appropriate, each term stated in
either the singular or plural shall include the singular and plural, and
pronouns stated in the masculine, feminine or neuter gender shall include the
masculine, the feminine and the neuter. Unless explicitly set forth to the
contrary, a reference to “Subsidiary” means a Subsidiary of the Borrower or a
Subsidiary of such Subsidiary and a reference to an “Affiliate” means a
reference to an Affiliate of the Borrower. Titles and captions of Articles,
Sections, subsections and clauses in this Agreement are for convenience only,
and neither limit nor amplify the provisions of this Agreement. Unless otherwise
indicated, all references to time are references to San Francisco, California
time.

Section 1.3. Rates.

The Agent does not warrant or accept responsibility for, and shall not have any
liability with respect to, the administration, submission or any other matter
related to the rates in the definition of “LIBOR”.

ARTICLE II. CREDIT FACILITIES

Section 2.1. Revolving Loans.

(a)    Generally. Subject to the terms and conditions hereof, including without
limitation, Section 2.18., during the period from the Effective Date to but
excluding the Termination Date, each Lender severally and not jointly agrees to
make Revolving Loans in Dollars to the Borrower in an aggregate principal amount
at any one time outstanding up to, but not to exceed, the amount of such
Lender’s Commitment. Subject to the terms and conditions of this Agreement,
during the period from the Effective Date to but excluding the Termination Date,
the Borrower may borrow, repay and reborrow Revolving Loans hereunder.

 

- 34 -



--------------------------------------------------------------------------------

(b)    Requesting Revolving Loans. The Borrower shall give the Agent notice
pursuant to a Notice of Borrowing of each borrowing of Revolving Loans. Each
Notice of Borrowing shall be delivered to the Agent (i) in the case of LIBOR
Loans, before 10:00 a.m. Pacific time on the date three Business Days prior to
the proposed date of such borrowing and (ii) in the case of Base Rate Loans,
before 9:00 a.m. Pacific time on the proposed date of such borrowing. The Agent
will transmit by telecopy, electronic mail or other form of transmission the
Notice of Borrowing (or the information contained in such Notice of Borrowing)
to each Lender promptly upon receipt by the Agent. Each Notice of Borrowing
shall be irrevocable once given and binding on the Borrower.

(c)    Disbursements of Revolving Loan Proceeds. No later than 11:00 a.m.
Pacific time on the date specified in the Notice of Borrowing, each Lender will
make available for the account of its applicable Lending Office to the Agent, in
immediately available funds, the proceeds of the Revolving Loan to be made by
such Lender. With respect to Revolving Loans to be made after the Effective
Date, unless the Agent shall have been notified by any Lender prior to the
specified date of borrowing that such Lender does not intend to make available
to the Agent the Revolving Loan to be made by such Lender on such date, the
Agent may assume that such Lender will make the proceeds of such Revolving Loan
available to the Agent on the date of the requested borrowing as set forth in
the Notice of Borrowing and the Agent may (but shall not be obligated to), in
reliance upon such assumption, make available to the Borrower the amount of such
Revolving Loan to be provided by such Lender. Subject to satisfaction of the
applicable conditions set forth in Article VI. for such borrowing, the Agent
will make the proceeds of such borrowing available to the Borrower in the
account specified in the Disbursement Instruction Agreement, no later than
1:00 p.m. Pacific time on the date specified by the Borrower in such Notice of
Borrowing.

(d)    Assumptions Regarding Funding by Lenders. With respect to Revolving Loans
to be made after the Effective Date, unless the Agent shall have been notified
by any Lender that such Lender will not make available to the Agent a Revolving
Loan to be made by such Lender in connection with any borrowing, the Agent may
assume that such Lender will make the proceeds of such Revolving Loan available
to the Agent in accordance with this Section, and the Agent may (but shall not
be obligated to), in reliance upon such assumption, make available to the
Borrower the amount of such Revolving Loan to be provided by such Lender. In
such event, if such Lender does not make available to the Agent the proceeds of
such Revolving Loan, then such Lender and the Borrower severally agree to pay to
the Agent on demand the amount of such Revolving Loan with interest thereon, for
each day from and including the date such Revolving Loan is made available to
the Borrower but excluding the date of payment to the Agent, at (i) in the case
of a payment to be made by such Lender, the greater of the Federal Funds Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation and (ii) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay the amount of such interest to the Agent for the same or
overlapping period, the Agent shall promptly remit to the Borrower the amount of
such interest paid by the Borrower for such period. If such Lender pays to the
Agent the amount of such Revolving Loan, the amount so paid shall constitute
such Lender’s Revolving Loan included in the borrowing. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make available the proceeds of a Revolving Loan
to be made by such Lender.

 

- 35 -



--------------------------------------------------------------------------------

(e)    Commitment Reallocation. Simultaneously with the effectiveness of this
Agreement, the “Commitments” (as defined in the Existing Credit Agreement) of
each of the “Lenders” (as defined in the Existing Credit Agreement) as existing
immediately prior to the Effective Date, shall be reallocated among the Lenders
so that the Commitments are held by the Lenders as set forth on Schedule I
attached hereto. To effect such reallocations each Lender who either had no
“Commitment” under the Existing Credit Agreement immediately prior to the
Effective Date or whose Commitment upon the effectiveness of this Agreement
exceeds its “Commitment” under the Existing Credit Agreement immediately prior
to the effectiveness of this Agreement (each an “Assignee Lender”) shall be
deemed to have purchased all right, title and interest in, and all obligations
in respect of, the Commitments from the “Lenders” under the Existing Credit
Agreement who will not have a Commitment on and as of the Effective Date or
whose Commitments upon the effectiveness of this Agreement are less than their
respective “Commitment” under the Existing Credit Agreement immediately prior to
the effectiveness of this Agreement (each an “Assignor Lender”), so that the
Commitments of the Lenders will be held by the Lenders as set forth on
Schedule I. Such purchases shall be deemed to have been effected by way of, and
subject to the terms and conditions of, an Assignment and Assumption without the
payment of any related assignment fee, and, except for Revolving Notes to be
provided to the Assignor Lenders and Assignee Revolving Lenders in the principal
amount of their respective Commitments, no other documents or instruments shall
be, or shall be required to be, executed in connection with such assignments
(all of which are hereby waived). The Assignor Lenders, the Assignee Lenders and
the other Lenders shall make such cash settlements among themselves, through the
Agent, as the Agent may direct (after giving effect to the making of any
Revolving Loans to be made on the Effective Date and any netting transactions
effected by the Agent) with respect to such reallocations and assignments so
that the aggregate outstanding principal amount of Revolving Loans shall be held
by the Lenders pro rata in accordance with the amount of the Commitments set
forth on Schedule I.

Section 2.2. Bid Rate Loans.

(a)    Bid Rate Loans. At any time during the period from the Effective Date to
but excluding the Termination Date, and so long as the Borrower continues to
maintain an Investment Grade Rating, the Borrower may, as set forth in this
Section, request the Lenders to make offers to make Bid Rate Loans to the
Borrower in Dollars. The Lenders may, but shall have no obligation to, make such
offers and the Borrower may, but shall have no obligation to, accept any such
offers in the manner set forth in this Section.

(b)    Requests for Bid Rate Loans. When the Borrower wishes to request from the
Lenders offers to make Bid Rate Loans, it shall give the Agent notice (a “Bid
Rate Quote Request”) so as to be received no later than 9:00 a.m. Pacific time
on (x) the Business Day immediately preceding the date of borrowing proposed
therein, in the case of an Absolute Rate Auction and (y) the date four (4)
Business Days prior to the proposed date of borrowing, in the case of a LIBOR
Auction. The Agent shall deliver to each Lender a copy of each Bid Rate Quote
Request promptly upon receipt thereof by the Agent. The Borrower may request
offers to make Bid Rate Loans for up to 3 different Interest Periods in any one
Bid Rate Quote Request; provided that if granted each separate Interest Period
shall be deemed to be a separate borrowing (a “Bid Rate Borrowing”). Each Bid
Rate Quote Request shall be substantially in the form of Exhibit L and shall
specify as to each Bid Rate Borrowing all of the following:

(i)    the proposed date of such Bid Rate Borrowing, which shall be a Business
Day;

 

- 36 -



--------------------------------------------------------------------------------

(ii)    the aggregate amount of such Bid Rate Borrowing which shall be in a
minimum amount of $10,000,000 and integral multiples of $1,000,000 in excess
thereof which shall not cause any of the limits specified in Section 2.18. to be
violated;

(iii)    whether the Bid Rate Quote Request is for LIBOR Margin Loans or
Absolute Rate Loans; and

(iv)    the duration of the Interest Period applicable thereto, which shall not
extend beyond the Termination Date.

The Borrower shall not deliver any Bid Rate Quote Request within five Business
Days of the giving of any other Bid Rate Quote Request and the Borrower shall
not deliver more than one Bid Rate Quote Request in any calendar month.

(c)    Bid Rate Quotes.

(i) Each Lender may submit one or more Bid Rate Quotes, each containing an offer
to make a Bid Rate Loan in response to any Bid Rate Quote Request; provided
that, if the Borrower’s request under Section 2.2.(b) specified more than one
Interest Period, such Lender may make a single submission containing only one
Bid Rate Quote for each such Interest Period. Each Bid Rate Quote must be
submitted to the Agent not later than 8:30 a.m. Pacific time (x) on the proposed
date of borrowing, in the case of an Absolute Rate Auction and (y) on the date
three (3) Business Days prior to the proposed date of borrowing, in the case of
a LIBOR Auction, and in either case the Agent shall disregard any Bid Rate Quote
received after such time; provided that the Lender then acting as the Agent may
submit a Bid Rate Quote only if it notifies the Borrower of the terms of the
offer contained therein not later than 30 minutes prior to the latest time by
which the Lenders must submit applicable Bid Rate Quotes. Any Bid Rate Quote so
made shall be irrevocable except with the consent of the Agent given at the
request of the Borrower. Such Bid Rate Loans may be funded by a Lender’s SPC (if
any) as provided in Section 13.5.(k); however, such Lender shall not be required
to specify in its Bid Rate Quote whether such Bid Rate Loan will be funded by
such SPC.

(ii)    Each Bid Rate Quote shall be substantially in the form of Exhibit M and
shall specify:

(A)    the proposed date of borrowing and the Interest Period therefor;

(B)    the principal amount of the Bid Rate Loan for which each such offer is
being made; provided that the aggregate principal amount of all Bid Rate Loans
for which a Lender submits Bid Rate Quotes (x) may be greater or less than the
Commitment of such Lender but (y) shall not exceed the principal amount of the
Bid Rate Borrowing for a particular Interest Period for which offers were
requested; provided further that any Bid Rate Quote shall be in a minimum amount
of $5,000,000 and integral multiples of $1,000,000 in excess thereof;

 

- 37 -



--------------------------------------------------------------------------------

(C)    in the case of an Absolute Rate Auction, the rate of interest per annum
(rounded upwards, if necessary, to the nearest 1/1,000th of 1%) offered for each
such Absolute Rate Loan (the “Absolute Rate”);

(D)    in the case of a LIBOR Auction, the margin above or below applicable
LIBOR (the “LIBOR Margin”) offered for each such LIBOR Margin Loan, expressed as
a percentage (rounded upwards, if necessary, to the nearest 1/1,000th of 1%) to
be added to (or subtracted from) the applicable LIBOR; and

(E)    the identity of the quoting Lender.

Unless otherwise agreed by the Agent and the Borrower, no Bid Rate Quote shall
contain qualifying, conditional or similar language or propose terms other than
or in addition to those set forth in the applicable Bid Rate Quote Request and,
in particular, no Bid Rate Quote may be conditioned upon acceptance by the
Borrower of all (or some specified minimum) of the principal amount of the Bid
Rate Loan for which such Bid Rate Quote is being made.

(d)    Notification by Agent. The Agent shall, as promptly as practicable after
the Bid Rate Quotes are submitted (but in any event not later than 9:30 a.m.
Pacific time (x) on the proposed date of borrowing, in the case of an Absolute
Rate Auction or (y) on the date three (3) Business Days prior to the proposed
date of borrowing, in the case of a LIBOR Auction), notify the Borrower of the
terms (i) of any Bid Rate Quote submitted by a Lender that is in accordance with
Section 2.2.(c) and (ii) of any Bid Rate Quote that amends, modifies or is
otherwise inconsistent with a previous Bid Rate Quote submitted by such Lender
with respect to the same Bid Rate Quote Request. Any such subsequent Bid Rate
Quote shall be disregarded by the Agent unless such subsequent Bid Rate Quote is
submitted solely to correct a manifest error in such former Bid Rate Quote. The
Agent’s notice to the Borrower shall specify (A) the aggregate principal amount
of the Bid Rate Borrowing for which offers have been received and (B) the
principal amounts and Absolute Rates or LIBOR Margins, as applicable, so offered
by each Lender (identifying the Lender that made such Bid Rate Quote).

(e)    Acceptance by Borrower.

(i)    Not later than 10:30 a.m. Pacific time (x) on the proposed date of
borrowing, in the case of an Absolute Rate Auction and (y) on the date three
(3) Business Days prior to the proposed date of borrowing, in the case of a
LIBOR Auction, the Borrower shall notify the Agent of its acceptance or
nonacceptance of the Bid Rate Quotes so notified to it pursuant to
Section 2.2.(d). which notice shall be in the form of Exhibit N. In the case of
acceptance, such notice shall specify the aggregate principal amount of Bid Rate
Quotes for each Interest Period that are accepted. The failure of the Borrower
to give such notice by such time shall constitute nonacceptance. The Borrower
may accept any Bid Rate Quote in whole or in part; provided that:

(A)    the aggregate principal amount of each Bid Rate Borrowing may not exceed
the applicable amount set forth in the related Bid Rate Quote Request;

 

- 38 -



--------------------------------------------------------------------------------

(B)    the aggregate principal amount of each Bid Rate Borrowing shall comply
with the provisions of Section 2.2.(b)(ii) and together with all other Bid Rate
Loans then outstanding shall not cause the limits specified in Section 2.18. to
be violated;

(C)    acceptance of Bid Rate Quotes may be made only in ascending order of
Absolute Rates or LIBOR Margins, as applicable, in each case beginning with the
lowest rate so offered;

(D)    any acceptance in part by the Borrower shall be in a minimum amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; and

(E)    the Borrower may not accept any Bid Rate Quote that fails to comply with
Section 2.2.(c) or otherwise fails to comply with the requirements of this
Agreement.

(ii)    If Bid Rate Quotes are made by two or more Lenders with the same
Absolute Rates or LIBOR Margins, as applicable, for a greater aggregate
principal amount than the amount in respect of which Bid Rate Quotes are
permitted to be accepted for the related Interest Period, the principal amount
of Bid Rate Loans in respect of which such Bid Rate Quotes are accepted shall be
allocated by the Agent among such Lenders in proportion to the aggregate
principal amount of such Bid Rate Quotes. Determinations by the Agent of the
amounts of Bid Rate Loans shall be conclusive in the absence of manifest error.

(f)    Obligation to Make Bid Rate Loans. The Agent shall promptly (and in any
event not later than (x) 11:30 a.m. Pacific time on the proposed date of
borrowing of Absolute Rate Loans and (y) on the date three (3) Business Days
prior to the proposed date of borrowing of LIBOR Margin Loans) notify each
Lender as to whose Bid Rate Quote has been accepted and the amount and rate
thereof. A Lender who is notified that it has been selected to make a Bid Rate
Loan may designate its SPC (if any) to fund such Bid Rate Loan on its behalf, as
described in Section 13.5.(k). Any SPC which funds a Bid Rate Loan shall on and
after the time of such funding become the obligee in respect of such Bid Rate
Loan and be entitled to receive payment thereof when due. No Lender shall be
relieved of its obligation to fund a Bid Rate Loan, and no SPC shall assume such
obligation, prior to the time the applicable Bid Rate Loan is funded. Any Lender
whose offer to make any Bid Rate Loan has been accepted shall, not later than
12:30 p.m. Pacific time on the date specified for the making of such Loan, make
the amount of such Loan available to the Agent at its Principal Office in
immediately available funds, for the account of the Borrower. The amount so
received by the Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Borrower not later than 1:30 p.m. Pacific
time on such date by depositing the same, in immediately available funds, in an
account of the Borrower designated by the Borrower.

 

- 39 -



--------------------------------------------------------------------------------

(g) No Effect on Commitment. Except for the purpose and to the extent expressly
stated in Section 2.13. and 2.18., the amount of any Bid Rate Loan made by any
Lender shall not constitute a utilization of such Lender’s Commitment.

Section 2.3. Letters of Credit.

(a)    Letters of Credit. Subject to the terms and conditions of this Agreement,
including without limitation, Section 2.18., the Issuing Banks, on behalf of the
Lenders, agree to issue for the account of the Borrower during the period from
and including the Effective Date to, but excluding, the date 30 days prior to
the Termination Date, one or more letters of credit (each a “Letter of Credit”)
up to a maximum aggregate Stated Amount at any one time outstanding not to
exceed $50,000,000 as such amount may be reduced from time to time in accordance
with the terms hereof (the “L/C Commitment Amount”); provided, that an Issuing
Bank shall not be obligated to issue any Letter of Credit if, after giving
effect to such issuance, the aggregate Stated Amount of outstanding Letters of
Credit issued by such Issuing Bank would exceed the lesser of (i) one-half of
the L/C Commitment Amount and (ii) the Commitment of such Issuing Bank in its
capacity as a Lender hereunder.

(b)    Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower. Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the Termination Date, (ii) any Letter of
Credit have an initial duration in excess of one year, or (iii) any Letter of
Credit contain an automatic renewal provision (other than renewal provisions
which are automatic in the absence of a notice of non-renewal from the
applicable Issuing Bank so long as any such renewal provision does not provide
for a renewal period that extends beyond the Termination Date). Notwithstanding
the foregoing, a Letter of Credit may, as a result of its express terms or as
the result of the effect of an automatic extension provision, have an expiration
date of not more than one year beyond the Termination Date (any such Letter of
Credit being referred to as an “Extended Letter of Credit”), so long as the
Borrower delivers to the Agent for its benefit and the benefit of the Issuing
Bank that issued such Letter of Credit and the Lenders no later than 30 days
prior to the Termination Date, Cash Collateral for such Letter of Credit for
deposit into the Letter of Credit Collateral Account in an amount equal to the
Stated Amount of such Letter of Credit; provided, that the obligations of the
Borrower under this Section in respect of such Extended Letters of Credit shall
survive the termination of this Agreement and shall remain in effect until no
such Extended Letters of Credit remain outstanding. If the Borrower fails to
provide Cash Collateral with respect to any Extended Letter of Credit by the
date 30 days prior to the Termination Date, such failure shall be treated as a
drawing under such Extended Letter of Credit (in an amount equal to the maximum
Stated Amount of such Letter of Credit), which shall be reimbursed (or
participations therein funded) by the Lenders in accordance with the immediately
following subsections (i) and (j), with the proceeds being utilized to provide
Cash Collateral for such Letter of Credit.

 

- 40 -



--------------------------------------------------------------------------------

(c)    Requests for Issuance of Letters of Credit. The Borrower shall give the
applicable Issuing Bank and the Agent written notice at least 5 Business Days
prior to the requested date of issuance of a Letter of Credit, such notice to
describe in reasonable detail the proposed terms of such Letter of Credit and
the nature of the transactions or obligations proposed to be supported by such
Letter of Credit, and in any event shall set forth with respect to such Letter
of Credit (i) the requested initial Stated Amount, (ii) the proposed
beneficiary, (iii) whether such Letter of Credit is to be a standby or
commercial letter of credit, and (iv) the requested expiration date. The
Borrower shall also execute and deliver such customary applications and
agreements for standby letters of credit, and other forms as requested from time
to time by the applicable Issuing Bank. Provided the Borrower has given the
notice prescribed by the first sentence of this subsection and delivered such
application and agreements referred to in the preceding sentence, subject to the
other terms and conditions of this Agreement, including the satisfaction of any
applicable conditions precedent set forth in Article VI., the applicable Issuing
Bank shall issue the requested Letter of Credit on the requested date of
issuance for the benefit of the stipulated beneficiary but in no event prior to
the date 5 Business Days following the date after which the applicable Issuing
Bank has received all of the items required to be delivered to it under this
subsection. No Issuing Bank shall at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause such Issuing Bank or
any Lender to, exceed any limits imposed by any Applicable Law. References to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires and except for reductions of the Stated Amount of
any outstanding Letters of Credit. Upon the written request of the Borrower, the
applicable Issuing Bank shall deliver to the Borrower a copy of (i) any Letter
of Credit proposed to be issued by such Issuing Bank hereunder prior to the
issuance thereof and (ii) each issued Letter of Credit by such Issuing Bank
within a reasonable time after the date of issuance thereof. To the extent any
term of a Letter of Credit Document is inconsistent with a term of any Loan
Document, the term of such Loan Document shall control.

(d)    Reimbursement Obligations. Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit issued by such Issuing Bank of any demand for
payment under such Letter of Credit and such Issuing Bank’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Agent of the amount
to be paid by such Issuing Bank as a result of such demand and the date on which
payment is to be made by such Issuing Bank to such beneficiary in respect of
such demand. The Borrower hereby absolutely, unconditionally and irrevocably
agrees to pay and reimburse the applicable Issuing Bank for the amount of each
demand for payment under such Letter of Credit issued by such Issuing Bank at or
prior to the date on which payment is to be made by such Issuing Bank to the
beneficiary thereunder, without presentment, demand, protest or other
formalities of any kind. Upon receipt by an Issuing Bank of any payment in
respect of any Reimbursement Obligation in respect of a Letter of Credit issued
by such Issuing bank, such Issuing Bank shall promptly pay to each Lender that
has acquired a participation therein under the second sentence of
Section 2.3.(i) such Lender’s Commitment Percentage of such payment.

(e)    Manner of Reimbursement. Upon its receipt of a notice referred to in the
immediately preceding subsection (d), the Borrower shall advise the Agent and
the applicable Issuing Bank whether or not the Borrower intends to borrow
hereunder to finance its obligation to reimburse the applicable Issuing Bank for
the amount of the related demand for payment and, if it does, the Borrower shall
submit a timely request for such borrowing as provided in the applicable

 

- 41 -



--------------------------------------------------------------------------------

provisions of this Agreement. If the Borrower fails to so advise the Agent and
such Issuing Bank, or if the Borrower fails to reimburse the applicable Issuing
Bank for a demand for payment under a Letter of Credit issued by such Issuing
Bank by the date of such payment (the failure of which the applicable Issuing
Bank shall promptly notify the Agent), then (i) if the applicable conditions
contained in Article VI. would permit the making of Revolving Loans, the
Borrower shall be deemed to have requested a borrowing of Revolving Loans (which
shall be Base Rate Loans) in an amount equal to the unpaid Reimbursement
Obligation and the Agent shall give each Lender prompt notice of the amount of
the Revolving Loan to be made available to the Agent not later than 11:00 a.m.
and (ii) if such conditions would not permit the making of Revolving Loans, the
provisions of subsection (j) of this Section shall apply. The amount limitations
set forth in the second sentence of Section 3.5.(a) shall not apply to any
borrowing of Base Rate Loans under this subsection.

(f)    Effect of Letters of Credit on Commitments. Upon the issuance by an
Issuing Bank of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the Commitment of each Lender shall be deemed to be
utilized for all purposes of this Agreement in an amount equal to the product of
(i) such Lender’s Commitment Percentage and (ii) the sum of (A) the Stated
Amount of such Letter of Credit plus, without duplication, (B) any related
Reimbursement Obligations then outstanding.

(g)    Issuing Banks’ Duties Regarding Letters of Credit; Unconditional Nature
of Reimbursement Obligations. In examining documents presented in connection
with drawings under Letters of Credit and making payments under such Letters of
Credit against such documents, each Issuing Bank shall only be required to use
the same standard of care as it uses in connection with examining documents
presented in connection with drawings under letters of credit in which it has
not sold participations and making payments under such letters of credit. The
Borrower assumes all risks of the acts and omissions of, or misuse of the
Letters of Credit by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, none of the Issuing Banks,
the Agent or any of the Lenders shall be responsible (unless resulting from bad
faith, gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment) for, and Borrower’s
obligations in respect of Letters of Credit shall not be affected in any manner
by, (i) the form, validity, sufficiency, accuracy, genuineness or legal effects
of any document submitted by any party in connection with the application for
and issuance of or any drawing honored under any Letter of Credit even if such
document should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any Letter of Credit, or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any Letter of Credit to comply fully
with conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telex, telecopy, electronic mail or otherwise,
whether or not they be in cipher; (v) errors in interpretation of technical
terms; (vi) any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under any Letter of Credit, or of the
proceeds thereof; (vii) the misapplication by the beneficiary of any Letter of
Credit, or of the proceeds of any drawing under any Letter of Credit; or
(viii) any consequences arising from causes beyond the control of the Issuing
Banks, the Agent or the Lenders. None of

 

- 42 -



--------------------------------------------------------------------------------

the above shall affect, impair or prevent the vesting of any of the Issuing
Banks’ or the Agent’s rights or powers hereunder. Any action taken or omitted to
be taken by an Issuing Bank under or in connection with any Letter of Credit
issued by such Issuing Bank, if taken or omitted in the absence of bad faith,
gross negligence or willful misconduct, shall not create against such Issuing
Bank any liability to the Borrower, the Agent, any other Issuing Bank or any
Lender. In this connection, the obligation of the Borrower to reimburse the
applicable Issuing Bank for any drawing made under any Letter of Credit issued
by such Issuing Bank, and to repay any Revolving Loan made pursuant to the
second sentence of the immediately preceding subsection (e), shall be absolute,
unconditional and irrevocable and shall be paid strictly in accordance with the
terms of this Agreement and any other applicable Letter of Credit Document under
all circumstances whatsoever, including without limitation, the following
circumstances: (A) any lack of validity or enforceability of any Letter of
Credit Document or any term or provisions therein; (B) any amendment or waiver
of or any consent to departure from all or any of the Letter of Credit
Documents; (C) the existence of any claim, setoff, defense or other right which
the Borrower may have at any time against any Issuing Bank, the Agent, any
Lender, any beneficiary of a Letter of Credit or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or in the
Letter of Credit Documents or any unrelated transaction; (D) any breach of
contract or dispute between the Borrower, any Issuing Bank the Agent, any Lender
or any other Person; (E) any demand, statement or any other document presented
under a Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein or made in connection
therewith being untrue or inaccurate in any respect whatsoever; (F) any
non-application or misapplication by the beneficiary of a Letter of Credit or of
the proceeds of any drawing under such Letter of Credit; (G) payment by an
Issuing Bank under any Letter of Credit issued by it against presentation of a
draft or certificate which does not strictly comply with the terms of such
Letter of Credit; and (H) any other act, omission to act, delay or circumstance
whatsoever that might, but for the provisions of this Section, constitute a
legal or equitable defense to or discharge of the Borrower’s Reimbursement
Obligations. Notwithstanding anything to the contrary contained in this Section
or Section 13.9., but not in limitation of the Borrower’s unconditional
obligation to reimburse an Issuing Bank for any drawing made under a Letter of
Credit as provided in this Section and to repay any Revolving Loan made pursuant
to the second sentence of subsection (e) of this Section, the Borrower shall
have no obligation to indemnify the Agent, any Issuing Bank or any Lender in
respect of any liability incurred by the Agent, such Issuing Bank or such Lender
arising solely out of the bad faith, gross negligence or willful misconduct of
the Agent, such Issuing Bank or such Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Except as otherwise provided in this Section, nothing in this Section
shall affect any rights the Borrower may have with respect to the bad faith,
gross negligence or willful misconduct of the Agent, any Issuing Bank or any
Lender with respect to any Letter of Credit.

(h)    Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by it shall be
subject to the same conditions applicable under this Agreement to the issuance
of new Letters of Credit (including, without limitation, that the request
therefor be made through the applicable Issuing Bank and the Agent), and no such
amendment, supplement or other modification shall be issued unless either
(i) the respective Letter of Credit affected thereby would have complied with
such conditions had it originally been issued hereunder in such amended,
supplemented or modified form or (ii) the Requisite Lenders shall have consented
thereto. In connection with any such amendment, supplement or other
modification, the Borrower shall pay the fees, if any, payable under the last
sentence of Section 3.6.(b).

 

- 43 -



--------------------------------------------------------------------------------

(i)    Lenders’ Participation in Letters of Credit. Immediately upon the
issuance by the applicable Issuing Bank of any Letter of Credit (or in the case
of Existing Letters of Credit, upon the Agreement Date) each Lender shall be
deemed to have absolutely, irrevocably and unconditionally purchased and
received from such Issuing Bank, without recourse or warranty, an undivided
interest and participation to the extent of such Lender’s Commitment Percentage
of the liability of such Issuing Bank with respect to such Letter of Credit and
each Lender thereby shall absolutely, unconditionally and irrevocably assume, as
primary obligor and not as surety, and shall be unconditionally obligated to
such Issuing Bank to pay and discharge when due, such Lender’s Commitment
Percentage of such Issuing Bank’s liability under such Letter of Credit. In
addition, upon the making of each payment by a Lender to the Agent in respect of
any Letter of Credit for the account of an Issuing Bank pursuant to the
immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of any Issuing Bank, the Agent or such
Lender, acquire (i) a participation in an amount equal to such payment in the
Reimbursement Obligation owing to such Issuing Bank by the Borrower in respect
of such Letter of Credit and (ii) a participation in a percentage equal to such
Lender’s Commitment Percentage in any interest or other amounts payable by the
Borrower in respect of such Reimbursement Obligation (other than the Fees
payable to such Issuing Bank pursuant to the second and last sentences of
Section 3.6.(b)).

(j)    Payment Obligation of Lenders. Each Lender severally agrees to pay to the
Agent, for the account of the applicable Issuing Bank, on demand in immediately
available funds the amount of such Lender’s Commitment Percentage of each
drawing paid by such Issuing Bank under each Letter of Credit issued by such
Issuing Bank to the extent such amount is not reimbursed by the Borrower
pursuant to Section 2.3.(d). Each Lender’s obligation to make such payments to
the Agent under this subsection, and the Agent’s right to receive the same for
the account of the applicable Issuing Bank, shall be absolute, irrevocable and
unconditional and shall not be affected in any way by any circumstance
whatsoever, including without limitation, (i) the failure of any other Lender to
make its payment under this subsection, (ii) the financial condition of the
Borrower or any other Loan Party, (iii) the existence of any Default or Event of
Default, including any Event of Default described in Section 11.1.(e) or
11.1.(f) or (iv) the termination of the Commitments. Each such payment to the
Agent for the account of any Issuing Bank shall be made without any offset,
abatement, withholding or deduction whatsoever.

(k)    Information to Lenders. Promptly following any change in any Letter of
Credit outstanding, the applicable Issuing Bank shall deliver to the Agent, who
shall promptly deliver the same to each Lender and the Borrower a notice
describing the aggregate amount of all Letters of Credit issued by such Issuing
Bank and outstanding at such time. Upon the request of any Lender from time to
time, each Issuing Bank shall deliver any other information reasonably requested
by such Lender with respect to each Letter of Credit issued by such Issuing Bank
and then outstanding. Other than as set forth in this subsection, the Issuing
Banks shall have no duty to notify the Lenders regarding the issuance or other
matters regarding Letters of Credit issued hereunder. The failure of any Issuing
Bank to perform its requirements under this subsection shall not relieve any
Lender from its obligations under Section 2.3.(j).

 

- 44 -



--------------------------------------------------------------------------------

(l)    Existing Letters of Credit. The Borrower, the Issuing Banks, the Agent
and the Lenders agree that each of the letters of credit described on
Schedule 2.3.(l) (the “Existing Letters of Credit”) shall, from and after the
Effective Date, be deemed to be a Letter of Credit issued under this Agreement
and shall be subject to and governed by the terms and conditions of this
Agreement and the other Loan Documents.

(l)    Extended Letters of Credit. Each Lender confirms that its obligations
under the immediately preceding subsections (i) and (j) shall be reinstated in
full and apply if the delivery of any Cash Collateral in respect of an Extended
Letter of Credit is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise.

Section 2.4. Swingline Loans.

(a)    Swingline Loans. Subject to the terms and conditions hereof, including
without limitation, Section 2.18., if necessary to meet the various funding
deadlines of the Borrower, each Swingline Lender agrees severally and not
jointly to make Swingline Loans in Dollars to the Borrower, during the period
from the Effective Date to but excluding the Swingline Termination Date, in an
aggregate principal amount at any one time outstanding up to, but not exceeding,
the lesser (such amounts being referred to as the “Swingline Availability” of a
given Swingline Lender) of (i) $37,500,000 and (ii) the Commitment of such
Swingline Lender minus the aggregate outstanding principal amount of Loans made
by such Swingline Lender. If at any time the aggregate principal amount of the
Swingline Loans made by a Swingline Lender outstanding at such time exceeds the
Swingline Availability of such Swingline Lender in effect at such time, the
Borrower shall immediately pay the Agent for the account of such Swingline
Lender the amount of such excess. Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder.

(b)    Procedure for Borrowing Swingline Loans. The Borrower shall give the
Agent and the Swingline Lender selected by the Borrower to make a Swingline Loan
notice pursuant to a Notice of Swingline Borrowing delivered to the applicable
Swingline Lender no later than 11:00 a.m. on the proposed date of such
borrowing. Any such telephonic notice shall include all information to be
specified in a written Notice of Swingline Borrowing. On the date of the
requested Swingline Loan and subject to satisfaction of the applicable
conditions set forth in Section 6.2. for such borrowing, the applicable
Swingline Lender will make the proceeds of such Swingline Loan available to the
Agent no later than 1:00 pm on such date at its Principal Office in Dollars, in
immediately available funds, for the account of the Borrower. Not later than
2:00 p.m. on the date of the requested Swingline Loan and subject to
satisfaction of the applicable conditions set forth in Article VI. for such
borrowing, the Agent will make the proceeds of such Swingline Loan available to
the Borrower in Dollars, in immediately available funds, by depositing them in
the account specified by the Borrower in the Disbursement Authorization
Agreement.

 

- 45 -



--------------------------------------------------------------------------------

(c)    Interest. Swingline Loans shall bear interest at a per annum rate equal
to the LIBOR Market Index Rate as in effect from time to time plus the
Applicable Margin for Revolving Loans that are LIBOR Loans or at such other rate
or rates as the Borrower and the applicable Swingline Lender may agree from time
to time in writing. Interest on a Swingline Loan is solely for the account of
the Swingline Lender that made such Swingline Loan (except to the extent a
Lender acquires a participating interest in such Swingline Loan pursuant to the
immediately following subsection (e)). All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.5. with respect to interest on Base Rate Loans (except as the
applicable Swingline Lender and the Borrower may otherwise agree in writing in
connection with any particular Swingline Loan made by such Swingline Lender).

(d)    Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the minimum
amount of $500,000, or such other minimum amounts agreed to by the Swingline
Lenders and the Borrower. Any voluntary prepayment of a Swingline Loan must be
in the minimum amount of $100,000 or, if less, the aggregate principal amount of
all outstanding Swingline Loans (or such other minimum amounts upon which the
Swingline Lenders and the Borrower may agree) and in connection with any such
prepayment, the Borrower must give the Swingline Lenders prior written notice
thereof no later than 10:00 a.m. on the date of such prepayment. The Swingline
Loans shall, in addition to this Agreement, be evidenced by the Swingline Notes.

(e)    Repayment and Participations of Swingline Loans. The Borrower agrees to
repay each Swingline Loan borrowed by it within one Business Day of demand
therefor by the Swingline Lenders and in any event, within 5 Business Days after
the date such Swingline Loan was made. Notwithstanding the foregoing, the
Borrower shall repay the entire outstanding principal amount of, and all accrued
but unpaid interest on, the Swingline Loans borrowed by it on the Swingline
Termination Date (or such earlier date as the Swingline Lenders and the Borrower
may agree in writing). In lieu of demanding repayment of any outstanding
Swingline Loan from the Borrower, the Swingline Lenders may, on behalf of the
Borrower (which hereby irrevocably directs the Swingline Lenders to act on its
behalf), request a borrowing of Revolving Loans (which shall be Base Rate Loans)
from the Lenders in an amount equal to the principal balance of such Swingline
Loan. The amount limitations contained in Section 3.5.(a) shall not apply to any
borrowing of Base Rate Loans made pursuant to this subsection. The Swingline
Lenders shall give notice to the Agent of any such borrowing of Base Rate Loans
not later than 9:00 a.m. on the proposed date of such borrowing. Each Lender
will make available to the Agent at the Principal Office for the account of such
Swingline Lender, in immediately available funds, the proceeds of the Base Rate
Loan to be made by such Lender. The Agent shall pay the proceeds of such Base
Rate Loans to the Swingline Lenders, which shall apply such proceeds to repay
such Swingline Loan. If the Lenders are prohibited from making Loans required to
be made under this subsection for any reason whatsoever, including without
limitation, the occurrence of any of the Defaults or Events of Default described
in Sections 11.1.(e) or 11.1.(f), each Lender shall purchase from the Swingline
Lenders, without recourse or warranty, an undivided interest and participation
to the extent of such Lender’s Commitment Percentage of such Swingline Loan, by
directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Agent for the account of the Swingline
Lenders in Dollars and in immediately available funds. A Lender’s obligation to
purchase such a participation in a Swingline Loan shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including without limitation, (i) any

 

- 46 -



--------------------------------------------------------------------------------

claim of setoff, counterclaim, recoupment, defense or other right which such
Lender or any other Person may have or claim against the Agent, the Swingline
Lenders or any other Person whatsoever, (ii) the occurrence or continuation of a
Default or Event of Default (including without limitation, any of the Defaults
or Events of Default described in Sections 11.1.(e) or 11.1.(f)) or the
termination of the Commitments of any Lender, (iii) the existence (or alleged
existence) of an event of condition which has had or could have a Material
Adverse Effect, (iv) any breach of any Loan Document by the Agent, any Lender,
the Borrower or any other Loan Party or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If such amount
is not in fact made available to the Swingline Lender by any Lender, the
Swingline Lenders shall be entitled to recover such amount on demand from such
Lender, together with accrued interest thereon for each day from the date of
demand thereof, at the Federal Funds Rate. If such Lender does not pay such
amount forthwith upon the Swingline Lenders’ demand therefor, and until such
time as such Lender makes the required payment, the Swingline Lenders shall be
deemed to continue to have outstanding Swingline Loans in the amount of such
unpaid participation obligation for all purposes of the Loan Documents (other
than those provisions requiring the other Lenders to purchase a participation
therein). Further, such Lender shall be deemed to have assigned any and all
payments made of principal and interest on its Loans, and any other amounts due
to it hereunder, to the Swingline Lender to fund Swingline Loans in the amount
of the participation in Swingline Loans that such Lender failed to purchase
pursuant to this Section until such amount has been purchased (as a result of
such assignment or otherwise).

Section 2.5. Rates and Payment of Interest on Loans.

(a)    Rates. The Borrower promises to pay to the Agent for the account of each
Lender interest on the unpaid principal amount of each Loan made by such Lender
for the period from and including the date of the making of such Loan to but
excluding the date such Loan shall be paid in full, at the following per annum
rates:

(i)    during such periods as such Loan is a Base Rate Loan, at the Base Rate
(as in effect from time to time), plus the Applicable Margin for Base Rate
Loans;

(ii)    during such periods as such Loan is a LIBOR Loan, at LIBOR for such Loan
for the Interest Period therefor, plus the Applicable Margin for LIBOR Loans;

(iii)    if such Loan is an Absolute Rate Loan, at the Absolute Rate for such
Loan for the Interest Period therefor quoted by the Lender making such Loan in
accordance with Section 2.2.; and

(iv)    if such Loan is a LIBOR Margin Loan, at LIBOR for such Loan for the
Interest Period therefor plus the LIBOR Margin quoted by the Lender making such
Loan in accordance with Section 2.2.

Notwithstanding the foregoing, during the continuance of an Event of Default
(i) under Section 11.1(a), (e) or (f) or (ii) upon the vote of the Requisite
Lenders under any other provision of Section 11.1, the Borrower shall pay to the
Agent for the account of each Lender and each Issuing Bank interest at the
Post-Default Rate on the outstanding principal amount of any Loan made by such
Lender, on all Reimbursement Obligations and on any other amount payable by the
Borrower hereunder or under the Notes held by such Lender to or for the account
of such Lender (including without limitation, accrued but unpaid interest to the
extent permitted under Applicable Law).

 

- 47 -



--------------------------------------------------------------------------------

(b)    Payment of Interest. All accrued and unpaid interest on the outstanding
principal amount of each Loan shall be payable (i) in the case of Base Rate
Loans, monthly in arrears on the first day of each month, (ii) in the case of a
LIBOR Loan or a Bid Rate Loan, on the last day of each Interest Period therefor
and, if such Interest Period is longer than three months, at three-month
intervals following the first day of such Interest Period, and (iii) for all
Loans, (A) on the Termination Date and (B) on any date on which the principal
balance of such Loan is due and payable in full (whether at maturity, due to
acceleration or otherwise). Interest payable at the Post-Default Rate shall be
payable from time to time on demand. All determinations by the Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.

(c)    Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Borrower (the “Borrower Information”). If it
is subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including without limitation because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Agent, and if the applicable interest rate or fees calculated for any period
were lower than they should have been had the correct information been timely
provided, then, such interest rate and such fees for such period shall be
automatically recalculated using correct Borrower Information. The Agent shall
promptly notify the Borrower in writing of any additional interest and fees due
because of such recalculation, and the Borrower shall pay such additional
interest or fees due to the Agent, for the account of each Lender, within 5
Business Days of receipt of such written notice. Any recalculation of interest
or fees required by this provision shall survive the termination of this
Agreement, and this provision shall not in any way limit any of the Agent’s or
any Lender’s other rights under this Agreement.

Section 2.6. Number of Interest Periods.

There may be no more than 8 different Interest Periods with respect to LIBOR
Loans outstanding at the same time and no more than 5 different Interest Periods
with respect to Bid Rate Loans outstanding at the same time.

Section 2.7. Repayment of Loans.

(a)    Revolving Loans. The Borrower shall repay the aggregate outstanding
principal balance of all Revolving Loans in full on the Termination Date.

(b)    Bid Rate Loans. The Borrower shall repay the entire outstanding principal
amount of, and all accrued interest on, each Bid Rate Loan on the last day of
the Interest Period of such Bid Rate Loan.

 

- 48 -



--------------------------------------------------------------------------------

Section 2.8. Prepayments.

(a)    Optional. Subject to Section 5.4., the Borrower may prepay any Revolving
Loan at any time without premium or penalty. The Borrower shall give the Agent
at least one Business Days prior written notice of the prepayment of any
Revolving Loan. A Bid Rate Loan may only be prepaid with the prior written
consent of the Lender holding such Bid Rate Loan.

(b)    Mandatory.

(i)    Commitment Overadvance. If at any time the aggregate principal amount of
all outstanding Loans, together with the aggregate amount of all Letter of
Credit Liabilities, exceeds the aggregate amount of the Commitments, the
Borrower shall, within three calendar days after notice of the occurrence of
such excess, pay to the Agent for the account of the Issuing Banks and/or the
Lenders, as applicable, the amount of such excess. All payments under this
subsection (i) shall be applied to pay all amounts of excess principal
outstanding on the applicable Revolving Loans and any applicable Reimbursement
Obligations in accordance with Section 3.2.; provided, however, that if no
Default or Event of Default exists at the time such prepayment is made, and such
prepayment would result in the Borrower being required to compensate the Lenders
pursuant to Section 5.4., then such prepayment shall be applied first to Base
Rate Loans and then to LIBOR Loans, and if any Letters of Credit are outstanding
at such time, the remainder, if any, shall be deposited into the Letter of
Credit Collateral Account for application to any Reimbursement Obligations as
and when due.

(ii)    Bid Rate Facility Overadvance. If at any time the aggregate principal
amount of all outstanding Bid Rate Loans exceeds one-half of the aggregate
amount of all Commitments at such time, then the Borrower shall, within three
calendar days after notice of the occurrence of such excess, pay to the Agent
for the accounts of the applicable Lenders the amount of such excess. All
payments under this subsection (ii) shall be applied in accordance with
Section 3.2.(f).

Section 2.9. [Intentionally Omitted].

Section 2.10. Continuation.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period. Each
selection of a new Interest Period shall be made by the Borrower giving to the
Agent a Notice of Continuation not later than 10:00 a.m. Pacific time on the
third Business Day prior to the date of any such Continuation of LIBOR Loans.
Such notice by the Borrower of a Continuation shall be by telecopy, electronic
mail or other form of communication in the form of a Notice of Continuation,
specifying (a) the proposed date of such Continuation, (b) the LIBOR Loan and
portion thereof subject to such Continuation and (c) the duration of the
selected Interest Period, all of which shall be specified in such manner as is
necessary to comply with all limitations on Loans outstanding hereunder. Each
Notice of Continuation shall be irrevocable by and binding on the

 

- 49 -



--------------------------------------------------------------------------------

Borrower once given. Promptly after receipt of a Notice of Continuation, the
Agent shall notify each Lender by telecopy, electronic mail or other similar
form of transmission of the proposed Continuation. If the Borrower shall fail to
select in a timely manner a new Interest Period for any LIBOR Loan in accordance
with this Section, such Loan will automatically, on the last day of the current
Interest Period therefor, continue as a LIBOR Loan with an Interest Period of
one month; provided, however that if a Default or Event of Default exists, such
Loan will automatically, on the last day of the current Interest Period
therefor, Convert into a Base Rate Loan notwithstanding the first sentence of
Section 2.11. or the Borrower’s failure to comply with any of the terms of such
Section.

Section 2.11. Conversion.

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the Agent,
Convert all or a portion of a Revolving Loan of one Type into a Revolving Loan
of another Type. Any Conversion of a LIBOR Loan into a Base Rate Loan shall be
made on, and only on, the last day of an Interest Period for such LIBOR Loan
and, upon Conversion of a Base Rate Loan into a LIBOR Loan, the Borrower shall
pay accrued interest to the date of Conversion on the principal amount so
Converted. Each such Notice of Conversion shall be given not later than
10:00 a.m. Pacific time (i) one Business Day prior to the date of any proposed
Conversion into Base Rate Loans, and (ii) three Business Days prior to the date
of any proposed Conversion into LIBOR Loans. Promptly after receipt of a Notice
of Conversion, the Agent shall notify each Lender by telecopy, electronic mail
or other similar form of transmission of the proposed Conversion. Subject to the
restrictions specified above, each Notice of Conversion shall be by telecopy in
the form of a Notice of Conversion specifying (a) the requested date of such
Conversion, (b) the Type of Revolving Loan to be Converted, (c) the portion of
such Type of Loan to be Converted, (d) the Type of Revolving Loan such Loan is
to be Converted into, and (e) if such Conversion is into a LIBOR Loan, the
requested duration of the Interest Period of such Loan. Each Notice of
Conversion shall be irrevocable by and binding on the Borrower once given.

Section 2.12. Notes.

(a)    Notes. Except in the case of a Lender that has notified the Agent in
writing that it elects not to receive a Revolving Note, the Revolving Loans made
by each Lender shall, in addition to this Agreement, also be evidenced by a
promissory note of the Borrower substantially in the form of Exhibit I (each a
“Revolving Note”), payable to the order of such Lender and duly completed. The
Bid Rate Loans made by a Lender to the Borrower shall, in addition to this
Agreement, also be evidenced by a Bid Rate Note payable to the order of such
Lender.

(b)    Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the Borrower
of (i) written notice from a Lender that a Note of such Lender has been lost,
stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

- 50 -



--------------------------------------------------------------------------------

Section 2.13. Voluntary Reductions of the Commitment.

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Commitments (for which purpose use of the Commitments shall be
deemed to include the aggregate principal amount of all outstanding Swingline
Loans and Bid Rate Loans and the aggregate amount of Letter of Credit
Liabilities) at any time and from time to time without penalty or premium upon
not less than 5 Business Days prior written notice to the Agent of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction and shall be irrevocable (other than in
connection with a proposed refinancing and termination of the Commitments in
their entirety that does not close) once given and effective only upon receipt
by the Agent; provided, however, that if the Borrower seeks to reduce the
aggregate amount of the Commitments below $75,000,000, then, unless the Agent
and all Lenders have otherwise previously agreed in writing, the Commitments
shall be reduced to zero and, except as otherwise provided herein, the
provisions of this Agreement shall terminate. The Agent will promptly transmit
such notice to each Lender. The Commitments, once terminated or reduced may not
be increased or reinstated. Any reduction in the aggregate amount of the
Commitments shall result in a proportionate reduction (rounded to the next
lowest integral multiple of $100,000) in each of the L/C Commitment Amount and
the Swingline Commitment.

Section 2.14. [Intentionally Omitted].

Section 2.15. [Intentionally Omitted].

Section 2.16. Expiration or Maturity Date of Letters of Credit Past Termination
of Facility.

If on the date the Commitments are terminated in full (whether voluntarily, by
reason of the occurrence of an Event of Default or otherwise), there are any
Letters of Credit outstanding hereunder and the aggregate Stated Amount of such
Letters of Credit exceeds the balance of available funds on deposit in the
Letter of Credit Collateral Account, the Borrower shall, on such date, pay to
the Agent, for the benefit of the Issuing Banks, the Agent, and the Lenders, an
amount of money equal to the Stated Amount of such Letter(s) of Credit and in
the applicable designated currencies of such Letters of Credit for deposit into
the Letter of Credit Collateral Account. If a drawing pursuant to any such
Letter of Credit occurs on or prior to the expiration date of such Letter of
Credit, the Borrower authorizes the Agent to use the monies deposited in the
Letter of Credit Collateral Account to make payment to the beneficiary with
respect to such drawing or the payee with respect to such presentment. If no
drawing occurs on or prior to the expiration date of such Letter of Credit, the
Agent shall pay to the Borrower (or to whomever else may be legally entitled
thereto) the monies deposited in the Letter of Credit Collateral Account with
respect to such outstanding Letter of Credit on or before the date 30 days after
the expiration date of such Letter of Credit.

 

- 51 -



--------------------------------------------------------------------------------

Section 2.17. Increase in Commitments; Additional Term Loans.

The Borrower shall have the right (i) during the period beginning on the
Effective Date to but excluding the Termination Date for Revolving Loans to
request increases in the aggregate amount of the Commitments or (ii) during the
period beginning on the Effective Date to but excluding the latest Termination
Date of any Loans then in effect hereunder (or, in the case of any request
related to a Class of Term Loans, the Termination Date for such Class of Term
Loans), to request the making of additional Term Loans of such Class or the
making of additional term loans under a new tranche of term loans (collectively,
the “Additional Term Loans”), in each case by providing written notice to the
Agent, which notice shall be irrevocable once given; provided, however, that
after giving effect to any such increases of the Commitments and the making of
the Additional Term Loans, the aggregate amount of the Commitments and the
aggregate outstanding principal balance of the Additional Term Loans shall not
exceed $800,000,000. No Lender shall be obligated in any way whatsoever to
increase its Commitment, to provide a new Commitment or to make an Additional
Term Loan, and any new Lender becoming a party to this Agreement in connection
with any such requested increase of the Commitments or making Additional Term
Loans must be an Eligible Assignee. If a new Lender becomes a party to this
Agreement, or if any existing Lender agrees to increase its Commitment, such
Lender shall on the date it becomes a Lender hereunder (or in the case of an
existing Lender, increases its Commitment) (and as a condition thereto) purchase
from the other Lenders its Commitment Percentage (determined with respect to the
Lenders’ relative Commitments and after giving effect to the increase of
Commitments) of any outstanding Revolving Loans, by making available to the
Agent for the account of such other Lenders, in immediately available funds, an
amount equal to the sum of (A) the portion of the outstanding principal amount
of such Revolving Loans to be purchased by such Lender plus (B) interest accrued
and unpaid to and as of such date on such portion of the outstanding principal
amount of such Loans. The Borrower shall pay to the Lenders amounts payable, if
any, to such Lenders under Section 5.4. as a result of the prepayment of any
such Loans. An increase of the aggregate amount of the Commitments or making of
Additional Term Loans may not be effected under this Section if either (x) a
Default or Event of Default shall be in existence on the effective date of such
increase of the Commitments or making of such Additional Term Loans or (y) any
representation or warranty made or deemed made by the Borrower or any other Loan
Party in any Loan Document to which such Loan Party is a party is not (or would
not be) true or correct in any material respect (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall have been true and correct in all respects) on
the effective date of such increase of the Commitments or making of Additional
Term Loans except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and accurate in all material respects
(except in the case of a representation or warranty qualified by materiality, in
which case such representation or warranty shall have been true and correct in
all respects) on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder. In connection with
an increase in the aggregate amount of the Commitments or making of Additional
Term Loans pursuant to this Section (a) any Lender becoming a party hereto shall
execute such documents and agreements as the Agent may reasonably request, and
(b) the Borrower shall make appropriate arrangements so that (1) in the case of
an increase in the Commitments, each new Lender, and any existing Lender
increasing its Commitment, receives a new or replacement Revolving Note, as
appropriate, in the amount of such Lender’s Commitment at the time of the
effectiveness of the increase in the aggregate amount of Commitments or (2) in
the case of making of Additional Term Loans, new Term Notes of the applicable
Class of Term Loans executed by the Borrower, payable to any new Term Loan
Lenders making such Additional Term Loans of such Class, and replacement Term
Notes of the applicable Class executed by the Borrower payable to such existing
Term Loan

 

- 52 -



--------------------------------------------------------------------------------

Lenders making such Additional Term Loans of such Class, in each case, in the
aggregate principal amount of such Lender’s outstanding Term Loan of the
applicable Class at the time of the making of such Additional Term Loans. This
Section 2.17. shall supersede any provisions in Section 3.2. or Section 13.6. to
the contrary.

Section 2.18. Amount Limitations.

Notwithstanding any other term of this Agreement, no Lender shall be required to
make any Loan, no Lender shall make any Bid Rate Loan, and no Issuing Bank shall
be required to issue any Letter of Credit if, immediately after the making of
such Loan or issuance of such Letter of Credit (a) the aggregate principal
amount of all outstanding Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the
Commitments, or (b) the aggregate principal amount of all outstanding Bid Rate
Loans would exceed one-half of the aggregate amount of the Commitments at such
time.

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

Section 3.1. Payments.

All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff (excluding Taxes
required to be withheld pursuant to Section 3.11.). Except to the extent
otherwise provided herein, all payments of principal, interest and other amounts
to be made by the Borrower under this Agreement or any other Loan Document shall
be made in Dollars, in immediately available funds. The Borrower shall make each
payment of any amount due under this Agreement not later than 11:00 a.m. on the
date on which such payment shall become due (each such payment made after such
time on such due date to be deemed to have been made on the next succeeding
Business Day). The Borrower shall, at the time of making each payment under this
Agreement or any Note, specify to the Agent the amounts payable by the Borrower
hereunder to which such payment is to be applied. Each payment received by the
Agent for the account of a Lender or an Issuing Bank under this Agreement or any
Note of such Lender shall be paid to such Lender or Issuing Bank, by wire
transfer of immediately available funds in accordance with the wiring
instructions provided by such Lender or Issuing Bank to the Agent from time to
time, for the account of such Lender or Issuing Bank. If the Agent fails to pay
such amount to a Lender or an Issuing Bank within one Business Day of receipt
thereof by the Agent, the Agent shall pay interest on such amount until paid at
a rate per annum equal to the Federal Funds Rate from time to time in effect. If
the due date of any payment under this Agreement or any other Loan Document
would otherwise fall on a day which is not a Business Day such date shall be
extended to the next succeeding Business Day and interest shall be payable for
the period of such extension.

Section 3.2. Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) each borrowing from the
Lenders under Section 2.1.(a) shall be made from the Lenders, each payment of
the Fees under Section 3.6.(a) and the first sentence of Section 3.6.(b) shall
be made for the account of the Lenders, and each termination or reduction of the
amount of the Commitments under Section 2.13. or otherwise pursuant to this
Agreement shall be applied to the respective Commitments of the Lenders, pro

 

- 53 -



--------------------------------------------------------------------------------

rata according to the amounts of their respective Commitments; (b) each payment
or prepayment of principal of Revolving Loans by the Borrower shall be made for
the account of the Lenders pro rata in accordance with the respective unpaid
principal amounts of the Revolving Loans held by them, provided that, subject to
Section 3.10.,if immediately prior to giving effect to any such payment in
respect of any Revolving Loans the outstanding principal amount of the Revolving
Loans shall not be held by the Lenders pro rata in accordance with their
respective Commitments in effect at the time such Loans were made, then such
payment shall be applied to the Revolving Loans in such manner as shall result,
as nearly as is practicable, in the outstanding principal amount of the
Revolving Loans being held by the Lenders pro rata in accordance with their
respective Commitments; (c) each payment of interest on Revolving Loans by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on such Loans then due and payable to the
respective Lenders; (d) the making, Conversion and Continuation of Revolving
Loans of a particular Type (other than Conversions provided for by Section 5.5.)
shall be made pro rata among the Lenders according to the amounts of their
respective Commitments (in the case of making of Loans) or their respective
Revolving Loans (in the case of Conversions and Continuations of Revolving
Loans) and the then current Interest Period for each Lender’s portion of each
Loan of such Type shall be coterminous; (e) the Lenders’ participation in, and
payment obligations in respect of, Letters of Credit under Section 2.3. and
Swingline Loans under Section 2.4., shall be pro rata in accordance with their
respective Commitments. All payments of principal, interest, fees and other
amounts in respect of the Swingline Loans shall be for the account of the
Swingline Lenders only (except to the extent any Lender shall have acquired a
participating interest in any such Swingline Loan pursuant to Section 2.4.(e));
and (f) each prepayment of principal of Bid Rate Loans by the Borrower pursuant
to Section 2.8.(b)(ii) shall be made for account of the Lenders then owed Bid
Rate Loans pro rata in accordance with the respective unpaid principal amounts
of the Bid Rate Loans then owing to each such Lender.

Section 3.3. Sharing of Payments, Etc.

If a Lender shall obtain payment of any principal of, or interest on, any Loan
made by it to the Borrower under this Agreement, or shall obtain payment on any
other Obligation owing by the Borrower or a Loan Party through the exercise of
any right of set-off, banker’s lien or counterclaim or similar right or
otherwise or through voluntary prepayments directly to a Lender or other
payments made by the Borrower or any other Loan Party to a Lender not in
accordance with the terms of this Agreement and such payment should be
distributed to the Lenders pro rata in accordance with Section 3.2. or
Section 11.5., as applicable, such Lender shall promptly purchase from the other
Lenders participations in (or, if and to the extent specified by such Lender,
direct interests in) the Loans made by the other Lenders or other Obligations
owed to such other Lenders in such amounts, pay such amounts to the other
Lenders and make such other adjustments from time to time as shall be equitable,
so that all the Lenders shall share the benefit of such payment (net of any
reasonable expenses which may be incurred by such Lender in obtaining or
preserving such benefit) pro rata in accordance with Section 3.2. or
Section 11.5. To such end, all the Lenders shall make appropriate adjustments
among themselves (by the resale of participations sold or otherwise) if such
payment is rescinded or must otherwise be restored. The Borrower agrees that any
Lender so purchasing a participation (or direct interest) in the Loans or other
Obligations owed to such other Lenders may exercise all rights of set-off,
banker’s lien, counterclaim or similar rights with respect to such participation
as fully as if such Lender were a direct holder of Loans in the amount of such
participation. Nothing contained herein shall require any Lender to exercise any
such right or shall affect the right of any Lender to exercise, and retain the
benefits of exercising, any such right with respect to any other indebtedness or
obligation of the Borrower.

 

- 54 -



--------------------------------------------------------------------------------

Section 3.4. Several Obligations.

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

Section 3.5. Minimum Amounts.

(a)    Borrowings. Each borrowing of Base Rate Loans shall be in an aggregate
minimum amount of $5,000,000. Each borrowing of and Continuation of, and each
Conversion of Base Rate Loans into, LIBOR Loans shall be in an aggregate minimum
amount of $5,000,000.

(b)    Prepayments. Each voluntary prepayment of Revolving Loans shall be in an
aggregate minimum amount of $100,000, or if less, the entire outstanding balance
of Revolving Loans.

(c)    Reductions of Commitments. Each reduction of the Commitments under
Section 2.13. shall be in an aggregate minimum amount of $5,000,000 and integral
multiples of $100,000 in excess thereof.

Section 3.6. Fees.

(a)    Facility Fees. During the period from the Effective Date to but excluding
the Termination Date, the Borrower agrees to pay to the Agent for the account of
the Lenders a facility fee equal to the daily aggregate amount of the
Commitments (whether or not utilized) times a rate per annum equal to the
Applicable Facility Fee. Such fee shall be payable quarterly in arrears on the
last day of each March, June, September and December during the term of this
Agreement and on the Termination Date.

(b)    Letter of Credit Fees. The Borrower agrees to pay to the Agent for the
account of each Lender a letter of credit fee at a rate per annum equal to the
Applicable Margin for LIBOR Loans times the daily average Stated Amount of each
Letter of Credit for the period from and including the date of issuance of such
Letter of Credit (x) to and including the date such Letter of Credit expires or
is terminated or (y) to but excluding the date such Letter of Credit is drawn in
full. In addition, the Borrower shall pay to each Issuing Bank, for its own
account and not for the account of any Lender, a fronting fee in respect of each
Letter of Credit issued by such Issuing Bank at the rate equal to one-eighth of
one percent (0.125%) per annum on the daily average Stated Amount of such Letter
of Credit; provided, however, in no event shall the aggregate amount of such fee
be less than $500. The fees provided for in this subsection shall be
nonrefundable and payable in the case of the fee provided for in the first
sentence in arrears (i) quarterly on the last day of March, June, September and
December, (ii) on the Termination Date, (iii) on the date the Commitments are
terminated or reduced to zero and (iv) thereafter from time to time on demand

 

- 55 -



--------------------------------------------------------------------------------

of the Agent, and in the case of the fee provided for in the second sentence, at
the time of issuance of such Letter of Credit. The Borrower shall pay directly
to each Issuing Bank from time to time on demand all commissions, charges, costs
and expenses in the amounts customarily charged by such Issuing Bank from time
to time in like circumstances with respect to the issuance by such Issuing Bank
of each Letter of Credit, drawings, amendments and other transactions relating
thereto.

(c)    Other Fees. The Borrower agrees to pay such other fees of the Agent, the
Issuing Banks and the Lenders as may be agreed to in writing from time to time
between the Borrower and the Agent, any Issuing Bank or any Lenders, as the case
may be.

Section 3.7. Computations.

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed; provided that interest
on Base Rate loans shall be computed on the basis of a year of 365 or 366 days,
as applicable, and the actual number of days elapsed.

Section 3.8. Usury.

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or received by any Lender, then such
excess sum shall be credited as a payment of principal, unless the Borrower
shall notify the respective Lender in writing that the Borrower elects to have
such excess sum returned to it forthwith. It is the express intent of the
parties hereto that the Borrower not pay and the Lenders not receive, directly
or indirectly, in any manner whatsoever, interest in excess of that which may be
lawfully paid by the Borrower under Applicable Law. The parties hereto hereby
agree and stipulate that the only charge imposed upon the Borrower for the use
of money in connection with this Agreement is and shall be the interest
specifically described in subsections (i) through (iv) of Section 2.5.(a) and in
Section 2.4.(c). Notwithstanding the foregoing, the parties hereto further agree
and stipulate that all agency fees, syndication fees, facility fees, letter of
credit fees, underwriting fees, default charges, late charges, funding or
“breakage” charges, increased cost charges, attorneys’ fees and reimbursement
for costs and expenses paid by the Agent or any Lender to third parties or for
damages incurred by the Agent or any Lender, are charges made to compensate the
Agent or any such Lender for underwriting or administrative services and costs
or losses performed or incurred, and to be performed or incurred, by the Agent
and the Lenders in connection with this Agreement and shall under no
circumstances be deemed to be charges for the use of money. All charges other
than charges for the use of money shall be fully earned when due and
nonrefundable when paid.

Section 3.9. Statements of Account.

The Agent will account to the Borrower monthly with a statement of Loans,
Letters of Credit, accrued interest and Fees, charges and payments made pursuant
to this Agreement and the other Loan Documents, and such account rendered by the
Agent shall be deemed conclusive upon the Borrower absent manifest error. The
Agent will account to the Borrower on changes in Letters of Credit in accordance
with Section 2.3.(k). The failure of the Agent to deliver such a statement of
accounts shall not relieve or discharge the Borrower from any of its obligations
hereunder.

 

- 56 -



--------------------------------------------------------------------------------

Section 3.10. Defaulting Lenders.

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(a)    Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders.

(b)    Defaulting Lender Waterfall. Any payment of principal, interest, Fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article XI. or
otherwise) shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent (other than in respect of Letters of Credit) hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to each Issuing Bank (in respect of Letters of Credit) or each
Swingline Lender hereunder; third, to Cash Collateralize the Issuing Banks’
Fronting Exposures with respect to such Defaulting Lender in accordance with
subsection (e) below; fourth, as the Borrower may request (so long as no Default
or Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Banks’ future Fronting Exposures with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Banks, the Agent or the Swingline Lenders as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank, the Agent or any Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or amounts owing by such Defaulting
Lender under Section 2.3.(j) in respect of Letters of Credit (such amounts
“L/C Disbursements”), in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Article VI. were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Disbursements owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Disbursements owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in Letter of Credit Liabilities and Swingline
Loans are held by the Lenders pro rata in accordance with their respective
Commitment Percentages (determined without giving effect to

 

- 57 -



--------------------------------------------------------------------------------

the immediately following subsection (d)). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
subsection shall be deemed paid to and redirected by such Defaulting Lender, and
each Lender irrevocably consents hereto.

(c)    Certain Fees.

(i)    No Defaulting Lender shall be entitled to receive any Fee payable under
Section 3.6.(a) for any period during which that Lender is a Defaulting Lender,
and the Borrower shall not be required to pay any such fee to a Defaulting
Lender that otherwise would have been required to have been paid to that
Defaulting Lender.

(ii)    Each Defaulting Lender shall be entitled to receive the Fee payable
under Section 3.6.(b) for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Commitment Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to the immediately following subsection (e).

(iii)    With respect to any Fee not required to be paid to any Defaulting
Lender pursuant to the immediately preceding clauses (i) or (ii), the Borrower
shall (x) pay to each non-Defaulting Lender that portion of any such Fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Liabilities or Swingline Loans that
has been reallocated to such non-Defaulting Lender pursuant to the immediately
following subsection (d), (y) pay to each Issuing Bank and each Swingline
Lender, as applicable, the amount of any such Fee otherwise payable to such
Defaulting Lender to the extent allocable to such Issuing Bank’s or such
Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such Fee.

(d)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letter of Credit Liabilities
and Swingline Loans shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Commitment Percentages (determined without
regard to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
non-Defaulting Lender to exceed such non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a non-Defaulting Lender as a
result of such non-Defaulting Lender’s increased exposure following such
reallocation.

(e)    Cash Collateral, Repayment of Swingline Loans.

(i)    If the reallocation described in the immediately preceding subsection (d)
above cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to each Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’ Fronting
Exposures in accordance with the procedures set forth in this subsection.

 

- 58 -



--------------------------------------------------------------------------------

(ii)    At any time that there shall exist a Defaulting Lender, within 1
Business Day following the written request of the Agent or any Issuing Bank, the
Borrower shall Cash Collateralize such Issuing Bank’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to the
immediately preceding subsection (d) and any Cash Collateral provided by such
Defaulting Lender) in an amount not less than the aggregate Fronting Exposure of
such Issuing Bank with respect to Letters of Credit issued by such Issuing Bank
and outstanding at such time.

(iii)    The Borrower, and to the extent provided by any Defaulting Lender, such
Defaulting Lender, hereby grant to the Agent, for the benefit of the Issuing
Banks, and agree to maintain, a first priority security interest in all such
Cash Collateral as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Agent and the Issuing Banks as herein provided, or that the total
amount of such Cash Collateral is less than the aggregate Fronting Exposure of
the Issuing Banks with respect to Letters of Credit issued and outstanding at
such time, the Borrower will, promptly upon demand by the Agent, pay or provide
to the Agent, for the account of the Issuing Banks, additional Cash Collateral
in an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).

(iv)    Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(v)    Cash Collateral (or the appropriate portion thereof) provided to reduce
the Issuing Banks’ Fronting Exposures shall no longer be required to be held as
Cash Collateral pursuant to this subsection following (x) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (y) the determination by the Agent and the
Issuing Banks that there exists excess Cash Collateral; provided that, subject
to the immediately preceding subsection (b), the Person providing Cash
Collateral and Issuing Banks may (but shall not be obligated to) agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

(f)    Defaulting Lender Cure. If the Borrower, the Agent, the Issuing Banks and
the Swingline Lenders agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject

 

- 59 -



--------------------------------------------------------------------------------

to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with their respective Commitment
Percentages (determined without giving effect to the immediately preceding
subsection (d)), whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to Fees
accrued or payments made by or on behalf of the Borrower while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

(g)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lenders shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

(h)    Purchase of Defaulting Lender’s Commitment. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Agent, such Defaulting Lender and the other Lenders,
demand that such Defaulting Lender assign its Commitment and Loans to an
Eligible Assignee subject to and in accordance with the provisions of
Section 13.5.(b). No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment and Loans via an assignment
subject to and in accordance with the provisions of Section 13.5.(d). In
connection with any such assignment, such Defaulting Lender shall promptly
execute all documents reasonably requested to effect such assignment, including
an appropriate Assignment and Acceptance Agreement and, notwithstanding
Section 13.5.(b), shall pay to the Agent an assignment fee in the amount of
$4,500. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the Agent
or any of the Lenders.

Section 3.11. Taxes.

(a)    Issuing Bank. For purposes of this Section, the term “Lender” includes
each Issuing Bank and the term “Applicable Law” includes FATCA.

(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by

 

- 60 -



--------------------------------------------------------------------------------

the Borrower or other applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section) the applicable Recipient receives an amount equal to the sum it would
have received had no such deduction or withholding been made.

(c)    Payment of Other Taxes by the Borrower. The Borrower and the other Loan
Parties shall timely pay to the relevant Governmental Authority in accordance
with Applicable Law, or at the option of the Agent timely reimburse it for the
payment of, any Other Taxes.

(d)    Indemnification by the Borrower. The Borrower and the other Loan Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Agent, within 10 days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that the Borrower or another
Loan Party has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Borrower and the other Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.5. relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this subsection. The provisions of this subsection
shall continue to inure to the benefit of an Agent following its resignation or
removal as Agent.

(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower or any other Loan Party to a Governmental Authority pursuant to
this Section, the Borrower or such other Loan Party shall deliver to the Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

 

- 61 -



--------------------------------------------------------------------------------

(g)    Status of Lenders.

(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by Applicable Law or reasonably requested by
the Borrower or the Agent as will enable the Borrower or the Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in the immediately
following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be required if in the
applicable Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)    Without limiting the generality of the foregoing:

(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Agent on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), an electronic copy (or an original if requested by the
Borrower or the Agent) of an executed IRS Form W-9 (or any successor form)
certifying that such Lender is exempt from U.S. federal backup withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(II)    an electronic copy (or an original if requested by the Borrower or the
Agent) of an executed IRS Form W-8ECI;

 

- 62 -



--------------------------------------------------------------------------------

(III)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Internal
Revenue Code, (x) a certificate substantially in the form of Exhibit O-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) an
electronic copy (or an original if requested by the Borrower or the Agent) of an
IRS Form W-8BEN or IRS Form W-8BEN-E, applicable; or

(IV)    to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the Agent) of an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit O-2 or Exhibit O-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit O-4 on behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), an electronic copy (or an
original if requested by the Borrower or the Agent) of any other form prescribed
by Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Agent at the time
or times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Agent as may be necessary for the Borrower and the Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with

 

- 63 -



--------------------------------------------------------------------------------

such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)    Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

(j)    FATCA Determination. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Effective Date, the Borrower and the
Agent shall treat (and the Lenders hereby authorize the Agent to treat) this
Agreement as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

ARTICLE IV. [INTENTIONALLY OMITTED].

 

- 64 -



--------------------------------------------------------------------------------

ARTICLE V. YIELD PROTECTION, ETC.

Section 5.1. Additional Costs; Capital Adequacy.

(a)    Additional Costs. The Borrower shall promptly pay to the Agent for the
account of a Lender from time to time such amounts as such Lender may reasonably
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it determines are attributable to its making or maintaining of
any LIBOR Loans or LIBOR Margin Loans or its obligation to make any LIBOR Loans
or LIBOR Margin Loans hereunder, any reduction in any amount receivable by such
Lender under this Agreement or any of the other Loan Documents in respect of any
of such Loans or such obligation or the maintenance by such Lender of capital in
respect of its Loans or its Commitments (such increases in costs and reductions
in amounts receivable being herein called “Additional Costs”), resulting from
any Regulatory Change that: (i) changes the basis of taxation of any amounts
payable to such Lender under this Agreement or any of the other Loan Documents
in respect of any of such Loans or its Commitments (other than Indemnified
Taxes, Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and Other Connection Taxes); or (ii) imposes or modifies any reserve,
special deposit or similar requirements (excluding Regulation D of the Board of
Governors of the Federal Reserve System or other similar reserve requirement
applicable to any other category of liabilities or category of extensions of
credit or other assets by reference to which the interest rate on LIBOR Loans or
LIBOR Margin Loans is determined to the extent utilized when determining LIBOR
for such Loan) relating to any extensions of credit or other assets of, or any
deposits with or other liabilities of, such Lender, or any commitment of such
Lender (including, without limitation, the Commitments of such Lender
hereunder); or (iii) has or would have the effect of reducing the rate of return
on capital of such Lender to a level below that which such Lender could have
achieved but for such Regulatory Change (taking into consideration such Lender’s
policies with respect to capital adequacy).

(b)    Lender’s Suspension of LIBOR Loans and LIBOR Margin Loans. Without
limiting the effect of the provisions of the immediately preceding
subsection (a), if by reason of any Regulatory Change, any Lender either
(i) incurs Additional Costs based on or measured by the excess above a specified
level of the amount of a category of deposits or other liabilities of such
Lender that includes deposits by reference to which the interest rate on LIBOR
Loans or LIBOR Margin Loans is determined as provided in this Agreement or a
category of extensions of credit or other assets of such Lender that includes
LIBOR Loans or LIBOR Margin Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the Agent), the
obligation of such Lender to make or Continue, or to Convert any other Type of
Loans into, LIBOR Loans and/or the obligation of a Lender that has outstanding a
Bid Rate Quote hereunder shall be suspended until such Regulatory Change ceases
to be in effect (in which case the provisions of Section 5.5. shall apply).

(c)    Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Other Connection Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to an Issuing Bank of issuing (or any Lender purchasing participations
in) or maintaining its obligation hereunder to issue (or purchase participations
in) any Letter of Credit or reduce any amount receivable by an Issuing Bank or
any

 

- 65 -



--------------------------------------------------------------------------------

Lender hereunder in respect of any Letter of Credit, then, upon demand by such
Issuing Bank or such Lender, the Borrower shall pay promptly, and in any event
within three Business Days of demand, to such Issuing Bank, or in the case of a
Lender, to the Agent for the account of such Lender, as applicable, from time to
time as specified by such Issuing Bank or a Lender, such additional amounts as
shall be sufficient to compensate such Issuing Bank or such Lender for such
increased costs or reductions in amount.

(d)    Notification and Determination of Additional Costs. Each of the Agent,
each Issuing Bank and each Lender agrees to notify the Borrower of any event
occurring after the Agreement Date entitling the Agent, such Issuing Bank or
such Lender to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, the failure of the Agent,
any Issuing Bank or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder; provided, further, that the
Borrower shall not be required to compensate a Lender or the Agent pursuant to
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or Agent, as the case may be,
notifies the Borrower of the event entitling the Agent or Lender to compensation
giving rise to such increased costs or reductions, and of such Lender’s or
Agent’s intention to claim compensation thereof (except that, if such event
giving rise to such increased costs or reductions is retroactive, then the 180
day period referred to above shall be extended to include the period of
retroactive effect thereof). The Agent, such Issuing Bank or such Lender agrees
to furnish to the Borrower a certificate setting forth the basis and amount of
each request by such Issuing Bank or such Lender for compensation under this
Section. Determinations by the Agent, any Issuing Bank or any Lender of the
effect of any Regulatory Change shall be conclusive absent manifest error,
provided that such determinations are made on a reasonable basis and in good
faith; provided, however, that a Lender shall not be entitled to submit a claim
for compensation based upon a Regulatory Change pursuant to any subsection of
this Section 5.1. unless the making of such claim is consistent with such
Lender’s general practices under similar circumstances in respect of similarly
situated borrowers (but not necessarily all borrowers) with credit agreements
entitling it to make such claims (it being agreed that a Lender shall not be
required to disclose any confidential or proprietary information in connection
with such determination or the making of such claim). The Borrower may seek a
replacement for a Lender that invokes compensation pursuant to any subsection of
this Section 5.1. The Borrower shall pay the Agent, any such Issuing Bank or any
such Lender, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt.

Section 5.2. Suspension of LIBOR Loans.

(a)    Anything herein to the contrary notwithstanding and unless and until a
Replacement Rate is implemented in accordance with Section 5.2.(b) below, if, on
or prior to the determination of LIBOR for any Interest Period:

(i)    the Agent reasonably determines (which determination shall be conclusive)
that by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining LIBOR for such Interest Period;
or

 

- 66 -



--------------------------------------------------------------------------------

(ii)    the Agent reasonably determines (which determination shall be
conclusive) that LIBOR are not likely to adequately and fairly reflect the cost
to the Lenders of making or maintaining LIBOR Loans for such Interest Period; or

(iii)    the Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans; or

(iv)    any Lender that has outstanding a Bid Rate Quote with respect to a LIBOR
Margin Loan reasonably determines (which determination shall be conclusive) that
LIBOR will not adequately and fairly reflect the cost to such Lender of making
or maintaining such LIBOR Margin Loan;

then the Agent shall give the Borrower and each Lender prompt notice thereof
and, so long as such condition remains in effect, (x) in the case of clauses
(i), (ii) and (iii), the Lenders shall be under no obligation to, and shall not,
make additional LIBOR Loans, Continue LIBOR Loans or Convert Loans into LIBOR
Loans and the Borrower shall, on the last day of each current Interest Period
for each outstanding LIBOR Loan, either repay such Loan or Convert such Loan
into a Base Rate Loan, and (y) in the case of clause (iv) above, no Lender that
has outstanding a Bid Rate Quote with respect to a LIBOR Margin Loan shall be
under any obligation to make such Loan.

(b)    Alternative Rate of Interest. Notwithstanding anything to the contrary in
Section 5.2.(a) above, if the Agent has made the determination (such
determination to be conclusive absent manifest error) that (i) the circumstances
described in Section 5.2.(a)(i) or (a)(iii) have arisen and that such
circumstances are unlikely to be temporary, (ii) any applicable interest rate
specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the U.S. syndicated loan market in the applicable currency
or (iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Agent has made a public statement
identifying a specific date after which any applicable interest rate specified
herein shall no longer be used for determining interest rates for loans in the
U.S. syndicated loan market in the applicable currency, then the Agent may, to
the extent practicable (in consultation with the Borrower and as determined by
the Agent to be generally in accordance with similar situations in other
transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (A) an event described in
Section 5.2.(a)(i), (a)(iii), (b)(i), (b)(ii) or (b)(iii) occurs with respect to
the Replacement Rate or (B) the Agent (or the Requisite Lenders through the
Agent) notifies the Borrower that the Replacement Rate does not adequately and
fairly reflect the cost to the Lenders of funding the Loans bearing interest at
the Replacement Rate, and in which case, the provisions of the last paragraph of
Section 5.2(a) shall apply to any Loans accruing interest at the Replacement
Rate in the same manner as would apply to LIBOR Loans affected by the same
circumstances. In connection with the establishment and application of the
Replacement Rate, this Agreement and the other Loan Documents shall be amended
solely with the consent of the Agent and the Borrower, as may be necessary or
appropriate, in the opinion of

 

- 67 -



--------------------------------------------------------------------------------

the Agent, to effect the provisions of this Section 5.2.(b). Notwithstanding
anything to the contrary in this Agreement or the other Loan Documents
(including, without limitation, Section 12.6.), such amendment shall become
effective without any further action or consent of any party other than the
Agent and the Borrower so long as the Agent shall not have received, within five
(5) Business Days of the delivery of such amendment to the Lenders, written
notices from such Lenders that in the aggregate constitute Requisite Lenders,
with each such notice stating that such Lender objects to such amendment (which
such notice shall note with specificity the particular provisions of the
amendment to which such Lender objects). To the extent the Replacement Rate is
approved by the Agent in connection with this clause (b), the Replacement Rate
shall be applied in a manner consistent with market practice; provided that, in
each case, to the extent such market practice is not administratively feasible
for the Agent, such Replacement Rate shall be applied as otherwise reasonably
determined by the Agent (it being understood that any such modification by the
Agent shall not require the consent of, or consultation with, any of the
Lenders).

Section 5.3. Illegality.

Notwithstanding any other provision of this Agreement, if it becomes unlawful
for any Lender to honor its obligation to make or maintain LIBOR Loans hereunder
and/or if any Lender that has an outstanding Bid Rate Quote shall determine that
it is unlawful for such Lender to honor its obligation to make or maintain LIBOR
Margin Loans hereunder, then such Lender shall promptly notify the Borrower
thereof (with a copy to the Agent) and such Lender’s obligation to make or
Continue, or to Convert Loans of any other Type into, LIBOR Loans shall be
suspended and/or such Lender’s obligation to make LIBOR Margin Loans shall be
suspended, as applicable, until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 5.5. shall be
applicable).

Section 5.4. Compensation.

The Borrower shall pay to the Agent for the account of a Lender, upon the
request of such Lender through the Agent, such amount or amounts as Agent shall
reasonably determine in its sole discretion to be sufficient to compensate such
Lender for any yield-maintenance loss, cost or expense that the Agent determines
is attributable to: (a) any payment or prepayment (whether mandatory or
optional) of a LIBOR Loan or a Bid Rate Loan, or Conversion of a LIBOR Loan,
made by such Lender for any reason (including, without limitation, acceleration)
on a date other than the last day of the Interest Period for such Loan; or
(b) any failure by the Borrower for any reason (including, without limitation,
the failure of any of the applicable conditions precedent specified in
Article VI. to be satisfied) to borrow a LIBOR Loan or a Bid Rate Loan from such
Lender on the date for such borrowing, or to Convert a Revolving Loan into a
LIBOR Loan or Continue a LIBOR Loan on the requested date of such Conversion or
Continuation. Upon the Borrower’s request, the Agent shall provide the Borrower
with a statement setting forth in reasonable detail the basis for requesting
such compensation and the method for determining the amount thereof. Any such
statement shall be conclusive absent manifest error, provided that such
determinations are made on a reasonable basis and in good faith.

 

- 68 -



--------------------------------------------------------------------------------

Section 5.5. Treatment of Affected Loans.

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(b), 5.2. or 5.3., then such Lender’s LIBOR Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(b) or 5.3., on such earlier date as such Lender may
specify to the Borrower with a copy to the Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 5.1., 5.2. or 5.3. that gave rise to such Conversion no longer exist:

(i)    to the extent that such Lender’s LIBOR Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

(ii)    all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.

If such Lender gives notice to the Borrower (with a copy to the Agent) that the
circumstances specified in Section 5.1. or 5.3. that gave rise to the Conversion
of such Lender’s LIBOR Loans pursuant to this Section no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when LIBOR Loans made by other Lenders are outstanding, then such Lender’s
Base Rate Loans shall be automatically Converted, on the first day(s) of the
next succeeding Interest Period(s) for such outstanding LIBOR Loans, to the
extent necessary so that, after giving effect thereto, all Loans held by the
Lenders holding LIBOR Loans and by such Lender are held pro rata (as to
principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

Section 5.6. Affected Lenders.

If (a) a Lender requests compensation pursuant to Section 3.11. or 5.1., and the
Requisite Lenders are not also doing the same, (b) the obligation of any Lender
to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into, LIBOR
Loans shall be suspended pursuant to Section 5.1.(b) or 5.3. but the obligation
of the Requisite Lenders shall not have been suspended under such Sections or
(c) a Lender does not vote in favor of any amendment, modification or waiver to
this Agreement which, pursuant to Section 13.6. requires the vote of all of the
Lenders, and the Requisite Lenders shall have voted in favor of such amendment,
modification or waiver, then, so long as there does not then exist any Default
or Event of Default, the Borrower may either (i) demand that such Lender (the
“Affected Lender”), and upon such demand the Affected Lender shall promptly,
assign its Commitments to an Eligible Assignee subject to and in accordance with
the provisions of Section 13.5.(d) for a purchase price equal to the aggregate
principal balance of Loans then owing to the Affected Lender plus any accrued
but unpaid interest thereon and accrued but unpaid fees owing to the Affected
Lender, or (ii) notwithstanding anything contained in Section 3.2. to the
contrary, pay to the Affected Lender the aggregate principal balance of Loans
then owing to the Affected Lender plus any accrued but unpaid interest thereon
and accrued but unpaid fees

 

- 69 -



--------------------------------------------------------------------------------

owing to the Affected Lender or any other amount as may be mutually agreed upon
by such Affected Lender and Eligible Assignee, whereupon the Affected Lender
shall no longer be a party hereto or have any rights or obligations hereunder or
under any of the other Loan Documents. Each of the Agent and the Affected Lender
shall reasonably cooperate in effectuating the replacement of such Affected
Lender under this Section, but at no time shall the Agent, such Affected Lender
nor any other Lender be obligated in any way whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. The exercise by the
Borrower of its rights under this Section shall be at the Borrower’s sole cost
and expenses and at no cost or expense to the Agent, the Affected Lender or any
of the other Lenders; provided, however, the Borrower shall not be obligated to
reimburse or otherwise pay an Affected Lender’s administrative or legal costs
incurred as a result of the Borrower’s exercise of its rights under this
Section. The terms of this Section shall not in any way limit the Borrower’s
obligation to pay to any Affected Lender compensation owing to such Affected
Lender pursuant to Section 3.11. or 5.1.

Section 5.7. Change of Lending Office.

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.11., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

Section 5.8. Assumptions Concerning Funding of LIBOR Loans.

Calculation of all amounts payable to a Lender under this Article V. shall be
made as though such Lender had actually funded LIBOR Loans through the purchase
of deposits in the relevant market bearing interest at the rate applicable to
such LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having
a maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article V.

ARTICLE VI. CONDITIONS PRECEDENT

Section 6.1. Initial Conditions Precedent.

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction or waiver of the following
conditions precedent:

(a)    The Agent shall have received each of the following, in form and
substance satisfactory to the Agent:

(i)    counterparts of this Agreement executed by each of the parties hereto;

 

- 70 -



--------------------------------------------------------------------------------

(ii)    Revolving Notes payable to each Lender that was not a party to the
Existing Credit Agreement and to each Lender that was party to the Existing
Credit Agreement that is changing the amount of its Commitment, Bid Rate Notes
executed by the Borrower payable to each Lender, and the Swingline Notes
executed by the Borrower but excluding any Lender that has requested that it not
receive Notes;

(iii)    [reserved];

(iv)    an opinion of Hogan Lovells, counsel to the Borrower and the other Loan
Parties, addressed to the Agent and the Lenders and covering such matters as the
Agent may reasonably request;

(v)    the declaration of trust of the Borrower certified as of a recent date by
the Secretary of State of the State of formation of such Person;

(vi)    a certificate of good standing (or certificate of similar meaning) with
respect to the Borrower issued as of a recent date by the Secretary of State of
the State of formation of the Borrower and of each state in which the Borrower
is required to be qualified to transact business and where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect;

(vii)    a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Person authorized to execute and
deliver the Loan Documents to which such Person is a party, and in the case of
the Borrower, authorized to execute and deliver on behalf of the Borrower
Notices of Borrowing, Notices of Swingline Borrowing, requests for Letters of
Credit, Notices of Conversion, Notices of Continuation, Bid Rate Quote Requests
and notices of acceptance of Bid Rate Quotes;

(viii)    copies certified by the Secretary or Assistant Secretary of the
Borrower (or other individual performing similar functions) of (i) the by-laws
of such Person and (ii) all corporate action taken by such Person to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party;

(ix)    a Compliance Certificate calculated on a pro forma basis for the
Borrower’s fiscal year ended December 31, 2018;

(x)    a Disbursement Instruction Agreement effective as of the Agreement Date;

(xi)    all tax forms and other documents required to be provided by a Lender
under Section 3.11.;

(xii)    each Loan Party or Subsidiary thereof that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall, collectively, have
delivered to the Agent, and any Lender requesting the same, one Beneficial
Ownership Certification in relation to each such Loan Party or such Subsidiary,
in each case, at least five (5) Business Days prior to the date of closing; and

 

- 71 -



--------------------------------------------------------------------------------

(xiii)    such other documents and instruments as the Agent, or any Lender
through the Agent, may reasonably request; and

(b)    (i)    There shall not have occurred or become known to the Agent or the
Lenders any event, condition, situation or status since the date of the
information contained in the financial and business projections, budgets, pro
forma data and forecasts concerning the Borrower and its Subsidiaries delivered
to the Agent and the Lenders prior to the Agreement Date that has had or could
reasonably be expected to result in a Material Adverse Effect;

(ii)    no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect the ability of any Loan Party to fulfill its
obligations under the Loan Documents to which it is a party; and

(iii)    the Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which, or the failure to
make, give or receive which, would not reasonably be likely to (1) have a
Material Adverse Effect, or (2) restrain or enjoin, impose materially burdensome
conditions on, or otherwise materially and adversely affect the ability of the
Borrower or any other Loan Party to fulfill its obligations under the Loan
Documents to which it is a party.

Section 6.2. Conditions Precedent to All Loans and Letters of Credit.

The obligation of the Lenders to make any Loans and of the Issuing Banks to
issue Letters of Credit is subject to the further condition precedent that:
(a) no Default or Event of Default shall exist as of the date of the making of
such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and none of the conditions described in
Section 2.18. would exist after giving effect thereto; (b) the representations
and warranties made or deemed made by the Borrower and each other Loan Party in
the Loan Documents to which any of them is a party, shall be true and correct in
all material respects on and as of the date of the making of such Loan or date
of issuance of such Letter of Credit with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate in all material
respects on and as of such earlier date) and except for changes in factual
circumstances specifically and expressly permitted hereunder and (c) except as
otherwise provided herein, in the case of the borrowing of Loans (other than Bid
Rate Loans), the Borrower shall have

 

- 72 -



--------------------------------------------------------------------------------

delivered a timely Notice of Borrowing or Notice of Swingline Borrowing, as the
case may be. Each Credit Event shall constitute a certification by the Borrower
to the effect set forth in the preceding sentence (both as of the date of the
giving of notice relating to such Credit Event and, unless the Borrower
otherwise notifies the Agent prior to the date of such Credit Event, as of the
date of the occurrence of such Credit Event). In addition, the Borrower shall be
deemed to have represented to the Agent, the Issuing Banks and the Lenders at
the time such Loan is made or such Letter of Credit is issued that all
conditions to the making of such Loan or issuing of such Letter of Credit
contained in Article VI. have been satisfied.

Section 6.3. [Intentionally Omitted].

Section 6.4. Conditions as Covenants.

Unless set forth in writing to the contrary, the making of its initial Loan by a
Lender shall constitute a confirmation by such Lender to the Agent, the Issuing
Banks and the other Lenders that insofar as such Lender is concerned the
Borrower has satisfied the conditions precedent for initial Loans set forth in
Sections 6.1. and 6.2.

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

Section 7.1. Representations and Warranties.

In order to induce the Agent and each Lender to enter into this Agreement and to
make Loans and, in the case of the Issuing Banks, to issue Letters of Credit,
and, in the case of the Lenders, to acquire participations in Letters of Credit,
the Borrower represents and warrants to the Agent, the Issuing Banks and each
Lender as follows:

(a)    Organization; Power; Qualification. Each of the Loan Parties and the
other Subsidiaries is a corporation, partnership or other legal entity, duly
organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the power and authority to
own or lease its respective properties and to carry on its respective business
as now being and hereafter proposed to be conducted and is duly qualified and is
in good standing as a foreign corporation, partnership or other legal entity,
and authorized to do business, in each jurisdiction in which the character of
its properties or the nature of its business requires such qualification or
authorization and where the failure to be so qualified or authorized could
reasonably be expected to have, in each instance, a Material Adverse Effect.

(b)    Ownership Structure. Part I of Schedule 7.1.(b) is, as of the Agreement
Date, a complete and correct list of all Subsidiaries of the Borrower that own
Eligible Properties or are otherwise material, setting forth for each such
Subsidiary, (i) the type of legal entity which such Subsidiary is and (ii) the
jurisdiction of organization of such Subsidiary. Part II of Schedule 7.1.(b)
correctly sets forth, as of the Agreement Date, all material Unconsolidated
Affiliates of the Borrower, including the correct legal name of such Person, the
type of legal entity which each such Person is, and the jurisdiction of
organization of such Person.

 

- 73 -



--------------------------------------------------------------------------------

(c)    Authorization of Agreement, Notes, Loan Documents and Borrowings. The
Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow hereunder. The Borrower and each other Loan Party has
the right and power, and has taken all necessary action to authorize it, to
execute, deliver and perform each of the Loan Documents to which it is a party
in accordance with their respective terms and to consummate the transactions
contemplated hereby and thereby. The Loan Documents to which the Borrower or any
other Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
contained herein or therein may be limited by equitable principles generally.

(d)    Compliance of Agreement, Etc. with Laws. The execution, delivery and
performance of this Agreement and the other Loan Documents to which the Borrower
or any other Loan Party is a party in accordance with their respective terms and
the borrowings hereunder do not and will not, by the passage of time, the giving
of notice, or both: (i) require any Governmental Approval (other than any
required filing with the SEC) or violate any Applicable Law (including all
Environmental Laws) relating to the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
Borrower’s articles of incorporation or bylaws (including without limitation,
Section 2 of Article IV and Section 2(a) of Article VIII of the Borrower’s
bylaws), or any resolution adopted by the Borrower’s Board of Trustees in
connection with the designation of any series of Preferred Stock of the
Borrower, or the organizational documents of any other Loan Party, or any
indenture, agreement or other instrument to which the Borrower or any other Loan
Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any property now owned or hereafter acquired by the Borrower
or any other Loan Party other than in favor of the Agent for the benefit of the
Lenders.

(e)    Compliance with Law; Governmental Approvals. The Borrower, each other
Loan Party and each other Subsidiary is in compliance with each Governmental
Approval and all other Applicable Laws relating to it except for noncompliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to cause a Default or
Event of Default or have a Material Adverse Effect.

(f)    Title to Properties. Each of the Borrower and the other Loan Parties and
all other Subsidiaries has good, marketable and legal title to, or a valid
leasehold interest in, its respective material assets.

(g)    Existing Indebtedness. Schedule 7.1.(g) is, as of December 31, 2018, a
complete and correct listing of any Indebtedness of the Borrower, its
Subsidiaries and all of its Unconsolidated Affiliates having an outstanding
principal balance of $5,000,000 or more.

(h)    [Intentionally Omitted].

(i)    Litigation. Except as disclosed in writing to the Agent and the Lenders
or as disclosed in the Borrower’s periodic filings with the SEC, there are no
actions, suits or proceedings pending (nor, to the knowledge of the Borrower,
are there any actions, suits or proceedings

 

- 74 -



--------------------------------------------------------------------------------

threatened, nor is there any basis therefor) against or in any other way
relating adversely to or affecting the Borrower, any other Loan Party, any other
Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
if adversely determined, could reasonably be expected to have a Material Adverse
Effect. There are no strikes, slow downs, work stoppages or walkouts or other
labor disputes in progress or threatened relating to the Borrower, any other
Loan Party or any other Subsidiary which could reasonably be expected to have a
Material Adverse Effect.

(j)    Taxes. All federal, material state and other material tax returns of the
Borrower, each other Loan Party and each other Subsidiary required by Applicable
Law to be filed have been duly filed, and all federal, state and other material
taxes, assessments and other governmental charges or levies upon the Borrower,
each other Loan Party and each other Subsidiary and their respective properties,
income, profits and assets which are due and payable have been paid, except any
such nonpayment which is at the time permitted under Section 8.6. As of the
Agreement Date, none of the United States income tax returns of the Borrower,
any other Loan Party or any other Subsidiary is under audit. All charges,
accruals and reserves on the books of the Borrower and each of its Subsidiaries
in respect of any taxes or other governmental charges are in accordance with
GAAP in all material respects.

(k)    Financial Statements. The Borrower has furnished to each Lender copies of
the audited consolidated balance sheet of the Borrower and its Subsidiaries for
the fiscal years ended December 31, 2017 and December 31, 2018 and the related
consolidated statements of operations, stockholders’ equity and cash flow for
the fiscal years ended on such dates, with the opinion thereon of Ernst & Young
LLP. Such balance sheets and statements (including in each case related
schedules and notes) present fairly, in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at their respective
dates and the results of operations and the cash flow for such periods (subject,
as to interim statements, to changes resulting from normal year-end audit
adjustments) in conformity with GAAP. Neither the Borrower nor any of its
Subsidiaries has on the Agreement Date any material contingent liabilities,
liabilities, liabilities for taxes, unusual or long-term commitments or
unrealized or forward anticipated losses from any unfavorable commitments that
are required to be included on its financial statements or notes thereto in
accordance with GAAP as of the dates referenced for the foregoing financial
statements, except as referred to or reflected or provided for in said financial
statements.

(l)    No Material Adverse Change. Since December 31, 2018, there has been no
material adverse change in the consolidated financial condition, results of
operations or business of the Borrower and its Subsidiaries taken as a whole.
The Borrower, the other Loan Parties and the other Subsidiaries, taken as a
whole, are Solvent.

(m)    ERISA.

(i)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, each Benefit Arrangement is in
compliance with the applicable provisions of ERISA, the Internal Revenue Code
and other Applicable Laws. Except with respect to Multiemployer Plans, each
Qualified Plan has received a favorable determination letter from the IRS or is
maintained under a prototype plan and may rely upon a favorable opinion

 

- 75 -



--------------------------------------------------------------------------------

letter issued by the IRS with respect to such prototype plan, or an application
for such a letter is currently being processed by the IRS with respect thereto.
To the best knowledge of the Borrower, nothing has occurred which would cause
the loss of its reliance on each Qualified Plan’s favorable determination letter
or opinion letter.

(ii)    With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the financial statements
of the Borrower or any Subsidiary in accordance with FASB ASC 715.

(iii)    Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Borrower, threatened, claims, actions or lawsuits or other action against the
Borrower by any Governmental Authority, plan participant or beneficiary with
respect to a Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules by the Borrower or, to the knowledge of the Borrower, any
other fiduciary with respect to any Benefit Arrangement; and (iv) no member of
the ERISA Group has engaged in a non-exempt “prohibited transaction,” as defined
in Section 406 of ERISA and Section 4975 of the Internal Revenue Code, in
connection with any Plan, that would reasonably be expected to subject any
member of the Borrower or such Subsidiary to a tax on prohibited transactions
imposed by Section 502(i) of ERISA or an excise tax imposed by Section 4975 of
the Internal Revenue Code.

(n)    Absence of Defaults. None of the Borrower, the other Loan Parties or the
other Subsidiaries is in default under its articles of incorporation, bylaws,
partnership agreement or other similar organizational documents, and no event
has occurred, which has not been remedied, cured or waived: (i) which
constitutes a Default or an Event of Default; or (ii) which constitutes, or
which with the passage of time, the giving of notice, or both, would constitute,
a default or event of default by the Borrower, any other Loan Party or any other
Subsidiary under any agreement (other than this Agreement) or judgment, decree
or order to which any such Person is a party or by which any such Person or any
of its respective properties may be bound where such default or event of default
could, individually or in the aggregate, have a Material Adverse Effect.

(o)    Environmental Laws. In the ordinary course of business and from time to
time each of the Loan Parties and the other Subsidiaries conducts reviews of the
effect of Environmental Laws on its respective business, operations and
properties, including without limitation, its respective Properties, in the
course of which such Loan Party or such Subsidiary identifies and evaluates
associated liabilities and costs (including, without limitation, determining
whether any capital or operating expenditures are required for clean-up or
closure of properties presently or previously owned, determining whether any
capital or operating expenditures are required to achieve or maintain compliance
in all material respects with Environmental Laws or required as a condition of
any Governmental Approval, any contract, or any related constraints on operating
activities, determining whether any costs or liabilities exist in connection
with off-site disposal of wastes or Hazardous Materials, and determining whether
any actual or potential liabilities to third parties, including employees, and
any related costs and expenses exist). Each of the Loan Parties and the other
Subsidiaries is in compliance with all applicable Environmental Laws and has
obtained all Governmental Approvals which are required under Environmental Laws
and is in

 

- 76 -



--------------------------------------------------------------------------------

compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the foregoing the failure to obtain or to comply with
could be reasonably expected to have a Material Adverse Effect. Except for any
of the following matters that could not be reasonably expected to have a
Material Adverse Effect, the Borrower is not aware of, nor has either received
notice of, any past or present events, conditions, circumstances, activities,
practices, incidents, actions, or plans which, with respect to any Loan Party or
any other Subsidiary, may unreasonably interfere with or prevent compliance or
continued compliance with Environmental Laws, or may give rise to any common-law
or legal liability, based on or related to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport, or handling or the
emission, discharge, release or threatened release into the environment, of any
Hazardous Material. There is no civil, criminal, or administrative action, suit,
demand, claim, hearing, notice, or demand letter, notice of violation,
investigation, or proceeding pending or, to the Borrower’s knowledge after due
inquiry, threatened, against any Loan Party or any other Subsidiary relating in
any way to Environmental Laws which, if determined adversely to such Loan Party
or Subsidiary, could be reasonably expected to have a Material Adverse Effect.

(p)    Investment Company; Etc. Neither the Borrower, any other Loan Party, nor
any other Subsidiary is (i) an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (ii) subject to any other Applicable Law which purports to
regulate or restrict its ability to borrow money or to consummate the
transactions contemplated by this Agreement or to perform its obligations under
any Loan Document to which it is a party.

(q)    Margin Stock. None of the Borrower, any other Loan Party nor any other
Subsidiary is engaged principally, or as one of its important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying “margin stock” within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System.

(r)    [Intentionally Omitted].

(s)    Intellectual Property. The Borrower and each Subsidiary owns or has the
right to use, under valid license agreements or otherwise, all patents,
licenses, franchises, trademarks, trademark rights, trade names, trade name
rights, trade secrets and copyrights (collectively, “Intellectual Property”)
material to the conduct of its businesses, without known conflict with any
patent, license, franchise, trademark, trade secret, trade name, copyright, or
other proprietary right of any other Person except where the effect of such
failure to own or have the right to use or the effect of such conflict could not
reasonably be expected to have a Material Adverse Effect. All such Intellectual
Property is fully protected and/or duly and properly registered, filed or issued
in the appropriate office and jurisdictions for such registrations, filing or
issuances except to the extent that the failure to take such steps could not
reasonably be expected to have a Material Adverse Effect. No material claim has
been asserted by any Person with respect to the use of any such Intellectual
Property, or challenging or questioning the validity or effectiveness of any
such Intellectual Property that, if adversely determined, could reasonably be
expected to have a Material Adverse Effect.

 

- 77 -



--------------------------------------------------------------------------------

(t)    Business. As of the Agreement Date, the principal business activities of
the Borrower and its Subsidiaries are the acquisition, development, ownership
and operation of storage facilities which offer storage spaces, usually on a
month-to-month basis, for personal and business use and related activities and
investments incidental or reasonably related thereto.

(u)    Broker’s Fees. Except for the various fees payable to the Agent and the
Lenders in connection with the Loan Documents, no broker’s or finder’s fee,
commission or similar compensation will be payable with respect to the
transactions contemplated hereby. No other similar fees or commissions will be
payable by any Loan Party for any other services rendered to the Borrower or any
of its Subsidiaries ancillary to the transactions contemplated hereby.

(v)    Not Plan Assets; No Prohibited Transactions. None of the assets of any
Loan Party or any other Subsidiary constitutes “plan assets” within the meaning
of ERISA, the Internal Revenue Code and the respective regulations promulgated
thereunder, of any ERISA Plan. The execution, delivery and performance of the
Loan Documents by the Loan Parties, and the borrowing and repayment of amounts
thereunder, do not and will not constitute “prohibited transactions” under ERISA
or the Internal Revenue Code.

(w)    [Intentionally Omitted].

(x)    Accuracy and Completeness of Information. All written information,
reports and other papers and data (excluding financial projections and other
forward looking statements and information of a general economic or general
industry nature) furnished to the Agent or any Lender by, on behalf of, or at
the direction of, the Borrower, any other Loan Party or any other Subsidiary
were, at the time the same were so furnished, when taken as a whole, complete
and correct in all material respects or, in the case of financial statements,
present fairly, in all material respects, the financial position of the Borrower
and its consolidated subsidiaries as at the date thereof and the results of
operations for such periods (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments) in conformity with GAAP. As of
the Effective Date, no fact is known to the Borrower which has had, as of the
Effective Date, or may in the future have (so far as the Borrower can reasonably
foresee), a Material Adverse Effect which has not been set forth in the
financial statements referred to in Section 7.1.(k) or in such information,
reports or other papers or data or otherwise disclosed in writing to the Agent
and the Lenders (excluding financial projections or as otherwise agreed) prior
to the Effective Date. All financial projections have been prepared in good
faith based on assumptions believed to be reasonable at the time delivered (it
being understood that assumptions as to future results are inherently subject to
uncertainty and contingencies, many of which are beyond the control of the
Borrower, any other Loan Party or any other Subsidiary and that no assurance can
be given that any particular projections will be realized). No document
furnished or written statement (excluding financial projections and other
forward looking statements and information of a general economic or general
industry nature) made to the Agent or any Lender in connection with the
negotiation, preparation or execution of this Agreement or any of the other Loan
Documents contains any untrue statement of a fact material to the
creditworthiness of the Borrower, any other Loan Party or any other Subsidiary
or omits or will omit, when taken together with all other information furnished,
to state a material fact necessary in order to make the statements contained
therein not materially misleading in light of the circumstances under which they
were made. As of the Effective Date, if applicable, the information contained in
the Beneficial Ownership Certification is true and correct in all respects.

 

- 78 -



--------------------------------------------------------------------------------

(y)    Anti-Corruption Laws and Sanctions; Anti-Money Laundering Laws.

(i)    None of (1) the Borrower, any other Loan Party or any other Subsidiary,
any of their respective directors, officers, or, to the knowledge of the
Borrower, such other Loan Party or such other Subsidiary, any of their
respective employees or Affiliates, or (2) to the knowledge of the Borrower, any
agent or representative of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from this Agreement, (A) is a Sanctioned
Person or currently the subject or target of any Sanctions, (B) is acting on
behalf of a Sanctioned Person, or (C) has violated any Anti-Corruption Laws,
Anti-Money Laundering Laws or Sanctions in any material respect.

(ii)    Each of the Borrower and its Subsidiaries has implemented and maintains
in effect policies and procedures reasonably designed to promote and achieve
compliance by the Borrower and its Subsidiaries and their respective directors,
officers, employees, and agents with applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions.

(iii)    Each of the Borrower and its Subsidiaries, each director, officer, and
to the knowledge of Borrower, employee, agent and Affiliate of the Borrower and
each such Subsidiary, is in compliance with applicable Anti-Corruption Laws,
Anti-Money Laundering Laws and Sanctions in all material respects.

(iv)    No proceeds of any Loans or other extensions of credit hereunder have
been used, directly or (to the knowledge of the Borrower) indirectly, by the
Borrower, any of its Subsidiaries or any of its directors, officers, employees
and agents in violation of Section 8.8.(b).

(z)    REIT Status. For the fiscal year ended December 31, 2018, the Borrower
qualified as a REIT and intends to continue to qualify as a REIT.

Section 7.2. Survival of Representations and Warranties, Etc.

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of the Borrower, any other Loan Party or
any other Subsidiary to the Agent or any Lender pursuant to or in connection
with this Agreement or any of the other Loan Documents (including, but not
limited to, any such statement made in or in connection with any amendment
thereto or any statement contained in any certificate, financial statement or
other instrument delivered by or on behalf of the Borrower prior to the
Agreement Date and delivered to the Agent or any Lender in connection with
closing the transactions contemplated hereby) shall constitute representations
and warranties made by the Borrower under this Agreement. All representations
and warranties made under this Agreement and the other Loan Documents shall be
deemed to be made at and as of the Agreement Date, the Effective Date and at and
as of the date of the occurrence of any Credit Event, except to the extent that
such representations and warranties

 

- 79 -



--------------------------------------------------------------------------------

expressly relate solely to an earlier date (in which case such representations
and warranties shall be deemed to be made as of such earlier date) and except
for changes in factual circumstances specifically permitted hereunder. All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loans and the issuance of the Letters of Credit.

ARTICLE VIII. AFFIRMATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.6., the Borrower shall comply with the
following covenants:

Section 8.1. Preservation of Existence and Similar Matters.

Except as otherwise permitted under Section 10.5., the Borrower shall, and shall
cause each other Loan Party and each other Subsidiary to, (i) preserve and
maintain its respective existence in the jurisdiction of its incorporation or
formation (solely with respect to Subsidiaries other than Loan Parties, except
to the extent the failure to exist could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect), (ii) preserve and
maintain its respective rights, franchises, licenses and privileges in the
jurisdiction of its incorporation or formation, except where the failure to
preserve and maintain such rights, franchises, licenses and privileges could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (iii) qualify and remain qualified and authorized to do
business in each jurisdiction in which the character of its properties or the
nature of its business requires such qualification and authorization, except
where the failure to be so authorized and qualified could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

Section 8.2. Compliance with Applicable Law.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Applicable Law, including the obtaining of all
Governmental Approvals, the failure with which to comply could reasonably be
expected to have a Material Adverse Effect. The Borrower will (a) maintain in
effect and enforce policies and procedures reasonably designed to promote and
achieve compliance by the Borrower, its Subsidiaries and its directors,
officers, employees and agents with applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions, (b) notify the Agent and each Lender that
previously received a Beneficial Ownership Certification of any change in the
information provided in the Beneficial Ownership Certification that would result
in a change to the list of beneficial owners identified therein and (c) promptly
upon the reasonable request of the Agent or any Lender, provide the Agent or
such Lender, as the case may be, any information or documentation reasonably
requested by it for purposes of complying with the Beneficial Ownership
Regulation.

Section 8.3. Maintenance of Property.

In addition to the requirements of any of the other Loan Documents, the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
(a) protect and preserve all of its material properties, including, but not
limited to, all Intellectual Property, and maintain (other

 

- 80 -



--------------------------------------------------------------------------------

than Unimproved Land and Development Properties) in good repair, working order
and condition all material tangible properties, ordinary wear and tear and
casualty and condemnation events excepted, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect, and (b) from
time to time make or cause to be made all needed and appropriate repairs,
renewals, replacements and additions to such properties, so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times except where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

Section 8.4. Conduct of Business.

The Borrower shall, and shall cause the other Loan Parties and each other
Subsidiary to, carry on its respective businesses as described in
Section 7.1.(t) and not enter into any line of business not otherwise engaged in
by any such Person as of the Agreement Date except (a) for lines of business
incidental or related thereto and (b) other lines of business so long as the
Investment in such lines of business is permitted under Section 7.1.(t).

Section 8.5. Insurance.

The Borrower shall, and shall cause each Subsidiary to, maintain insurance with
financially sound and reputable insurance companies against such risks and in
such amounts as is customarily maintained by similar businesses and at similar
locations or as may be required by Applicable Law. The Borrower shall from time
to time deliver to the Agent upon request a detailed list, together with copies
of all policies of the insurance then in effect if requested, stating the names
of the insurance companies, the amounts and rates of the insurance, the dates of
the expiration thereof and the properties and risks covered thereby.

Section 8.6. Payment of Taxes and Claims.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, pay and discharge (a) prior to delinquency all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or upon any material properties belonging to it, and (b) by
not later than 30 days past the due date therefor all lawful and material claims
of materialmen, mechanics, carriers, warehousemen and landlords for labor,
materials, supplies and rentals which, if unpaid, would without further passage
of time become a Lien on any Eligible Property of such Person; provided,
however, that this Section shall not require the payment or discharge of any
such tax, assessment, charge, levy or claim which is being contested in good
faith by appropriate proceedings which operate to suspend the collection thereof
and for which adequate reserves have been established on the books of such
Person in accordance with GAAP.

Section 8.7. Books and Records; Inspections.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, keep proper books of record and account in which full, true and
correct entries in all material respects shall be made of all dealings and
transactions in relation to its respective business and activities. Subject to
limitations, if any, imposed under regulatory or confidentiality requirements
and agreements (other than confidentiality provisions entered into in
contemplation of this

 

- 81 -



--------------------------------------------------------------------------------

Agreement) to which the Borrower or one of its Subsidiaries is subject or could
otherwise reasonably be expected to impair attorney-client privilege or
constitute attorney work product, the Borrower shall, and shall cause each other
Loan Party and each other Subsidiary to, permit representatives of the Agent or
any Lender to visit and inspect any of their respective properties, to examine
and make abstracts from any of their respective books and records and to discuss
their respective affairs, finances and accounts with their respective officers,
employees and independent public accountants (in the Borrower’s presence if an
Event of Default does not then exist), all at such reasonable times during
business hours and as often as may reasonably be requested and so long as no
Event of Default exists, with reasonable prior notice and, at any time while an
Event of Default exists. The Borrower shall be obligated to reimburse the Agent
and the Lenders for their reasonable and documented out-of-pocket costs and
expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while an Event of Default exists.

Section 8.8. Use of Proceeds.

(a)     The Borrower shall use the proceeds of Loans only (a) for the payment of
pre-development and development costs incurred in connection with Properties
owned by the Borrower or any Subsidiary; (b) to finance acquisitions otherwise
permitted under this Agreement; (c) to finance capital expenditures and the
repayment of Indebtedness of the Borrower and its Subsidiaries; and (d) to
provide for the general working capital needs of the Borrower and its
Subsidiaries and for other general corporate purposes of the Borrower and its
Subsidiaries, including redemptions or repurchases of Equity Interests of the
Borrower and its Subsidiaries permitted under this Agreement. The Borrower shall
only use Letters of Credit for the same purposes for which it may use the
proceeds of Loans. The Borrower shall not, and shall not permit any Subsidiary
to, use any part of such proceeds to purchase or carry, or to reduce or retire
or refinance any credit incurred to purchase or carry, any margin stock (within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System) or to extend credit to others for the purpose of purchasing or carrying
any such margin stock.

(b)    The Borrower will not request any Loan, and the Borrower shall not use,
and shall ensure that its Subsidiaries and its or their respective directors,
officers, employees and agents shall not use, the proceeds of any Loan or Letter
of Credit, directly or to Borrower’s knowledge indirectly, (i) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or Anti-Money Laundering Laws, or (ii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

Section 8.9. Environmental Matters.

The Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, comply with all Environmental Laws the failure with which to
comply could reasonably be expected to have a Material Adverse Effect. If the
Borrower, any other Loan Party or any other Subsidiary shall (a) receive notice
that any violation of any Environmental Law may have been committed or is about
to be committed by such Person, (b) receive notice that any administrative or
judicial complaint or order has been filed or is about to be filed against any
such Person alleging violations of any Environmental Law or requiring any such
Person to take any action in connection

 

- 82 -



--------------------------------------------------------------------------------

with the release of Hazardous Materials or (c) receive any notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for costs associated with a response to or cleanup of a
release of Hazardous Materials or any damages caused thereby, and the matters
covered by such notices, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, the Borrower shall provide the Agent
with a copy of such notice within 10 days after the receipt thereof by the
Borrower, such other Loan Party or such other Subsidiary. The Borrower shall,
and shall cause each other Loan Party and each other Subsidiary to, promptly
take all actions necessary to prevent the imposition of any Liens on any of
their respective properties arising out of or related to any Environmental Laws.

Section 8.10. Further Assurances.

At the Borrower’s cost and expense and upon request of the Agent, the Borrower
shall duly execute and deliver or cause to be duly executed and delivered, to
the Agent such further instruments, documents and certificates, and do and cause
to be done such further acts that may be reasonably necessary or advisable in
the reasonable opinion of the Agent to carry out more effectively the provisions
and purposes of this Agreement and the other Loan Documents.

Section 8.11. Exchange Listing.

The Borrower shall maintain at least one class of common shares of the Borrower
having trading privileges on the New York Stock Exchange or the American Stock
Exchange or which is subject to price quotations on The NASDAQ Stock Market’s
National Market System.

ARTICLE IX. INFORMATION

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Borrower shall furnish to the
Agent for distribution to each Lender:

Section 9.1. Quarterly Financial Statements.

As soon as available and in any event within 50 days after the close of each of
the first, second and third fiscal quarters of the Borrower, the unaudited
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such period and the related unaudited consolidated statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such period, setting forth in each case in comparative form the figures for the
corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer or other corporate officer of the
Borrower, in his or her opinion, to present fairly in all material respects, in
accordance with GAAP, the consolidated financial position of the Borrower and
its Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments).

 

- 83 -



--------------------------------------------------------------------------------

Section 9.2. Year-End Statements.

As soon as available and in any event within 120 days after the end of each
fiscal year of the Borrower, the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year and the related
audited consolidated statements of income, shareholders’ equity and cash flows
of the Borrower and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year,
all of which shall be (a) certified by the chief financial officer or other
corporate officer of the Borrower, in his or her opinion, to present fairly in
all material respects, in accordance with GAAP, the financial position of the
Borrower and its Subsidiaries as at the date thereof and the result of
operations for such period and (b) accompanied by the report thereon of either
(i) Ernst & Young LLP or (ii) any other independent certified public accountants
of recognized national standing reasonably acceptable to the Agent, whose report
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit.

Section 9.3. Compliance Certificate.

At the time the financial statements are furnished pursuant to Sections 9.1. and
9.2., a certificate substantially in the form of Exhibit J (a “Compliance
Certificate”) executed on behalf of the Borrower by the chief financial officer
or other corporate officer of the Borrower (a) setting forth as of the end of
such quarterly accounting period or fiscal year, as the case may be, the
calculations required to establish whether the Borrower was in compliance with
the covenants contained in Section 10.1.; and (b) stating that to his or her
knowledge no Default or Event of Default exists, or, if such is not the case,
specifying such Default or Event of Default and its nature, when it occurred and
the steps being taken by the Borrower with respect to such event, condition or
failure.

Section 9.4. Other Information.

(a)    Credit Rating. Prompt notice to the Agent of any change in the Borrower’s
Credit Rating;

(b)    Securities Filings. Within 5 Business Days of the filing thereof, copies
of all reports on Forms 10-K, 10-Q and 8-K (or their equivalents) which the
Borrower, any other Loan Party or any other Subsidiary shall file with the SEC
or any national securities exchange;

(c)    [Intentionally Omitted].

(d)    Reports to Shareholders. Promptly upon the mailing thereof to the
shareholders of the Borrower generally, copies of all financial statements,
reports and proxy statements so mailed;

(e)    [Intentionally Omitted].

(f)    [Intentionally Omitted].

 

- 84 -



--------------------------------------------------------------------------------

(g)    ERISA. If any ERISA Event shall occur that individually, or together with
any other ERISA Event that has occurred, could reasonably be expected to have a
Material Adverse Effect, a certificate of the chief executive officer or chief
financial officer of the Borrower setting forth details as to such occurrence
and the action, if any, which the Borrower or applicable member of the ERISA
Group is required or proposes to take;

(h)    Governmental Actions. To the extent the Borrower or any Subsidiary is
aware of the same, prompt notice of the commencement of any proceeding or
investigation by or before any Governmental Authority and any action or
proceeding in any court or other tribunal or before any arbitrator against or in
any other way relating adversely to, or adversely affecting, the Borrower or any
Subsidiary or any of their respective properties, assets or businesses which, if
determined or resolved adversely to such Person, could reasonably be expected to
have a Material Adverse Effect, and prompt notice of the receipt of notice that
any United States income tax returns of the Borrower or any of its Subsidiaries
are being audited;

(i)    Changes in Financial Condition, Etc. Prompt notice of any change in the
business, assets, liabilities, financial condition, results of operations or
business prospects of the Borrower or any Subsidiary which in either event has
had or could reasonably be expected to have a Material Adverse Effect;

(j)    Defaults. Prompt notice of the occurrence of any Default or Event of
Default;

(k)    Judgments, Etc. Prompt notice of any order, judgment or decree in excess
of $50,000,000 having been entered against the Borrower, any other Loan Party or
any other Subsidiary or any of their respective properties or assets;

(l)    Ownership Share Calculation. Promptly upon the request of the Agent,
evidence of the Borrower’s calculation of the Ownership Share with respect to a
Subsidiary or an Unconsolidated Affiliate, such evidence to be in form and
detail reasonably satisfactory to the Agent;

(m)    Other Information. From time to time and promptly upon each request, such
data, certificates, reports, statements, documents or further information
regarding any Property or the business, assets, liabilities, financial
condition, results of operations or business prospects of the Borrower or any of
its Subsidiaries as the Agent or any Lender may reasonably request and which is
reasonably available to the Borrower or any such Subsidiary (subject to
limitations, if any, imposed under regulatory or confidentiality requirements
and agreements (other than confidentiality provisions entered into in
contemplation of this Agreement) to which the Borrower or one of its
Subsidiaries is subject or could otherwise reasonably be expected to impair
attorney-client privilege or constitute attorney work product).

Section 9.5. Electronic Delivery of Certain Information.

(a)    Documents required to be delivered by or on behalf of the Borrower
pursuant to the Loan Documents may be delivered by electronic communication and
delivery, including, the Internet, e-mail or intranet websites to which the
Agent and each Lender have access (including a commercial, third-party website
(such as www.sec.gov) or a website sponsored or hosted by the

 

- 85 -



--------------------------------------------------------------------------------

Agent or the Borrower) provided that the foregoing shall not apply to notices to
any Lender (or the Issuing Banks) pursuant to Article II. Notices and other
communications to the Agent, Lenders and the Issuing Banks hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agent;
provided that the foregoing shall not apply to notices to any Lender or Issuing
Bank pursuant to Article II if such Lender or Issuing Bank, as applicable, has
notified the Agent that it is incapable of receiving notices under such Article
by electronic communication. Unless the Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) documents or notices delivered electronically
shall be deemed to have been delivered on the date and at the time on which the
Agent or the Borrower posts such documents or the documents become available on
a commercial website and the Agent or Borrower notifies each Lender of said
posting and provides a link thereto; provided that, for both clauses (i) and
(ii) above, if such notice or other communication is not sent or posted during
the normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 11:00 a.m. Central time on the opening of
business on the next business day for the recipient. The Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

(b)    Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the Agent
pursuant to the procedures provided to the Borrower by the Agent.

Section 9.6. Public/Private Information.

The Borrower shall cooperate with the Agent in connection with the publication
of certain materials and/or information provided by or on behalf of the
Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent and the Lenders
(collectively, “Information Materials”) pursuant to this Article and, if
requested by the Agent, the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”. All Information
Materials that are neither identified as “Public Information” nor included in
public filings made by the Borrower or any of its Subsidiaries with the SEC
shall be deemed to be private and confidential. Notwithstanding the foregoing,
each Lender who does not wish to receive Private Information (each a “Public
Lender”) agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of any website provided pursuant
to Section 9.5. in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and Applicable Law,
including United States federal and state securities laws, to make reference to
Information Materials that are not made available through the “Public Side
Information” portion of such website provided pursuant to Section 9.5. and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States federal and state securities laws.

 

- 86 -



--------------------------------------------------------------------------------

Section 9.7. Patriot Act Notice; Compliance.

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time-to-time request, and the Borrower shall,
and shall cause the other Loan Parties to, provide promptly upon any such
request to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law. An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

ARTICLE X. NEGATIVE COVENANTS

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.6., all of the Lenders) shall otherwise consent
in the manner set forth in Section 13.6., the Borrower shall comply with the
following covenants:

Section 10.1. Financial Covenants.

The Borrower shall comply with the following financial covenants at all times
specified below but shall in any event only report on compliance as required
pursuant to Section 9.3. or any other applicable provision of this Agreement:

(a)    Ratio of Total Indebtedness to Gross Asset Value. The Borrower shall not
permit the ratio of (i) Total Indebtedness to (ii) Gross Asset Value to exceed
0.60 to 1.00 at any time; provided, however, that if such ratio is greater than
0.60 to 1.00 but is not greater than 0.65 to 1.00, then the Borrower shall be
deemed to be in compliance with this subsection (a) so long as (i) the Borrower
completed an acquisition which resulted in such ratio (after giving effect to
such acquisition and any associated indebtedness incurred or assumed in
connection therewith) exceeding 0.60 to 1.00 at any time during the fiscal
quarter in which such acquisition took place and for any subsequent consecutive
fiscal quarters, (ii) the Borrower has not maintained compliance with this
subsection (a) in reliance on this proviso for more than three fiscal quarters
immediately following the fiscal quarter in which such acquisition took place
and (iii) such ratio (after giving effect to such acquisition) is not greater
than 0.65 to 1.00 at any time.

(b)    Ratio of Secured Indebtedness to Gross Asset Value. The Borrower shall
not permit the ratio of (i) Secured Indebtedness of the Borrower and its
Subsidiaries on a consolidated basis to (ii) Gross Asset Value of the Borrower
and its Subsidiaries to exceed 0.50 to 1:00 at any time.

 

- 87 -



--------------------------------------------------------------------------------

(c)    Ratio of Unencumbered Asset Value to Unsecured Indebtedness. The Borrower
shall not permit the ratio of (i) Unencumbered Asset Value to (ii) Unsecured
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis to be
less than 1.50 to 1:00 at any time.

(d)    Ratio of Adjusted EBITDA to Fixed Charges. The Borrower shall not permit
the ratio of (i) Adjusted EBITDA of the Borrower and its Subsidiaries determined
on a consolidated basis for the four fiscal-quarter period most recently ended
to (ii) Fixed Charges of the Borrower and its Subsidiaries determined on a
consolidated basis for such four fiscal-quarter period, to be less than 1.5 to
1.0 at the end of each fiscal quarter.

Section 10.2. Indebtedness.

The Borrower will not, and will not permit any other Loan Party or any other
Subsidiary to, incur, assume or otherwise become obligated in respect of any
Indebtedness after the Agreement Date if immediately after incurring, assuming
or otherwise becoming obligated in respect of such Indebtedness, a Default or
Event of Default would result therefrom, including without limitation, a Default
or Event of Default resulting from a violation of any of the covenants contained
in Section 10.1.

Section 10.3. [Intentionally Omitted].

Section 10.4. [Intentionally Omitted].

Section 10.5. Merger, Consolidation, Sales of Assets, Acquisitions and Other
Arrangements.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, (a) merge or consolidate; (b) liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution); (c) convey, sell, lease,
sublease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any substantial part of its business or assets, or the
capital stock of or other Equity Interests in any of its Subsidiaries, whether
now owned or hereafter acquired; or (d) acquire (whether by purchase,
acquisition of Equity Interests of a Person, or as a result of a merger or
consolidation) a Substantial Amount of the assets of, or make an Investment of a
Substantial Amount in, any other Person; provided, however, that:

(i)    the Borrower and its Subsidiaries may lease and sublease its respective
assets, as lessor or sublessor (as the case may be), in the ordinary course of
their business;

(ii)    any of the actions described in the immediately preceding clauses (a)
through (c) may be taken with respect to any Subsidiary or any other Loan Party
(other than the Borrower) so long as immediately prior to the taking of such
action, and immediately thereafter and after giving effect thereto, no Default
or Event of Default is or would be in existence; notwithstanding the foregoing,
any such Loan Party (other than the Borrower) may enter into a transaction of
merger pursuant to which such Loan Party is not the survivor of such merger only
if the Borrower shall have given the Agent and the Lenders at least 10 Business
Days’ prior written notice of such merger, such notice to include a
certification to the effect that immediately after and after giving effect to
such action, no Default or Event of Default is or would be in existence; and

 

- 88 -



--------------------------------------------------------------------------------

(iii)    the Borrower, any other Loan Party and any other Subsidiary may,
directly or indirectly, (A) acquire (whether by purchase, acquisition of Equity
Interests of a Person, or as a result of a merger or consolidation) a
Substantial Amount of the assets of, or make an Investment of a Substantial
Amount in, any other Person and (B) sell, lease or otherwise transfer, whether
by one or a series of transactions, a Substantial Amount of assets (including
capital stock or other securities of Subsidiaries) to any other Person, so long
as, in each case, immediately prior thereto, and immediately thereafter and
after giving effect thereto, no Default or Event of Default is or would be in
existence.

Section 10.6. [Intentionally Deleted].

Section 10.7. Fiscal Year.

The Borrower shall not, and shall not permit any other Loan Party or any other
Subsidiary to, change its fiscal year from that in effect as of the Agreement
Date.

Section 10.8. Modifications of Organizational Documents.

The Borrower shall not, and shall not permit any other Loan Party or other
Subsidiary to, amend, supplement, restate or otherwise modify its articles of
incorporation, by-laws, partnership agreement or other similar organizational
document if such amendment, supplement, restatement or other modification could
have a Material Adverse Effect.

ARTICLE XI. DEFAULT

Section 11.1. Events of Default.

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

(a)    Default in Payment. The Borrower shall fail to pay when due under this
Agreement or any other Loan Document (whether upon demand, at maturity, by
reason of acceleration or otherwise) (i) the principal of any Loan or any
Reimbursement Obligation or (ii) any interest on any of the Loans, or any of the
other payment Obligations owing by the Borrower under this Agreement or any
other Loan Document, or any other Loan Party shall fail to pay when due any
payment obligation owing by such Loan Party under any Loan Document to which it
is a party, and solely in the case of this clause (ii) such failure shall
continue for a period of 5 Business Days.

(b)    Default in Performance. The Borrower or any other Loan Party shall fail
to perform or observe any term, covenant, condition or agreement contained
(i) in Section 10.1. or (ii) elsewhere in this Agreement or any other Loan
Document to which it is a party and not otherwise mentioned in this Section and
solely in the case of this clause (ii), such failure shall continue for a period
of 30 calendar days after the earlier of (x) the date upon which the Borrower

 

- 89 -



--------------------------------------------------------------------------------

obtains knowledge of such failure or (y) the date upon which the Borrower has
received written notice of such failure from the Agent; provided, however, if
such violation is capable of cure but cannot be cured within such 30-day period
and such Loan Party in good faith commenced to cure such failure within such
30-day period and continues diligently to prosecute such cure, no Event of
Default shall be deemed to have occurred unless such failure has not been cured
within 30 calendar days after the last day of the initial 30-day period.

(c)    Misrepresentations. Any written statement, representation or warranty
made or deemed made by or on behalf of the Borrower or any other Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished by, or at
the direction of, the Borrower or any other Loan Party to the Agent, any Issuing
Bank or any Lender, shall at any time prove to have been incorrect or misleading
in any material respect when furnished or made.

(d)    Indebtedness Cross-Default.

(i)    The Borrower or any Subsidiary shall fail to pay when due and payable the
principal of, or interest on, any Recourse Indebtedness (other than the Loans)
having an aggregate outstanding principal amount of $150,000,000 or more
(“Material Indebtedness”) and such failure shall continue beyond any applicable
cure periods; or

(ii)    (x)    The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid or repurchased prior to the stated maturity thereof
(other than as a result of (A) customary non-default mandatory prepayment
requirements associated with asset sales, casualty events, debt or equity
issuances, extraordinary receipts or borrowing base limitations and (B) any
Indebtedness constituting convertible debt becoming due as a result of the
exercise by any holder thereof of conversion, exchange or similar rights related
to the value of the Borrower’s equity securities shall not be subject to this
clause (ii) so long as such Indebtedness is converted into or exchanged for
Equity Interests (other than Mandatorily Redeemable Stock) of the Borrower
pursuant to the terms of such Indebtedness); or

(iii)    Any other event shall have occurred and be continuing (including the
expiration of any applicable cure periods) which permits any holder or holders
of any Recourse Indebtedness (other than the Loans) having an aggregate
outstanding principal amount of $150,000,000 or more (“Other Material
Indebtedness”), any trustee or agent acting on behalf of such holder or holders
or any other Person, to accelerate the maturity of Other Material Indebtedness
or require any Other Material Indebtedness to be prepaid or repurchased prior to
its stated maturity (other than as a result of (A) customary non-default
mandatory prepayment requirements associated with asset sales, casualty events,
debt or equity issuances, extraordinary receipts or borrowing base limitations
and (B) any Indebtedness constituting convertible debt becoming due as a result
of the exercise by any holder thereof of conversion, exchange or similar rights
related to the value of the Borrower’s equity securities shall not be subject to
this clause (iii) so long as such Indebtedness is converted into or exchanged
for Equity Interests (other than Mandatorily Redeemable Stock) of the Borrower
pursuant to the terms of such Indebtedness).

 

- 90 -



--------------------------------------------------------------------------------

(e)    Voluntary Bankruptcy Proceeding. The Borrower, any other Loan Party or
any other Material Subsidiary shall: (i) commence a voluntary case under the
Bankruptcy Code of 1978, as amended or other federal bankruptcy laws (as now or
hereafter in effect); (ii) file a petition seeking to take advantage of any
other Applicable Laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding-up, or composition or adjustment of debts; (iii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under such bankruptcy laws or other Applicable
Laws or consent to any proceeding or action described in the immediately
following subsection; (iv) apply for or consent to, or fail to contest in a
timely and appropriate manner, the appointment of, or the taking of possession
by, a receiver, custodian, trustee, or liquidator of itself or of a substantial
part of its property, domestic or foreign; (v) admit in writing its inability to
pay its debts as they become due; (vi) make a general assignment for the benefit
of creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

(f)    Involuntary Bankruptcy Proceeding. A case or other proceeding shall be
commenced against the Borrower, any other Loan Party or any other Material
Subsidiary in any court of competent jurisdiction seeking: (i) relief under the
Bankruptcy Code of 1978, as amended or other federal bankruptcy laws (as now or
hereafter in effect) or under any other Applicable Laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding-up, or composition
or adjustment of debts; or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of such Person, or of all or any substantial
part of the assets, domestic or foreign, of such Person, and in the case of
either clause (i) or (ii) such case or proceeding shall continue undismissed or
unstayed for a period of 60 consecutive calendar days, or an order granting the
relief requested in such case or proceeding (including, but not limited to, an
order for relief under such Bankruptcy Code or such other federal bankruptcy
laws) shall be entered.

(g)    Revocation of Loan Documents. The Borrower or any other Loan Party shall
(or shall attempt to) disavow, revoke or terminate any Loan Document to which it
is a party or shall otherwise challenge or contest in any action, suit or
proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document.

(h)    Judgment. A judgment or order for the payment of money shall be entered
against the Borrower or any Subsidiary, by any court or other tribunal and
(i) such judgment or order shall continue for a period of 60 days without being
paid, stayed or dismissed through appropriate appellate proceedings and
(ii) either (A) the amount of such judgment or order (excluding any amount for
which insurance coverage has not been denied in writing by the applicable
insurance carrier) exceeds, individually or together with all other such
judgments or orders entered against the Borrower and its Subsidiaries,
$150,000,000 or (B) in the case of an injunction or other non-monetary relief,
such injunction, judgement or order could reasonably be expected to have a
Material Adverse Effect.

 

- 91 -



--------------------------------------------------------------------------------

(i)    Attachment. A warrant, writ of attachment, execution or similar process
shall be issued against any property of the Borrower or any Subsidiary, which
exceeds, individually or together with all other such warrants, writs,
executions and processes, $150,000,000 in amount and such warrant, writ,
execution or process shall not be paid, discharged, vacated, stayed or bonded
for a period of 60 days.

(j)    ERISA.

(i)    Any ERISA Event shall have occurred that results or could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $150,000,000; or

(ii) The “benefit obligation” of all Plans exceeds the “fair market value of
plan assets” for such Plans by more than $150,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.

(k)    Change of Control. A Change of Control shall occur.

Notwithstanding the foregoing provisions of this Section 11.1., if a Default or
Event of Default shall occur solely as a result of a Property being treated as
an Eligible Property that is not in fact an Eligible Property, such Default or
Event of Default shall be deemed to not have occurred so long as the Borrower
delivers to the Agent not later than 15 days from (x) the date on which the
Borrower obtains knowledge of the occurrence of such Default or Event of Default
and (y) the date on which the Borrower has received written notice of such
Default or Event of Default from the Agent, each of the following: (1) written
notice thereof and (2) a Compliance Certificate, prepared as of the last day of
the most recent fiscal quarter, evidencing compliance with the covenants set
forth in Section 10.1. excluding such Property as an Eligible Property, as
applicable.

Section 11.2. Remedies Upon Event of Default.

Upon the occurrence of an Event of Default the following provisions shall apply:

(a)    Acceleration; Termination of Facilities.

(i)    Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1.(e) or 11.1.(f), (1)(A) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (B) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account and (C) all of the other Obligations of the Borrower,
including, but not limited to, the other amounts owed to the Lenders, the
Issuing Banks and the Agent under this Agreement, the Notes or any of the other
Loan Documents shall become immediately and automatically due and payable by the
Borrower without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower and (2) the Commitments and the
Swingline Commitment, the obligation of the Lenders to make Loans hereunder, and
the obligation of the Issuing Banks to issue Letters of Credit hereunder, shall
all immediately and automatically terminate.

 

- 92 -



--------------------------------------------------------------------------------

(ii)    Optional. If any other Event of Default shall exist, the Agent may, and
at the direction of the Requisite Lenders shall: (1) declare (A) the principal
of, and accrued interest on, the Loans and the Notes at the time outstanding,
(B) an amount equal to the Stated Amount of all Letters of Credit outstanding as
of the date of the occurrence of such Event of Default for deposit into the
Letter of Credit Collateral Account and (C) all of the other Obligations,
including, but not limited to, the other amounts owed to the Lenders, the
Issuing Banks and the Agent under this Agreement, the Notes or any of the other
Loan Documents to be forthwith due and payable, whereupon the same shall
immediately become due and payable without presentment, demand, protest or other
notice of any kind, all of which are expressly waived by the Borrower and
(2) terminate the Commitments and the obligation of the Lenders to make Loans
hereunder and the obligation of the Issuing Banks to issue Letters of Credit
hereunder. If the Agent has exercised any of the rights provided under the
preceding sentence, the Swingline Lenders shall: (x) declare the principal of,
and accrued interest on, the Swingline Loans and the Swingline Notes at the time
outstanding, and all of the other Obligations owing to any Swingline Lender, to
be forthwith due and payable, whereupon the same shall immediately become due
and payable without presentment, demand, protest or other notice of any kind,
all of which are expressly waived by the Borrower and (y) terminate the
Swingline Commitment and the obligation of the Swingline Lenders to make
Swingline Loans.

(b)    Loan Documents. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise any and all of its rights under any and all
of the other Loan Documents.

(c)    Applicable Law. The Requisite Lenders may direct the Agent to, and the
Agent if so directed shall, exercise all other rights and remedies it may have
under any Applicable Law.

(d)    Appointment of Receiver. To the extent permitted by Applicable Law, the
Agent and the Lenders shall be entitled to the appointment of a receiver for the
assets and properties of the Borrower and its Subsidiaries, without notice of
any kind whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the business operations of the Borrower and
its Subsidiaries and to exercise such power as the court shall confer upon such
receiver.

Section 11.3. Remedies Upon Default.

Upon the occurrence of a Default specified in Sections 11.1.(e) or 11.1.(f), the
Commitments and the obligation of the Issuing Banks to issue Letters of Credit
shall immediately and automatically terminate.

Section 11.4. Marshaling; Payments Set Aside.

None of the Agent, any Issuing Bank nor any Lender shall be under any obligation
to marshal any assets in favor of any Loan Party or any other party or against
or in payment of any or all of the Obligations. To the extent that any Loan
Party makes a payment or payments to the Agent, any Issuing Bank and/or any
Lender, or the Agent, any Issuing Bank and/or any Lender enforce their security
interests or exercise their rights of setoff, and such payment or payments or

 

- 93 -



--------------------------------------------------------------------------------

the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations or part thereof originally intended to
be satisfied, and all Liens, rights and remedies therefor, shall be revived and
continued in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

Section 11.5. Allocation of Proceeds.

If an Event of Default exists, all payments received by the Agent under any of
the Loan Documents, in respect of any principal of or interest on the
Obligations or any other amounts payable by the Borrower hereunder or
thereunder, shall be applied in the following order and priority:

(a)    payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Agent in its capacity as such, each Issuing Bank in its capacity as such and
each Swingline Lender in its capacity as such, ratably among the Agent, the
Issuing Banks and the Swingline Lenders in proportion to the respective amounts
described in this clause (a) payable to them;

(b)    payment of that portion of the Obligations constituting fees, indemnities
and other amounts (other than principal and interest) payable to the Lenders
under the Loan Documents, including attorney fees, ratably among the Lenders, in
proportion to the respective amounts described in this clause (b) payable to
them;

(c)    payment of that portion of the Obligations constituting accrued and
unpaid interest on the Swingline Loans;

(d)    payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and Reimbursement Obligations, ratably among the
Lenders and the Issuing Banks in proportion to the respective amounts described
in this clause (d) payable to them;

(e)    payment of principal on Swingline Loans;

(f)    payments of principal of all other Loans and of all Reimbursement
Obligations, ratably among the Lenders and the Issuing Banks in proportion to
the respective amounts described in this clause (f) payable to them; provided,
however, to the extent that any amounts available for distribution pursuant to
this clause are attributable to the issued but undrawn amount of an outstanding
Letter of Credit, such amounts shall be paid to the Agent for deposit into the
Letter of Credit Collateral Account;

(g)    payments of all other amounts due under any of the Loan Documents, if
any, to be applied for the ratable benefit of the Lenders and Issuing Banks, as
applicable; and

 

- 94 -



--------------------------------------------------------------------------------

(h)    any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.

Section 11.6. Letter of Credit Collateral Account.

(a)    As collateral security for the prompt payment in full when due of all
Letter of Credit Liabilities, the Borrower hereby pledges and grants to the
Agent, for the benefit of the Issuing Banks and the Lenders as provided herein,
a security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the Agent as provided herein. Anything in this
Agreement to the contrary notwithstanding, funds held in the Letter of Credit
Collateral Account shall be subject to withdrawal only as provided in this
Section and in Section 2.16.

(b)    Amounts on deposit in the Letter of Credit Collateral Account shall be
invested and reinvested by the Agent in such Cash Equivalents as the Agent shall
determine in its sole discretion. All such investments and reinvestments shall
be held in the name of and be under the sole dominion and control of the Agent
for the ratable benefit of the Issuing Banks and the Lenders, provided, that all
earnings on such investments will be credited to and retained in the Letter of
Credit Collateral Account. The Agent shall exercise reasonable care in the
custody and preservation of any funds held in the Letter of Credit Collateral
Account and shall be deemed to have exercised such care if such funds are
accorded treatment substantially equivalent to that which the Agent accords
other funds deposited with the Agent, it being understood that the Agent shall
not have any responsibility for taking any necessary steps to preserve rights
against any parties with respect to any funds held in the Letter of Credit
Collateral Account.

(c)    If an Event of Default exists, the Agent may (and, if instructed by the
Requisite Lenders, shall) in its (or their) discretion at any time and from time
to time elect to liquidate any such investments and reinvestments and credit the
proceeds thereof to the Letter of Credit Collateral Account and apply or cause
to be applied such proceeds and any other balances in the Letter of Credit
Collateral Account to reimburse the applicable Issuing Bank for the payment made
by such Issuing bank or otherwise to the payment of any of the Letter of Credit
Liabilities due and payable.

(d)    So long as no Default or Event of Default exists, the Agent shall, from
time to time, at the request of the Borrower, promptly deliver to the Borrower,
against receipt but without any recourse, warranty or representation whatsoever,
such of the balances in the Letter of Credit Collateral Account as exceed the
aggregate amount of Letter of Credit Liabilities at such time. When all of the
Obligations shall have been indefeasibly paid in full and no Letters of Credit
remain outstanding, the Agent shall deliver to the Borrower, against receipt but
without any recourse, warranty or representation whatsoever, the balances
remaining in the Letter of Credit Collateral Account. Upon the expiration,
termination or cancellation of an Extended Letter of Credit for which the
Lenders reimbursed (or funded participations in) a drawing deemed to have
occurred under the fourth sentence of Section 2.3.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount

 

- 95 -



--------------------------------------------------------------------------------

so reimbursed or funded, the Agent shall promptly remit to the Lenders the
amount so reimbursed or funded for such Extended Letter of Credit that remains
in the Letter of Credit Collateral Account, pro rata in accordance with the
respective unpaid reimbursements or funded participations of the Lenders in
respect of such Extended Letter of Credit, against receipt but without any
recourse, warranty or representation whatsoever. When all of the Obligations
shall have been indefeasibly paid in full and no Letters of Credit remain
outstanding, the Agent shall promptly deliver to the Borrower, against receipt
but without any recourse, warranty or representation whatsoever, the balances
remaining in the Letter of Credit Collateral Account.

(e)    The Borrower shall pay to the Agent from time to time such fees as the
Agent normally charges for similar services in connection with the Agent’s
administration of the Letter of Credit Collateral Account and investments and
reinvestments of funds therein.

Section 11.7. Performance by Agent.

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Agent may perform or attempt to perform such
covenant, duty or agreement on behalf of the Borrower after the expiration of
any cure or grace periods set forth herein. In such event, the Borrower shall,
at the request of the Agent, promptly pay any amount reasonably expended by the
Agent in such performance or attempted performance to the Agent, together with
interest thereon at the applicable Post-Default Rate from the date of such
expenditure until paid. Notwithstanding the foregoing, neither the Agent nor any
Lender shall have any liability or responsibility whatsoever for the performance
of any obligation of the Borrower under this Agreement or any other Loan
Document.

Section 11.8. Rights Cumulative.

(a)    Generally. The rights and remedies of the Agent, the Issuing Banks and
the Lenders under this Agreement and each of the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies which any of them may
otherwise have under Applicable Law. In exercising their respective rights and
remedies the Agent, the Issuing Banks and the Lenders may be selective and no
failure or delay by the Agent, any Issuing Bank or any of the Lenders in
exercising any right shall operate as a waiver of it, nor shall any single or
partial exercise of any power or right preclude its other or further exercise or
the exercise of any other power or right.

(b)    Enforcement by Agent. Notwithstanding anything to the contrary contained
herein or in any other Loan Document, the authority to enforce rights and
remedies hereunder and under the other Loan Documents against the Loan Parties
or any of them shall be vested exclusively in, and all actions and proceedings
at law in connection with such enforcement shall be instituted and maintained
exclusively by, the Agent in accordance with Article XI. for the benefit of all
the Lenders and the Issuing Banks; provided that the foregoing shall not
prohibit (i) the Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Agent) hereunder and under
the other Loan Documents, (ii) any Issuing Bank or Swingline Lender from
exercising the rights and remedies that inure to their benefit (solely in their
capacity as an Issuing Bank or as a Swingline Lender, as the case may be)
hereunder or under the other Loan Documents, (iii) [reserved], (iv) any Lender
from exercising setoff rights in accordance with Section 13.3. (subject to the
terms of Section 3.3.), or (v) any Lender from filing proofs of claim

 

- 96 -



--------------------------------------------------------------------------------

or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Agent hereunder and
under the other Loan Documents, then (x) the Requisite Lenders shall have the
rights otherwise ascribed to the Agent pursuant to Article XI. and (y) in
addition to the matters set forth in clauses (ii), (iv) and (v) of the preceding
proviso and subject to Section 3.3., any Lender may, with the consent of the
Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders.

ARTICLE XII. THE AGENT

Section 12.1. Authorization and Action.

Each Lender and Issuing Bank hereby appoints and authorizes the Agent to take
such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto. Not in limitation of the
foregoing, each Issuing Bank and Lender authorizes and directs the Agent to
enter into the Loan Documents for the benefit of the Lenders. Each Lender hereby
agrees that, except as otherwise set forth herein, any action taken by the
Requisite Lenders in accordance with the provisions of this Agreement or the
Loan Documents, and the exercise by the Requisite Lenders of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders.
Nothing herein shall be construed to deem the Agent a trustee or fiduciary for
any Issuing Bank or any Lender nor to impose on the Agent duties or obligations
other than those expressly provided for herein. At the request of a Lender, the
Agent will forward to such Lender copies or, where appropriate, originals of the
documents delivered to the Agent pursuant to this Agreement or the other Loan
Documents. The Agent will also furnish to any Lender, upon the request of such
Lender, a copy of any certificate or notice furnished to the Agent by the
Borrower, any Loan Party or any other Affiliate of the Borrower, pursuant to
this Agreement or any other Loan Document not already delivered to such Lender
pursuant to the terms of this Agreement or any such other Loan Document. As to
any matters not expressly provided for by the Loan Documents (including, without
limitation, enforcement or collection of any of the Obligations), the Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Agent shall not be required to
take any action which exposes the Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law. Not in
limitation of the foregoing, the Agent shall not exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a Default
or an Event of Default unless the Requisite Lenders have so directed the Agent
to exercise such right or remedy.

 

- 97 -



--------------------------------------------------------------------------------

Section 12.2. Agent’s Reliance, Etc.

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Agent nor any of its directors, officers, agents,
employees or counsel shall be liable for any action taken or omitted to be taken
by it or them under or in connection with this Agreement, except for its or
their own gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a nonappealable judgment. Without limiting the
generality of the foregoing, the Agent: (a) may treat the payee of any Note as
the holder thereof until the Agent receives written notice of the assignment or
transfer thereof signed by such payee and in form satisfactory to the Agent;
(b) may consult with legal counsel (including its own counsel or counsel for the
Borrower or any other Loan Party), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender or
any other Person and shall not be responsible to any Lender or any other Person
for any statements, warranties or representations made by any Person in or in
connection with this Agreement or any other Loan Document; (d) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of any of this Agreement or any other Loan
Document or the satisfaction of any conditions precedent under this Agreement or
any Loan Document on the part of the Borrower or other Persons or inspect the
property, books or records of the Borrower or any other Person; (e) shall not be
responsible to any Lender or any Issuing Bank for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, or any other instrument or document furnished pursuant
thereto; and (f) shall incur no liability under or in respect of this Agreement
or any other Loan Document by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telephone or telecopy) believed by
it to be genuine and signed, sent or given by the proper party or parties.

Section 12.3. Notice of Defaults.

The Agent shall not be deemed to have knowledge or notice of the occurrence of a
Default or Event of Default unless the Agent has received notice from a Lender,
an Issuing Bank or the Borrower referring to this Agreement, describing with
reasonable specificity such Default or Event of Default and stating that such
notice is a “notice of default.” If any Lender (excluding the Lender which is
also serving as the Agent) becomes aware of any Default or Event of Default, it
shall promptly send to the Agent such a “notice of default.” Further, if the
Agent receives such a “notice of default”, the Agent shall give prompt notice
thereof to the Lenders.

Section 12.4. Wells Fargo as Lender.

Wells Fargo, as a “Lender”, shall have the same rights and powers under this
Agreement and any other Loan Document as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Wells Fargo in each case in its
individual capacity. Wells Fargo and its affiliates may each accept deposits
from, maintain deposits or credit balances for, invest in, lend money to, act as
trustee under indentures of, serve as financial advisor to, and generally engage
in any kind of business with the Borrower, any other Loan Party or any other
affiliate thereof as if it were any other bank and without any duty to account
therefor to the other Lenders. Further, the Agent and any affiliate may accept
fees and other consideration from the Borrower for services in connection with
this Agreement and otherwise without having to account for the same to the other
Lenders.

 

- 98 -



--------------------------------------------------------------------------------

Section 12.5. Approvals of Lenders.

All communications from the Agent to any Lender requesting such Lender’s
determination, consent, approval or disapproval (a) shall be given in the form
of a written notice to such Lender, (b) shall be accompanied by a description of
the matter or issue as to which such determination, approval, consent or
disapproval is requested, or shall advise such Lender where information, if any,
regarding such matter or issue may be inspected, or shall otherwise describe the
matter or issue to be resolved, (c) shall include, if reasonably requested by
such Lender and to the extent not previously provided to such Lender, written
materials and a summary of all oral information provided to the Agent by the
Borrower in respect of the matter or issue to be resolved, and (d) shall include
the Agent’s recommended course of action or determination in respect thereof.
Each Lender shall reply promptly, but in any event within 10 Business Days (or
such lesser or greater period as may be specifically required under the express
terms of the Loan Documents) of receipt of such communication. Except as
otherwise expressly provided in this Agreement, unless a Lender shall give
written notice to the Agent that it specifically objects to the recommendation
or determination of the Agent within the applicable time period for reply, such
Lender shall be deemed to have conclusively approved of or consented to such
recommendation or determination (other than in respect of any consent required
under Section 13.6.(b)).

Section 12.6. Lender Credit Decision, Etc.

Each Lender and Issuing Bank expressly acknowledges and agrees that neither the
Agent nor any of its officers, directors, employees, agents, counsel,
attorneys-in-fact or other affiliates has made any representations or warranties
as to the financial condition, operations, creditworthiness, solvency or other
information concerning the business or affairs of the Borrower, any other Loan
Party, any Subsidiary or any other Person to such Lender or Issuing Bank and
that no act by the Agent hereafter taken, including any review of the affairs of
the Borrower, shall be deemed to constitute any such representation or warranty
by the Agent to any Lender or Issuing Bank. Each Lender and Issuing Bank
acknowledges that it has, independently and without reliance upon the Agent, any
other Lender or counsel to the Agent, or any of their respective officers,
directors, employees and agents, and based on the financial statements of the
Borrower, the Subsidiaries or any other Affiliate thereof, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Borrower, the Loan Parties, the Subsidiaries and other Persons, its review of
the Loan Documents, the legal opinions required to be delivered to it hereunder,
the advice of its own counsel and such other documents and information as it has
deemed appropriate, made its own credit and legal analysis and decision to enter
into this Agreement and the transaction contemplated hereby. Each Lender and
Issuing Bank also acknowledges that it will, independently and without reliance
upon the Agent, any other Lender, any other Issuing Bank or counsel to the Agent
or any of their respective officers, directors, employees and agents, and based
on such review, advice, documents and information as it shall deem appropriate
at the time, continue to make its own decisions in taking or not taking action
under the Loan Documents. Except for notices, reports and other documents and
information expressly required to be furnished to the Lenders and/or the Issuing
Banks by the Agent under this Agreement or any of the other Loan Documents, the
Agent shall have no duty or responsibility to provide any Lender or Issuing Bank
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrower, any
other Loan Party or any other Affiliate thereof which may come into possession
of the Agent or any of

 

- 99 -



--------------------------------------------------------------------------------

its officers, directors, employees, agents, attorneys-in-fact or other
Affiliates. Each Lender and Issuing Bank acknowledges that the Agent’s legal
counsel in connection with the transactions contemplated by this Agreement is
only acting as counsel to the Agent and is not acting as counsel to such Lender
or Issuing Bank.

Section 12.7. Indemnification of Agent.

Each Lender agrees to indemnify the Agent (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) pro rata
in accordance with such Lender’s respective Commitment Percentage, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Agent (in its capacity as Agent but not as a “Lender”) in any way
relating to or arising out of the Loan Documents, any transaction contemplated
hereby or thereby or any action taken or omitted by the Agent under the Loan
Documents (collectively, “Indemnifiable Amounts”); provided, however, that no
Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Agent’s gross negligence or willful misconduct or if
the Agent fails to follow the written direction of the Requisite Lenders unless
such failure is pursuant to the advice of counsel of which the Lenders have
received notice. Without limiting the generality of the foregoing, each Lender
agrees to reimburse the Agent (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so) promptly upon demand
for its ratable share of any out-of-pocket expenses (including counsel fees of
the counsel(s) of the Agent’s own choosing) incurred by the Agent in connection
with the preparation, negotiation, execution, administration, or enforcement of,
or legal advice with respect to the rights or responsibilities of the parties
under, the Loan Documents, any suit or action brought by the Agent to enforce
the terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Agent and/or the Lenders, and any
claim or suit brought against the Agent and/or the Lenders arising under any
Environmental Laws. Such out-of-pocket expenses (including counsel fees) shall
be advanced by the Lenders on the request of the Agent notwithstanding any claim
or assertion that the Agent is not entitled to indemnification hereunder upon
receipt of an undertaking by the Agent that the Agent will reimburse the Lenders
if it is actually and finally determined by a court of competent jurisdiction
that the Agent is not so entitled to indemnification. The agreements in this
Section shall survive the payment of the Loans and all other amounts payable
hereunder or under the other Loan Documents and the termination of this
Agreement. If the Borrower shall reimburse the Agent for any Indemnifiable
Amount following payment by any Lender to the Agent in respect of such
Indemnifiable Amount pursuant to this Section, the Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

Section 12.8. Successor Agent.

The Agent may resign at any time as Agent under the Loan Documents by giving
written notice thereof to the Lenders and the Borrower. In the event of a
material breach of its duties hereunder, the Agent may be removed as Agent under
the Loan Documents at any time by all Lenders (other than the Lender then acting
as Agent) and the Borrower upon 30-day’s prior notice. Upon any such resignation
or removal, the Requisite Lenders (which, in the case of the removal of the
Agent as provided in the immediately preceding sentence, shall be determined
without

 

- 100 -



--------------------------------------------------------------------------------

regard to the Commitment of the Lender then acting as Agent) shall have the
right to appoint a successor Agent which appointment shall, provided no Default
or Event of Default exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed. If no successor Agent
shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within 30 days after the
resigning Agent’s giving of notice of resignation or the Lenders’ removal of the
resigning Agent, then the resigning or removed Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a Lender, if any Lender shall
be willing to serve, and otherwise shall be a commercial bank having total
combined assets of at least $10,000,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations under the Loan Documents. After any Agent’s
resignation or removal hereunder as Agent, the provisions of this Article XII.
shall continue to inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent under the Loan Documents.

Section 12.9. Titled Agents.

Each of the Joint Lead Arrangers, Joint Bookrunners, the Syndication Agent, the
Documentation Agent and any other Person awarded a similar title (each a “Titled
Agent”) in each such respective capacity, assumes no responsibility or
obligation hereunder, including, without limitation, for servicing, enforcement
or collection of any of the Loans, nor any duties as an agent hereunder for the
Lenders. The titles given to the Titled Agents are solely honorific and imply no
fiduciary responsibility on the part of the Titled Agents to the Agent, any
Lender, the Borrower or any other Loan Party and the use of such titles does not
impose on the Titled Agents any duties or obligations greater than those of any
other Lender or entitle the Titled Agents to any rights other than those to
which any other Lender is entitled.

Section 12.10. Intentionally Omitted.

ARTICLE XIII. MISCELLANEOUS

Section 13.1. Notices.

Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied or delivered as follows:

If to the Borrower:

Public Storage

701 Western Avenue

Glendale, California 91201-2349

Attention: Chief Financial Officer

Telecopy Number:    [                ]

Telephone Number:    [                ]

 

- 101 -



--------------------------------------------------------------------------------

with a copy to:

Public Storage

701 Western Avenue

Glendale, California 91201-2349

Attention: Chief Legal Officer

Telecopy Number:    [                    ]

Telephone Number:    [                    ]

If to the Agent:

Wells Fargo Bank, National Association

401 B Street, Suite 1100

San Diego, California 92101

Attention: Dale Northup

Telecopy Number:    [                    ]

Telephone Number:    [                    ]

If to a Lender:

To such Lender’s address or telecopy number, as applicable, set forth in the
applicable Administrative Questionnaire or Assignment and Acceptance Agreement.

If to Wells Fargo, in its capacity as Issuing Bank:

Wells Fargo Bank, National Association

401 B Street, Suite 1100

San Diego, California 92101

Attention: Dale Northup and Patty Cabrera

Telecopy Number:    [                    ]

Telephone Number:    [                    ]

Email Address:    [                    ]

If to Wells Fargo, in its capacity as Swingline Lender:

Wells Fargo Bank, National Association

Minneapolis Loan Center

600 South 4th Street, 9th Floor,

Minneapolis, Minnesota 55415

Attn: Kirby Wilson

Telecopy Number:    [                    ]

Telephone Number:    [                    ]

 

- 102 -



--------------------------------------------------------------------------------

If to Bank of America, N.A., in its capacity as Issuing Bank and Swingline
Lender:

Bank of America, N.A.

1 Fleet Way

Scranton, Pennsylvania 18507

Letter of Credit Coordinators:

John Yzeik

Telecopy Number: [                    ]

Telephone Number: [                    ]

Jennifer Whitlock

Telecopy Number: [                    ]

Telephone Number: [                    ]

Charles Herron (Late Shift Coordinator from 11:30 a.m. – 8:00 p.m. Eastern)

Telecopy Number: [                    ]

Telephone Number: [                    ]

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section. All such notices and other communications shall be effective (i) if
mailed, when received; (ii) if telecopied, when transmitted; or (iii) if hand
delivered, when delivered. Notwithstanding the immediately preceding sentence,
all notices or communications to the Agent, any Issuing Bank or any Lender under
Article II. shall be effective only when actually received. None of the Agent,
any Issuing Bank or any Lender shall incur any liability to the Borrower (nor
shall the Agent incur any liability to the Lenders or the Issuing Banks) for
acting upon any telephonic notice referred to in this Agreement which the Agent,
such Issuing Bank or such Lender, as the case may be, believes in good faith to
have been given by a Person authorized to deliver such notice or for otherwise
acting in good faith hereunder.

Section 13.2. Expenses.

The Borrower agrees (a) to pay or reimburse the Agent for all of its reasonable
and documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, execution and delivery of, and any amendment,
supplement or modification to, any of the Loan Documents (including reasonable
due diligence expense and reasonable travel expenses related to closing), and
the arrangement, underwriting, syndication, consummation and administration of
the transactions contemplated thereby, including the reasonable and documented
fees and disbursements of counsel to the Agent (but excluding any cost of
in-house counsel), (b) to pay or reimburse the Agent, the Issuing Banks and the
Lenders (collectively, the “Lender Parties”) for all their reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
enforcement or preservation of any rights under the Loan Documents, including
the reasonable and documented fees and disbursements of their respective counsel
(but excluding the cost of any in-house counsel) and any payments in
indemnification or otherwise payable by the Lenders to the Agent pursuant to the
Loan Documents, (c) to pay, and indemnify and hold harmless the Agent, the
Issuing Banks and the Lenders from, any and all recording and filing fees and
any and all liabilities with respect to, or resulting from any failure to pay or
delay in paying, documentary, stamp, excise and other similar taxes, if any,
which may be payable or determined

 

- 103 -



--------------------------------------------------------------------------------

to be payable in connection with the execution and delivery of any of the Loan
Documents, or consummation of any amendment, supplement or modification of, or
any waiver or consent under or in respect of, any Loan Document and (d) to the
extent not already covered by any of the preceding subsections, to pay the
reasonable fees and disbursements of counsel to the Agent, any Issuing Bank and
any Lender incurred in connection with the representation of the Agent, such
Issuing Bank or such Lender in any matter relating to or arising out of any
bankruptcy or other proceeding of the type described in Sections 11.1.(e) or
11.1.(f), including, without limitation (i) any motion for relief from any stay
or similar order, (ii) the negotiation, preparation, execution and delivery of
any document relating to the Obligations and (iii) the negotiation and
preparation of any debtor-in-possession financing or any plan of reorganization
of the Borrower or any other Loan Party, whether proposed by the Borrower, such
Loan Party, the Lenders or any other Person, and whether such fees and expenses
are incurred prior to, during or after the commencement of such proceeding or
the confirmation or conclusion of any such proceeding. Notwithstanding the
foregoing, the obligation to reimburse the Lender Parties for fees and expenses
in connection with the matters described in items (b) and (d) shall be limited
to the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to the Lender Parties and, if reasonably necessary, a
single local counsel for the Lender Parties in each relevant jurisdiction and
with respect to each relevant specialty, and in the case of an actual or
perceived conflict of interest, one additional counsel in each relevant
jurisdiction to the affected Lender Parties similarly situated. All amounts
payable pursuant to this Section 13.2. shall be due and payable 15 days after
receipt of a reasonably detailed invoice therefor.

Section 13.3. Setoff.

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the Agent,
each Issuing Bank, each Lender and each Participant is hereby authorized by the
Borrower, at any time or from time to time while an Event of Default exists,
without notice to the Borrower or to any other Person, any such notice being
hereby expressly waived, but in the case of an Issuing Bank, a Lender or a
Participant subject to receipt of the prior written consent of the Agent
exercised in its sole discretion, to set off and to appropriate and to apply any
and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Agent, such Issuing
Bank, such Lender or any affiliate of the Agent, such Issuing Bank or such
Lender, to or for the credit or the account of the Borrower against and on
account of any of the Obligations, irrespective of whether or not any or all of
the Loans and all other Obligations have been declared to be, or have otherwise
become, due and payable as permitted by Section 11.2., and although such
obligations shall be contingent or unmatured. Notwithstanding anything to the
contrary in this Section, if any Defaulting Lender shall exercise any such right
of setoff, (x) all amounts so set off shall be paid over immediately to the
Agent for further application in accordance with the provisions of Section 3.10.
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Agent, the
Issuing Banks and the Lenders and (y) such Defaulting Lender shall provide
promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

 

- 104 -



--------------------------------------------------------------------------------

Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers.

(a)    EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN OR
AMONG THE BORROWER, THE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS WOULD BE
BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY
AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, EACH OF THE LENDERS, THE AGENT, THE ISSUING BANKS AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER
BETWEEN OR AMONG THE BORROWER, THE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS
OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

(b)    EACH OF THE BORROWER, THE AGENT, EACH ISSUING BANK AND EACH LENDER HEREBY
AGREES THAT THE COURTS OF THE STATE OF NEW YORK SITTING IN THE BOROUGH OF
MANHATTAN, NEW YORK, NEW YORK, AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, SHALL
HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
OR AMONG THE BORROWER, THE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS,
PERTAINING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT, THE LOANS AND LETTERS OF
CREDIT, THE NOTES OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM
OR THEREFROM. THE BORROWER AND EACH OF THE LENDERS EXPRESSLY SUBMITS AND
CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED
IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH
AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN THIS
SECTION SHALL NOT BE DEEMED TO PRECLUDE THE ENFORCEMENT BY THE AGENT OR ANY
LENDER OF ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE
JURISDICTION.

(c)    THE BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT,
OR OTHER PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH
SUMMONS AND COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL ADDRESSED TO THE BORROWER AT ITS ADDRESS FOR NOTICES PROVIDED IN
SECTION 13.1. SHOULD THE BORROWER FAIL TO APPEAR OR ANSWER ANY SUMMONS,
COMPLAINT, PROCESS OR PAPERS SO SERVED WITHIN 30 DAYS AFTER THE MAILING THEREOF,
THE BORROWER SHALL BE DEEMED IN DEFAULT AND AN ORDER AND/OR JUDGMENT MAY BE
ENTERED AGAINST IT AS DEMANDED OR PRAYED FOR IN SUCH SUMMONS, COMPLAINT, PROCESS
OR PAPERS.

 

- 105 -



--------------------------------------------------------------------------------

(d)    THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

Section 13.5. Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns, and the Borrower may not assign or otherwise transfer any of its rights
or obligations under this Agreement or as of the other Loan Documents without
the prior written consent of all Lenders (and any such assignment or other
transfer to which all of the Lenders have not so consented shall be null and
void).

(b)    Any Lender may make, carry or transfer Loans at, to or for the account
of, any of its branch offices or the office of an affiliate of such Lender
except to the extent such transfer would result in increased costs to the
Borrower.

(c)    Any Lender may at any time grant to one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitment or
the Obligations owing to such Lender; provided, however, any such participating
interest must be for a constant and not a varying percentage interest. Except as
otherwise provided in Section 13.3., no Participant shall have any rights or
benefits under this Agreement or any other Loan Document. In the event of any
such grant by a Lender of a participating interest to a Participant, such Lender
shall remain responsible for the performance of its obligations hereunder, and
the Borrower, the Issuing Banks and the Agent shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which any Lender may
grant such a participating interest shall provide that such Lender shall retain
the sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided, however,
such Lender may agree with the Participant that it will not, without the consent
of the Participant, agree to (i) increase or extend the term of such Lender’s
Commitment, (ii) extend the date fixed for the payment of principal of the Loans
or portions thereof owing to such Lender, (iii) reduce the amount of any such
payment of principal or (iv) reduce the rate at which interest is payable
thereon. An assignment or other transfer which is not permitted by
subsection (d) or (f) below shall be given effect for purposes of this Agreement
only to the extent of a participating interest granted in accordance with this
subsection (c). The selling Lender shall notify the Agent and the Borrower of
the sale of any participation hereunder and the terms thereof. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s

 

- 106 -



--------------------------------------------------------------------------------

interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Agent (in its capacity as Agent) shall have no
responsibility for maintaining a Participant Register.

(d)    Any Lender may with the prior written consent of the Agent (such consent
not to be unreasonably withheld or delayed) and, subject to the immediately
following clause (i), the Borrower assign to one or more Eligible Assignees
(each an “Assignee”) all or a portion of its Commitment and its other rights and
obligations under this Agreement and the Notes; provided, however, (i) so long
as no Event of Default shall exist, the Borrower shall have consented to such
assignment (which consent, in each case, shall not be unreasonably withheld or
delayed) (it being agreed that the Borrower’s withholding of consent to an
assignment which would result in the Borrower having to pay amounts under
Section 3.11. shall be deemed to be reasonable)); (ii) no such consent by the
Borrower shall be required in the case of any assignment to another Lender or
any affiliate of such Lender or another Lender; (iii) no such consent by the
Agent shall be required in the case of any assignment by a Lender to any
affiliate of such Lender; (iv) any partial assignment shall be in an amount at
least equal to $10,000,000 and after giving effect to such assignment the
assigning Lender retains a Commitment, or if the Commitments have been
terminated, holds Notes having an aggregate outstanding principal balance, of at
least $10,000,000; and (v) each such assignment shall be effected by means of an
Assignment and Acceptance Agreement. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Lender of an amount
equal to the purchase price agreed between such transferor Lender and such
Assignee, such Assignee shall be deemed to be a Lender party to this Agreement
as of the effective date of the Assignment and Acceptance Agreement and shall
have all the rights and obligations of a Lender with a Commitment as set forth
in such Assignment and Acceptance Agreement, and the transferor Lender shall be
released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required. Upon the consummation
of any assignment pursuant to this subsection, the transferor Lender, the Agent
and the Borrower shall make appropriate arrangements so that new Notes are
issued to the Assignee and such transferor Lender, as appropriate. In connection
with any such assignment, the transferor Lender shall pay to the Agent an
administrative fee for processing such assignment in the amount of $4,500.

(e)    The Agent shall maintain a copy of each Assignment and Acceptance
Agreement delivered to and accepted by it and a register for the recordation of
the names and addresses of the Lenders and the Commitment of each Lender from
time to time (the “Register”). The Agent shall give each Lender and the Borrower
notice of the assignment by any Lender of its rights as contemplated by this
Section. The Borrower, the Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement and the other Loan Documents. The Register and copies of each
Assignment and Acceptance Agreement shall be available for inspection by the
Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice to the Agent. Upon its receipt of an Assignment

 

- 107 -



--------------------------------------------------------------------------------

and Acceptance Agreement executed by an assigning Lender, together with each
Note subject to such assignment, the Agent shall, if such Assignment and
Acceptance Agreement has been completed and if the Agent receives the processing
and recording fee described in subsection (d) above, (i) accept such Assignment
and Acceptance Agreement, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.

(f)    [Intentionally Omitted.]

(g)    In addition to the assignments and participations permitted under the
foregoing provisions of this Section, any Lender may assign and pledge all or
any portion of its Loans and its Notes to any Federal Reserve Bank as collateral
security. No such assignment shall release the assigning Lender from its
obligations hereunder.

(h)    A Lender may furnish any information concerning the Borrower, any other
Loan Party or any of their respective Subsidiaries in the possession of such
Lender from time to time to Assignees and Participants (including prospective
Assignees and Participants) subject to compliance with Section 13.8.

(i)    Anything in this Section to the contrary notwithstanding, no Lender may
assign or participate any interest in any Loan held by it hereunder to the
Borrower, any other Loan Party or any of their respective Affiliates or
Subsidiaries.

(j)    Each Lender agrees that, without the prior written consent of the
Borrower and the Agent, it will not make any assignment hereunder in any manner
or under any circumstances that would require registration or qualification of,
or filings in respect of, any Loan or Note under the Securities Act or any other
securities laws of the United States of America or of any other jurisdiction.

(k)    Notwithstanding anything to the contrary contained herein, any Lender
(for purposes of this subsection, a “Granting Lender”) may grant to a special
purpose funding vehicle organized under the laws of the United States of America
or any state thereof and affiliated or sponsored by such Granting Lender or one
of its affiliates (for the purposes of this subsection, an “SPC”) the option to
make, on behalf of such Granting Lender, all or a portion of the Loans which
such Granting Lender is obligated or permitted to make (a “Funding Obligation”)
hereunder, such option to be exercisable in the sole discretion of the SPC,
provided, however, that

(i)    such Granting Lender’s obligations under this Agreement and the Loan
Documents shall remain unchanged, including without limitation the
indemnification obligations of the Granting Lender pursuant to Section 12.7.
hereof;

(ii)    such Granting Lender shall remain solely responsible to the other
parties hereto for the performance of all Funding Obligations;

(iii)    the Borrower, the Lenders and the Agent shall continue to deal solely
and directly with such Granting Lender in connection with such Granting Lender’s
rights and obligations under this Agreement, and the Agent shall continue to
deal solely and directly with the Granting Lender as agent for the SPC with
respect to distribution of payment of principal, interest and fees, Notices of
Conversion and Continuation and all other matters;

 

- 108 -



--------------------------------------------------------------------------------

(iv)    such Granting Lender shall retain the sole right to enforce the
obligations of the Borrower relating to its Loans and its Notes and to approve
any amendment, modification, or waiver of any provisions of this Agreement;

(v)    the granting of such option shall not constitute an assignment to or
participation of such SPC of or in the Granting Lender’s Commitment and
Obligations owing thereto;

(vi)    such SPC shall not become a Lender nor acquire any rights hereunder as a
result of the granting of such option;

(vii)    such SPC shall not become obligated or committed to make Loans as a
result of the granting of such option;

(viii)    if such SPC elects not to exercise such option or otherwise fails to
make all or any part of any Loan, the Granting Lender shall retain its Funding
Obligation and be obligated to make the entire Loan or any portion of such Loan
not made by such SPC;

(ix)    Loans made by an SPC hereunder shall be deemed to satisfy the Funding
Obligation and utilize the Commitment of the Granting Lender as if, and to the
same extent, such Loans were made by such Granting Lender;

(x)    Each party hereto agrees that no SPC shall be liable for any indemnity or
payment under this Agreement for which a Granting Lender would otherwise be
liable so long as, and to the extent, such Loans were made by such Granting
Lender; and

(xi)    Each party hereto agrees that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any state thereof.

(l)    The parties hereby agree that Merrill Lynch, Pierce, Fenner & Smith
Incorporated may, without notice to the Borrower or other Loan Parties, assign
its rights and obligations under this Agreement to any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement.

 

- 109 -



--------------------------------------------------------------------------------

Section 13.6. Amendments.

(a)    Generally. Except as otherwise expressly provided in this Agreement,
(i) any consent or approval required or permitted by this Agreement or any other
Loan Document to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document may be amended, (iii) the performance or
observance by the Borrower, any other Loan Party or any other Subsidiary of any
terms of this Agreement or such other Loan Document may be waived, and (iv) the
continuance of any Default or Event of Default may be waived (either generally
or in a particular instance and either retroactively or prospectively) with, but
only with, the written consent of the Requisite Lenders (or the Agent at the
written direction of the Requisite Lenders), and, in the case of an amendment to
any Loan Document, the written consent of each Loan Party which is party
thereto.

(b)    Additional Lender Consents. In addition to the foregoing requirements, no
amendment, waiver or consent shall:

(i)    increase (or reinstate) the Commitments of a Lender or subject a Lender
to any additional obligations without the written consent of such Lender (it
being understood and agreed that a waiver of any condition precedent set forth
in Section 6.1. or 6.2. or of any Default or Event of Default is not considered
an increase in the Commitments of any Lender);

(ii)    reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required (x) for the waiver of interest payable at the
Post-Default Rate, retraction of the imposition of interest at the Post-Default
Rate and amendment of the definition of “Post-Default Rate” and (y) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;

(iii)    reduce the amount of any Fees payable to a Lender without the written
consent of such Lender; provided, however, only the written consent of the
Requisite Lenders shall be required to amend any financial covenant hereunder
(or any defined term used therein) even if the effect of such amendment would be
to reduce any fee payable hereunder;

(iv)    modify the definition of “Commitment Percentage” without the written
consent of each Lender;

(v)    modify the definition of “Termination Date”, otherwise postpone any date
fixed for, or forgive, any payment of principal of, or interest on, any Loans or
for the payment of Fees or any other Obligations owing to the Issuing Banks or
the Lenders, or extend the expiration date of any Letter of Credit beyond the
Termination Date, or, with respect to any Extended Letter of Credit, further
extend the expiration date of such Extended Letter of Credit or modify any
provision of Sections 2.3.(b) or 2.16. regarding Cash Collateral for such
Extended Letters of Credit or release any Cash Collateral provided pursuant to
Sections 2.3.(b) or 2.16. except in accordance with Section 11.6., in each case,
without the consent of each Issuing Bank and/or Lender directly affected
thereby;

 

- 110 -



--------------------------------------------------------------------------------

(vi)    amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section without the written consent of each Lender;

(vii)    modify the definition of the term “Requisite Lenders” or modify in any
other manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof
without the written consent of each Lender; or

(viii)    amend, or waive the Borrower’s compliance with, Section 2.18. without
the written consent of each Lender.

(c)    Amendment of Agent’s Duties, Etc. No amendment, waiver or consent unless
in writing and signed by the Agent, in addition to the Lenders required
hereinabove to take such action, shall affect the rights or duties of the Agent
under this Agreement or any of the other Loan Documents. Any amendment, waiver
or consent relating to Section 2.4. or the obligations of the Swingline Lenders
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Swingline Lenders. Any amendment, waiver or consent relating to Section 2.3.
or the obligations of the Issuing Banks under this Agreement or any other Loan
Document shall, in addition to the Lenders required hereinabove to take such
action, require the written consent of each Issuing Bank. The Agent and the
Borrower may, without the consent of any Lender, enter into the amendments or
modifications to this Agreement or any of the other Loan Documents or enter into
additional Loan Documents as the Agent reasonably deems appropriate in order to
implement any Replacement Rate or otherwise effectuate the terms of
Section 5.2.(b) in accordance with the terms of Section 5.2.(b). Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased, reinstated or
extended without the written consent of such Defaulting Lender and (y) any
waiver, amendment or modification requiring the consent of all Lenders or each
affected Lender that by its terms affects any Defaulting Lender more adversely
than other affected Lenders shall require the written consent of such Defaulting
Lender. No waiver shall extend to or affect any obligation not expressly waived
or impair any right consequent thereon and any amendment, waiver or consent
shall be effective only in the specific instance and for the specific purpose
set forth therein. No course of dealing or delay or omission on the part of the
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Any Event of Default occurring hereunder shall
continue to exist until such time as such Event of Default is waived in writing
in accordance with the terms of this Section, notwithstanding any attempted cure
or other action by the Borrower, any other Loan Party or any other Person
subsequent to the occurrence of such Event of Default. Except as otherwise
explicitly provided for herein or in any other Loan Document, no notice to or
demand upon the Borrower shall entitle the Borrower to other or further notice
or demand in similar or other circumstances.

 

- 111 -



--------------------------------------------------------------------------------

(d)    Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.6., if the Agent and the Borrower have jointly identified an
ambiguity, omission, mistake or defect in any provision of this Agreement or an
inconsistency between provisions of this Agreement, the Agent and the Borrower
shall be permitted to amend such provision or provisions to cure such ambiguity,
omission, mistake, defect or inconsistency so long as to do so would not
adversely affect the interests of the Lenders and the Issuing Banks. Any such
amendment shall become effective without any further action or consent of any of
other party to this Agreement.

(e)    Additional Term Loans. Notwithstanding the foregoing, this Agreement may
be amended (or amended and restated) with only the written consent of Agent and
the Borrower (a) to provide for the making of Additional Term Loans as
contemplated by Section 2.17. and to permit the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Revolving Loans, any other Term Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such Additional Term Loans in any determination of the Requisite
Lenders. Furthermore, this Agreement may be amended to extend any Commitments
and/or Term Loans outstanding pursuant to clause (f) of this Section 13.6.
below.

(f)    Amend and Extend Transactions.

(i)    The Borrower may, by written notice to the Agent from time to time,
request an extension (each, an “Extension”) of the maturity date of any Class of
Loans and Commitments to the extended maturity date specified in such notice.
Such notice shall (A) set forth the amount of the applicable Class of
Commitments and/or Term Loans that will be subject to the Extension (which shall
be in a minimum amount of $200,000,000 and minimum increments of $25,000,000 in
excess thereof (or such other amounts as may be acceptable to the Borrower and
the Agent)), (B) set forth the date on which such Extension is requested to
become effective (which shall be not less than ten (10) Business Days nor more
than sixty (60) days after the date of such Extension notice (or such longer or
shorter periods as the Agent shall agree in its sole discretion)) and
(C) identify the relevant Class of Commitments and/or Term Loans to which such
Extension relates. Each Lender of the applicable Class shall be offered (an
“Extension Offer”) an opportunity to participate in such Extension on a pro rata
basis and on the same terms and conditions as each other Lender of such
Class pursuant to procedures established by, or reasonably acceptable to, the
Agent and the Borrower. If the aggregate principal amount of Commitments or Term
Loans in respect of which Lenders shall have accepted the relevant Extension
Offer shall exceed the maximum aggregate principal amount of Commitments or Term
Loans, as applicable, subject to the Extension Offer as set forth in the
Extension notice, then the Commitments or Term Loans, as applicable, of Lenders
of the applicable Class shall be extended ratably up to such maximum amount
based on the respective principal amounts with respect to which such Lenders
have accepted such Extension Offer.

 

- 112 -



--------------------------------------------------------------------------------

(ii)    The following shall be conditions precedent to the effectiveness of any
Extension: (A) no Default or Event of Default shall have occurred and be
continuing immediately prior to and immediately after giving effect to such
Extension, (B) the representations and warranties set forth in Section 7.1. and
in each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall be true and correct in all respects) on and as of the effective date of
such Extension except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall have been true and correct in all
respects) on and as of such earlier date) and except for changes in factual
circumstances not prohibited hereunder, (C) the Issuing Banks and the Swingline
Lenders shall have consented to any Extension of the Commitments, to the extent
that such Extension provides for the issuance or extension of Letters of Credit
or making of Swingline Loans at any time during the extended period and (D) the
terms of such Extended Commitments and Extended Term Loans shall comply with sub
clause (iii) of this Section 13.6.(f). Notwithstanding any other provision of
this Agreement to the contrary, in no event shall the Commitments or Loans of
any Lender be extended pursuant to this Section 13.6.(f). unless such Lender
affirmatively accepts in writing the applicable Extension Offer, it being
understood and agreed that a failure by a Lender to respond to any such
Extension Offer shall be deemed to be a rejection by such Lender of such
Extension Offer.

(iii)    The terms of each Extension shall be determined by the Borrower and the
applicable extending Lenders and set forth in an Extension Amendment; provided
that (A) the final maturity date of any Extended Commitment or Extended Term
Loan shall be no earlier than the latest Termination Date then in effect for any
Class of Loans, (B)(x) there shall be no scheduled amortization of the loans or
reductions of commitments under any Extended Commitments and (y) the average
life to maturity of the Extended Term Loans shall be no shorter than the
remaining average life to maturity of any existing Term Loans, (C) the Extended
Revolving Loans and the Extended Term Loans will rank pari passu in right of
payment and with respect to security with the existing Revolving Loans and the
existing Term Loans and the borrower and guarantors of the Extended Commitments
or Extended Term Loans, as applicable, shall be the same as the Borrower and
Guarantors with respect to the existing Revolving Loans or Term Loans, as
applicable, (D) the interest rate margin, rate floors, fees, original issue
discount and premium applicable to any Extended Commitment (and the Extended
Revolving Loans thereunder) and Extended Term Loans shall be determined by the
Borrower and the applicable extending Lenders, (E)(x) the Extended Term Loans
may participate on a pro rata or less than pro rata (but not greater than pro
rata) basis in voluntary or mandatory prepayments with the other Term Loans and
(y) borrowing and prepayment of Extended Revolving Loans, or reductions of
Extended Commitments, and participation in Letters of Credit and Swingline
Loans, shall be on a pro rata basis with the other Revolving Loans or
Commitments (other than upon the maturity of the non-extended Revolving Loans
and Commitments) and (F) the terms of the Extended Commitments or Extended Term
Loans, as applicable, shall be substantially identical to the terms set forth
herein (except as set forth in sub-clauses (A) through (E) above).

 

- 113 -



--------------------------------------------------------------------------------

(iv)    In connection with any Extension, the Borrower, the Agent and each
applicable extending Lender shall execute and deliver to the Agent an Extension
Amendment and such other documentation as the Agent shall reasonably specify to
evidence the Extension. The Agent shall promptly notify each Lender as to the
effectiveness of each Extension. Any Extension Amendment may, without the
consent of any other Lender, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Agent and the Borrower, to implement the terms of any such
Extension, including any amendments necessary to establish Extended Commitments
or Extended Term Loans as a new Class or tranche of Commitments or Term Loans,
as applicable, and such other technical amendments as may be necessary or
appropriate in the reasonable opinion of the Agent and the Borrower in
connection with the establishment of such new Class or tranche (including to
preserve the pro rata treatment of the extended and non-extended Classes or
tranches and to provide for the reallocation of Revolving Credit Exposure upon
the expiration or termination of the commitments under any Class or tranche), in
each case on terms consistent with this Section 13.6.(f).

Section 13.7. Nonliability of Agent and Lenders.

The relationship between the Borrower, on the one hand, and the Lenders and the
Agent, on the other hand, shall be solely that of borrower and lender. None of
the Agent, the Issuing Banks or any Lender shall have any fiduciary
responsibilities to the Borrower and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the Agent,
any Issuing Bank or any Lender to any Lender, any other Issuing Bank, the
Borrower, any Subsidiary or any other Loan Party. None of the Agent, any Issuing
Bank or any Lender undertakes any responsibility to the Borrower to review or
inform the Borrower of any matter in connection with any phase of the Borrower’s
business or operations.

Section 13.8. Confidentiality.

The Agent, each Issuing Bank and each Lender shall not disclose to any Person
and shall maintain the confidentiality of all Information (as defined below) but
in any event may make disclosure: (a) to its Affiliates and to its and its
Affiliates’ other respective Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any actual or proposed assignee,
Participant or other transferee in connection with a potential transfer of any
Commitment or participation therein as permitted hereunder, or (ii) any actual
or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations; provided that the
disclosure of any such Information under clauses (i) or (ii) of this Section to
such Persons shall be made subject to the acknowledgement and acceptance by any
such Person that such information is being disseminated on a confidential basis
(on substantially the terms set forth in this paragraph or as is otherwise
reasonably acceptable to the Borrower and such disclosing Person, including,
without limitation, as agreed in any confidential information memorandum or
other marketing materials); (c) as required or requested by any Governmental
Authority or representative thereof or pursuant to legal process or in
connection with any legal

 

- 114 -



--------------------------------------------------------------------------------

proceedings, or as otherwise required by Applicable Law (in which case (other
than in the case of requests from regulatory authorities), such Person shall, to
the extent permitted by law, inform you promptly in advance thereof); (d) to the
Agent’s, such Issuing Banks’ or such Lender’s independent auditors and other
professional advisors (provided they shall be notified of the confidential
nature of the information and are or have been advised of their obligation to
keep information of this type confidential); (e) in connection with the exercise
of any remedies under any Loan Document or any action or proceeding relating to
any Loan Document or the enforcement of rights hereunder or thereunder; (f) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section actually known by the Agent, such Issuing
Bank or such Lender to be a breach of this Section or (ii) becomes available to
the Agent, any Issuing Bank, any Lender or any Affiliate of the Agent, any
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower or any Affiliate of the Borrower; (g) to the extent requested by,
or required to be disclosed to, any nationally recognized rating agency or
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners) having or purporting to
have jurisdiction over it; (h) to bank trade publications, such information to
consist of deal terms and other information customarily found in such
publications; (i) to any other party hereto; and (j) with the consent of the
Borrower. Notwithstanding the foregoing, the Agent, each Issuing Bank and each
Lender may disclose any such confidential information, without notice to the
Borrower or any other Loan Party, to Governmental Authorities in connection with
any regulatory examination of the Agent, such Issuing Bank or such Lender or in
accordance with the regulatory compliance policy of the Agent, such Issuing Bank
or such Lender. As used in this Section, the term “Information” means all
information received from the Borrower, any other Loan Party, any other
Subsidiary or Affiliate relating to any Loan Party or any of their respective
businesses, other than any such information that is available to the Agent, any
Lender or any Issuing Bank on a nonconfidential basis prior to disclosure by the
Borrower, any other Loan Party, any other Subsidiary or any Affiliate. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Section 13.9. Indemnification.

(a) The Borrower shall indemnify the Agent (and any sub-agent thereof), each
Issuing Bank, each Lender and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnified Party”) against, and hold each
Indemnified Party harmless from, and shall pay or reimburse any such Indemnified
Party for, any and all losses, claims (including without limitation,
Environmental Claims), damages, liabilities and related expenses (including
without limitation, the reasonable and documented out-of-pocket fees, charges
and disbursements of any counsel for any Indemnified Party), incurred by any
Indemnified Party or asserted against any Indemnified Party by any Person
(including the Borrower, any other Loan Party or any other Subsidiary) other
than such Indemnified Party and its Related Parties, arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or thereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any Issuing Bank to honor a

 

- 115 -



--------------------------------------------------------------------------------

demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower, any other
Loan Party or any other Subsidiary, or any Environmental Claim related in any
way to the Borrower, any other Loan Party or any other Subsidiary, (iv) any
actual or prospective claim, litigation, investigation or proceeding (an
“Indemnity Proceeding”) relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower, any other Loan Party or any other Subsidiary, and regardless of
whether any Indemnified Party is a party thereto, or (v) any claim (including
without limitation, any Environmental Claims), investigation, litigation or
other proceeding (whether or not the Agent, any Issuing Bank or any Lender is a
party thereto) and the prosecution and defense thereof, arising out of or in any
way connected with the Loans, this Agreement, any other Loan Document, or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable and
documented out-of-pocket attorneys and consultant’s fees (in any case, limited
to the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to such Indemnified Parties and, if reasonably necessary,
a single local counsel for the Indemnified Parties in each relevant jurisdiction
and with respect to each relevant specialty, and in the case of an actual or
perceived conflict of interest, one additional counsel in each relevant
jurisdiction to the affected Indemnified Parties similarly situated); provided,
however, that such indemnity shall not, as to any Indemnified Party, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (A) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the bad faith, gross
negligence or willful misconduct of such Indemnified Party or (B) arise from any
dispute solely among Indemnified Parties (except in connection with claims or
disputes (1) relating to whether the conditions to any Credit Event have been
satisfied, (2) with respect to a Defaulting Lender or the determination of
whether a Lender is a Defaulting Lender, (3) against the Agent or the Arrangers
in their respective capacities as such, and (4) directly resulting from any act
or omission on part of the Borrower, any other Loan Party or any other
Subsidiary). This Section 13.9.(a) shall not apply with respect to Taxes
addressed in Section 3.11. or yield maintenance obligations described in
Section 5.1. and Section 5.4.

(b)    If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

(c)    The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.

Section 13.10. Termination; Survival.

At such time as (a) all of the Commitments have been terminated, (b) none of the
Lenders is obligated any longer under this Agreement to make any Loans and
(c) all Obligations (other than obligations which survive as provided in the
following sentence) have been paid and satisfied in full, this Agreement shall
terminate. The indemnities to which the Agent, the Issuing Banks and the Lenders
are entitled under the provisions of Sections 3.12., 5.1., 5.4., 12.7., 13.2.
and 13.9. and

 

- 116 -



--------------------------------------------------------------------------------

any other provision of this Agreement and the other Loan Documents, and the
provisions of Section 13.4., shall continue in full force and effect and shall
protect the Agent, the Issuing Banks and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement. Upon the Borrower’s request, the Agent agrees to deliver to the
Borrower, at the Borrower’s sole cost and expense, written confirmation of the
foregoing termination.

Section 13.11. Severability of Provisions.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 13.12. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

Section 13.13. Counterparts.

This Agreement and any amendments, waivers, consents or supplements may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all of which counterparts together shall constitute but
one and the same instrument.

Section 13.14. Obligations with Respect to Loan Parties.

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

Section 13.15. [Intentionally Omitted].

Section 13.16. Independence of Covenants.

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

- 117 -



--------------------------------------------------------------------------------

Section 13.17. Limitation of Liability.

None of the Agent, any Issuing Bank or any Lender, nor any affiliate, officer,
director, employee, attorney, or agent of the Agent, any Issuing Bank or any
Lender shall have any liability with respect to, and the Borrower hereby waives,
releases, and agrees not to sue any of them upon, any claim for any special,
indirect, incidental, or consequential damages suffered or incurred by the
Borrower in connection with, arising out of, or in any way related to, this
Agreement or any of the other Loan Documents, or any of the transactions
contemplated by this Agreement or any of the other Loan Documents.

Section 13.18. Entire Agreement.

This Agreement, the Notes, and the other Loan Documents referred to herein
embody the final, entire agreement among the parties hereto and supersede any
and all prior commitments, agreements, representations, and understandings,
whether written or oral, relating to the subject matter hereof and thereof and
may not be contradicted or varied by evidence of prior, contemporaneous, or
subsequent oral agreements or discussions of the parties hereto. There are no
oral agreements among the parties hereto. To the extent any term of this
Agreement is inconsistent with a term of any other Loan Document to which the
parties of this Agreement are party, the term of this Agreement shall control to
the extent of such inconsistency.

Section 13.19. Construction.

The Agent, the Borrower, each Issuing Bank and each Lender acknowledge that each
of them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this Agreement and the other Loan Documents
shall be construed as if jointly drafted by the Agent, the Issuing Banks, the
Borrower and each Lender.

Section 13.20. Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

 

- 118 -



--------------------------------------------------------------------------------

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 13.21. Patriot Act.

The USA Patriot Act of 2001 (Public Law 107-56) and federal regulations issued
with respect thereto require all financial institutions to obtain, verify and
record certain information that identifies individuals or business entities
which open an “account” with such financial institution. Consequently, each
Lender hereunder may from time to time request, and the Borrower shall provide
to such Lender, the Borrower’s name, address, tax identification number and/or
such other identification information as shall be necessary for such Lender to
comply with federal law. An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.

Section 13.22. Effect of Existing Credit Agreement.

(a)    Existing Credit Agreement. Upon satisfaction of the conditions precedent
set forth in Sections 6.1. and 6.2. of this Agreement, this Agreement shall
exclusively control and govern the mutual rights and obligations of the parties
hereto with respect to the Existing Credit Agreement, and the Existing Credit
Agreement shall be superseded by this Agreement in all respects, in each case,
on a prospective basis only.

(b)    NO NOVATION. THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY
TO AMEND AND RESTATE THE TERMS OF, AND THE OBLIGATIONS OWING UNDER AND IN
CONNECTION WITH, THE EXISTING CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT).

[Signatures on Following Pages]

 

- 119 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amended and
Restated Credit Agreement to be executed by their authorized officers all as of
the day and year first above written.

 

BORROWER:

 

PUBLIC STORAGE

By:   /s/ H. Thomas Boyle

         Name:   H. Thomas Boyle

         Title:   Senior Vice President and Chief Financial Officer

[Signatures Continued on Next Page]

 

[Signature Page to Second Amended and Restated Credit Agreement (Public
Storage)]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Agent, as a Swingline Lender and
as a Lender

By:   /s/ Dale North

         Name:   Dale North

         Title:   Senior Vice President

[Signatures Continued on Next Page]

 

[Signature Page to Second Amended and Restated Credit Agreement (Public
Storage)]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Swingline Lender and as a Lender

By:   /s/ Helen Chen

         Name:   Helen Chen

         Title:   Vice President

[Signatures Continued on Next Page]

 

[Signature Page to Second Amended and Restated Credit Agreement (Public
Storage)]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:   /s/ Harry Kramer

         Name:   Harry Kramer

         Title:   Authorized Signatory

[Signatures Continued on Next Page]

 

[Signature Page to Second Amended and Restated Credit Agreement (Public
Storage)]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender

By:   /s/ Michael King

         Name:   Michael King

         Title:   Authorized Signatory

[Signatures Continued on Next Page]

 

[Signature Page to Second Amended and Restated Credit Agreement (Public
Storage)]



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as a Lender

By:   /s/ Houssem Daly

         Name:   Houssem Daly

         Title:   Associate Director, Banking Products Services, US

 

By:   /s/ Darlene Arias          Name:   Darlene Arias          Title:  

Director

[Signatures Continued on Next Page]

 

[Signature Page to Second Amended and Restated Credit Agreement (Public
Storage)]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender

By:   /s/ Mohammad Hasan

         Name:   Mohammad Hasan

         Title:   Executive Director

 

[Signature Page to Second Amended and Restated Credit Agreement (Public
Storage)]



--------------------------------------------------------------------------------

SCHEDULE I

Commitments

 

Lender

   Commitment Amount

Wells Fargo Bank, National Association

   $170,000,000

Bank of America, N.A.

   $100,000,000

Citibank, N.A.

   $80,000,000

Morgan Stanley Bank, N.A.

   $50,000,000

UBS AG, Stamford Branch

   $50,000,000

JPMorgan Chase Bank, N.A.

   $50,000,000

Total

   $500,000,000